 UNITED STATES BANKRUPTCY COURT                                 Hearing Date: August 21, 2019
 SOUTHERN DISTRICT OF NEW YORK                                  Hearing Time: 11:00 a.m.
 --------------------------------------------------------   x
                                                            :
 In re                                                      :         Chapter 11
                                                            :
 TRIDENT HOLDING COMPANY,                                   :         Case No. 19-10384 (SHL)
 LLC et al.,                                                :
                                                            :         Jointly Administered
                                              Debtors.      :
                                                            :
 --------------------------------------------------------   x

                      RESPONSE OF THE UNITED STATES TRUSTEE
                      REGARDING FEE APPLICATIONS FOR FIRST
                      INTERIM AWARDS OF COMPENSATION AND
                    REIMBURSEMENT OF OUT-OF-POCKET EXPENSES


TO:      THE HONORABLE SEAN H. LANE,
         UNITED STATES BANKRUPTCY JUDGE:

         William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), respectfully submits this omnibus response (the “Response”) to the first interim fee

applications (the “Applications”) of the retained professionals (the “Retained Professionals”)

seeking awards of compensation and reimbursement of out-of-pocket expenses for the period

February 10, 2019 through May 31, 2019 (the “Interim Fee Period”) set forth below:

                       Name                       Period             Fees            Expenses
         Skadden, Arps, Slate, Meagher          2/10/19-            $4,719,433.00     $139,157.63
         & Flom LLP                             5/31/19
         Counsel to the Debtors
         Togut, Segal & Segal                   2/10/19-            $1,279,532.00       $8,706.10
         Co-Counsel to the Debtors              5/31/19
         PJT Partners LP                        2/10/19-            $1,051,785.71       $1,696.28
         Investment Bankers to the              5/31/19
         Debtors
         RSM US LLP                             2/10/19-             $375,587.00       $19,698.00
         Auditor to the Debtors                 5/31/19
       Ankura Consulting Group, LLC       2/10/19-           $2,917,816.33      $167,216.11
       Financial Advisor to the Debtors   5/31/19

       Kilpatrick Townsend & Stockton     2/20/19-           $1,394,682.25       $22,323.34
       LLP                                5/31/19
       Counsel to the Committee

       Alix Partners, LLP                 2/21/19-         $1,304,735.50          $2,170.63
       Financial Advisors to the          5/31/19
       Committee

                                          Totals          $13,043,571.79       $360,968.09

              I. JURISDICTION, VENUE, AND STATUTORY PREDICATE

       1.      The Court has jurisdiction over these matters pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to

28 U.S.C. § 1408.

       2.      The statutory predicates are Sections 330 and 331 of title 11, of the United States

Code (the “Bankruptcy Code”). These matters were initiated pursuant to Rule 2016 of the

Federal Rules of Bankruptcy Procedure, Rule 2016-1 of the Local Bankruptcy Rules for the

Southern District of New York, Amended Guidelines for Fees and Disbursements for

Professionals in Southern District of New York Bankruptcy Cases (the “General Order M-447”),

and the United States Trustee Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed Under 11 U.S.C. § 330 (the “UST Guidelines,” together with

General Order M-447, the “Guidelines”).

                                   II. FACTUAL BACKGROUND

A.     General Background

       1.      On February 10, 2019, Trident Holding Company, LLC and its debtor affiliates

(the “Debtors”) filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code.

ECF Doc. No. 1.



                                                   1
       2.      Trident provides bedside diagnostic and related services in the United States, with

operations in more than 35 states serving more than 12,000 post-acute care, assisted living

facilities, and correctional facilities. Declaration of David F. Smith, III at ¶ 6, ECF Doc. No. 17.

       3.      The Debtors continue to operate their businesses and manage their properties as

debtors-in-possession pursuant to sections 1107(a) and 1108 of Bankruptcy Code.

       4.      On February 12, 2019, the Court entered an order directing that these Chapter 11

cases be jointly administered. ECF Doc. No. 36.

       5.      On February 20, 2019, the United States Trustee appointed an Official Committee

of Unsecured Creditors (the “Committee”) pursuant to Section 1102(a) of the Bankruptcy Code.

ECF Doc. No. 91.

B.     Plan and Disclosure Statement

       6.      On March 25, 2019, the Debtors filed their initial Plan of Reorganization and

Disclosure Statement. ECF Doc. Nos. 252 and 253.

       7.      The Plan contemplates a restructuring pursuant to which “(a) Allowed DIP

Facility Claims would convert into obligations under the Exit Term Loan Facility; (b) Allowed

Priority First Lien Claims would receive (i) $105 million in obligations under the New First Lien

Facility and (ii) 100% of the New Pioneer Units, subject to dilution on account of the Warrants

and the MIP []; (c) Holders of First Lien Claims and Second Lien Claims would receive certain

Warrants exercisable for up to 5% of the New Pioneer Units (depending on Class acceptance);

and (d) Holders of General Unsecured Claims would share a General Unsecured Claims Cash

Pool of $100,000.” Disclosure Statement at pg. 1.




                                                  2
       8.      The Disclosure Statement provides that as of the Petition Date the Debtors

estimate that more than $40 million in general unsecured claims were outstanding. Disclosure

Statement at pg. 18, ¶ 7.

       9.      On May 8, 2019, the Court entered an Order (A) Approving The Adequacy Of

The Debtors’ Disclosure Statement And Notice Of The Disclosure Statement Hearing; (B)

Approving Solicitation And Notice Procedures With Respect To Confirmation Of The Debtors'

Joint Proposed Plan; (C) Approving The Form Of Various Ballots And Notices In Connection

Therewith; And (D) Scheduling Certain Dates With Respect Thereto. ECF Doc. No. 384.

       10.     On May 8, 2019, the Debtors filed their second amended joint Plan of

Reorganization and Disclosure Statement for the second amended joint Plan of Reorganization.

ECF Doc. Nos. 386 and 387.

       11.     The hearing on the confirmation of the Plan is scheduled for August 21, 2019 at

11:00 am. ECF Doc. No. 706.

B.     Monthly Compensation

       1.      By Order entered March 8, 2019 the Court approved procedures for monthly

compensation and reimbursement of out-of-pocket expenses, (the “Monthly Compensation

Order”). ECF Doc. No. 172. Under the Monthly Compensation Order, the Retained

Professionals may be paid 80 percent of fees incurred and 100 percent of expenses on a monthly

basis. Id.




                                               3
                                  III. LEGAL STANDARDS

A.     Reasonableness

       Bankruptcy Code Section 330(a)(1) provides that:

       After notice to the parties in interest and the United States trustee and a hearing,
       and subject to sections 326, 328, and 329, the court may award to a trustee . . . an
       examiner . . . or a professional person employed under section 327 or 1103 –

       (A)     reasonable compensation for actual, necessary services rendered by the
       trustee, examiner, . . . professional person, or attorney and by any paraprofessional
       person        employed            by        any         such       person;        and

       (B)    reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(1)(A) and (B).

       To determine reasonableness, Section 330(a)(3) instructs that:

       the court shall consider the nature, the extent, and the value of such services, taking
       into account all relevant factors, including –

       a.     the time spent on such services;

       b.     the rates charged for such services;

       c.     whether the services were necessary to the administration of, or beneficial
              at the time at which the service was rendered toward the completion of, a
              case under this title;

       d.     whether the services were performed within a reasonable amount of time
              commensurate with the complexity, importance, and nature of the problem,
              issue, or task addressed;

       e.     with respect to a professional person, whether the person is board certified
              or otherwise has demonstrated skill and experience in the bankruptcy field;
              and

       f.     whether the compensation is reasonable based on the customary
              compensation charged by comparably skilled practitioners in cases other
              than cases under this title.




                                                 4
11 U.S.C. § 330(a)(3). To determine “reasonable compensation,” bankruptcy courts in this

district are guided by, among other things, the Guidelines. See In re Value City Holdings, Inc.,

436 B.R. 300, 305 (Bankr. S.D.N.Y. 2010) (“In addition to conforming to the requirements of

the Bankruptcy Code, requests for professional compensation must also conform with the

Bankruptcy Rules, UST Fee Guidelines and the SDNY Guidelines.”) (footnotes omitted); In re

Brous, 370 B.R. 563, 569, n.8. (Bankr. S.D.N.Y. 2007) (adopting the UST Guidelines).

       Section 330 requires the applicant to establish both reasonableness and benefit to the

estate from the professional’s services. In re Lederman Enter., Inc., 997 F.2d 1321, 1323 (10th

Cir. 1993). To be compensable, the professional’s services must have been necessary and

beneficial to the estate or its creditors. In re Engel, 124 F.3d 567, 573 (3d Cir. 1997).

       Each applicant bears the burden of proving the reasonableness of its fees and expenses

sought. Zeisler & Zeisler, P.C. v. Prudential Ins. Co. (In re JLM, Inc.), 210 B.R. 19, 24 (2d Cir.

B.A.P. 1997); Value City, 436 B.R. at 305; In re CCT Commc’ns, Inc., No. 07–10210 (SMB),

2010 WL 3386947, at *4 (Bankr. S.D.N.Y. Aug. 24, 2010); In re Northwest Airlines Corp., 382

B.R. 632, 645 (Bankr. S.D.N.Y. 2008) (citations omitted); In re Keene Corp., 205 B.R. 690, 695

(Bankr. S.D.N.Y. 1997). To satisfy its burden, an applicant must justify its charges with

detailed, specific, itemized documentation. In re Baker, 374 B.R. 489, 494 (Bankr. E.D.N.Y.

2007); In re Bennett Funding Grp., 213 B.R. 234, 244 (Bankr. N.D.N.Y. 1997).

       If an applicant fails to sustain its burden on reasonableness, a court may properly deny

the application for compensation. In re Beverly Mfg. Corp., 841 F.2d 365, 371 (11th Cir.

1988). Similarly, a court may reduce a professional’s fees or expenses when they are

disproportionate to the benefit to the estate, even if it already has approved the professional’s

retention under Sections 327 and 328 of the Bankruptcy Code. In re Taxman Clothing Co., 49



                                                  5
F.3d 310, 316 (7th Cir. 1995); Zolfo, Cooper & Co. v. Sunbeam-Oster Co., Inc., 50 F.3d 253,

262–63 (3d Cir. 1995) (affirming lower court’s denial of improperly documented and

inadequately detailed expenses).

       The Court has an independent burden to review fee applications “lest overreaching . . .

professionals drain [the estate] of wealth which by right should inure to the benefit of unsecured

creditors.” Keene Corp., 205 B.R. at 695 (quoting In re Busy Beaver Bldg. Ctrs., Inc., 19 F.3d

833, 844 (3d Cir. 1994)); CCT, 2010 WL 3386947, at *4; Value City, 436 B.R. at 305.

Accordingly, courts serve a vitally important gate-keeping role in enforcing the Code’s

requirements that only reasonable fees be approved and paid as well as maintaining public

confidence in the bankruptcy system itself. In re Temple Retirement Cmty., Inc., 97 B.R. 333,

337 (Bankr. W.D. Tex. 1989). “[T]he judiciary should retain control of fees, given the

sensitivities they generate and the need to promote public confidence in the system.” In re

Child World, Inc., 185 B.R. 14, 17 (Bankr. S.D.N.Y. 1995).

B. Vague Time Entries

       In addition, time entries may not be vague. The Retained Professionals have the burden

of proving the reasonableness of their fee requests; accordingly, they must provide specific and

detailed time records. To that end, the UST Guidelines require:

       Time entries for telephone calls, letters, and other communications should give
       sufficient detail to identify the parties to and the nature of the communication. Time
       entries for court hearings and conferences should identify the subject of the hearing
       or conference.

See UST Guidelines at (b)(4)(v).

       In order to enable the Court to determine whether a professional’s time spent on a task is

reasonable, time entries must be specific and the records must clearly identify each discrete task



                                                 6
billed. Baker, 374 B.R. at 495 (“The records must be detailed enough to enable a Court to

determine whether the attorneys are claiming compensation for hours that are ‘redundant,

excessive, or otherwise unnecessary.’”); see also Bennett Funding, 213 B.R. at 244 (“In cases

where the time entry is too vague or insufficient to allow for a fair evaluation of the work done

and the reasonableness and necessity for such work, the court should disallow compensation for

such services.”). Such vague entries “make a fair evaluation of the work done and the

reasonableness and necessity for the work extremely difficult, if not impossible.” In re Hudson,

364 B.R. 875, 880 (Bankr. N.D.N.Y. 2007).

       Instead of embarking on a treasure hunt to determine what services were performed on a

specific date, the time entries submitted should allow the Court and a reviewer to determine

“the legal issues involved, the difficulties of the issues, and the resolution or results obtained.”

Id. References to telephone calls that do not make clear who the call was with or the subject

matter discussed, preparation of memoranda of law that do not indicate the legal issues

involved, email communications without a description of the substance of the communications

and the recipients of such communications, and the review of documents without providing a

description of the document reviewed are all examples of vague time entries that make a fair

evaluation of the work done and its reasonableness impossible. See id.; CCT, 2010 WL

3386947, at *7 (disallowing time entries referring to telephone calls and emails without

identifying the subject matter of the call or email, referring to preparation of draft letters

without identifying the subject matter, and referring to vague description such as “work on fee

application” or “attention to Vlahos’s request”); In re Fibermark, Inc., 349 B.R. 385, 396–97

(Bankr. D. Vt. 2006); In re Hirsch, No. 1–02–17966–DEM, 2008 WL 5234057, at *7 (Bankr.

E.D.N.Y. Dec. 11, 2009) (“Entries that contain such vague characterization of the services



                                                   7
performed as ‘meeting with,’ ‘conversations with,’ ‘review materials or docket,’ and ‘draft

correspondence to’ fail to adequately describe the services provided and are routinely

disallowed.”).

C.     “Lumping” or Block Billing

       According to the UST Guidelines, billing records must clearly identify each discrete task

billed, indicate the date the task was performed, the precise amount of time spent (not to be

billed in increments greater than one-tenth of an hour), who performed the task, the level of

experience, and that person’s hourly rate. See UST Guidelines at (b)(4)(v). Moreover, the

UST Guidelines provide that “[s]ervices should be noted in detail and not combined or

‘lumped’ together, with each service showing a separate time entry.” Id. The UST Guidelines

only permit “lumping” where the aggregate time does not exceed a half-hour. Id.; see also

General Order M-447 at (A)(4)(c)(iii) (same).

       Recording multiple tasks as one billing entry, typically referred to as “block billing” or

“lumping,” is routinely disallowed as it makes it exceedingly difficult to determine the

reasonableness of the time spent on each of the individual tasks performed. See Baker, 374

B.R. at 494 (citations omitted) (“A professional is required to bill each task separately. That

way, a Court can scrutinize the reasonableness of the time expended and counsel is not tempted

to inflate the actual time spent and group multiple tasks together hoping to camouflage the true

length of an individual task.”). As a result of “lumping” time, the “timekeeper fails to sustain

[his] burden of providing that [his] fees are reasonable.” Brous, 370 B.R. at 576.

Consequently, courts summarily will disallow time for discrete legal services merged together

in a fee application. See, e.g., Baker, 374 B.R. at 496 (deducting 20% from the requested fees

for improper block billing); see also In re M. Fabrikant & Sons, Inc., Case No. 06-12737 (SMB)



                                                 8
(Bankr. S.D.N.Y. Jan. 13, 2009) (Memorandum Decision Regarding Applications for

Professional Fees and Reimbursement of Expenses) (Docket No. 926) (allowing only 30

minutes for each “lumped” entry, irrespective of the aggregate time billed for that entry); CCT,

2010 WL 3386947 at *7 (allowing only 30 minutes of time for lumped entries).

D.     Actual and Necessary Expenses

       Under Section 330(a)(1)(B), only documented expenses that are actual and necessary are

reimbursable. 11 U.S.C. § 330(a)(1)(B). Professionals must “furnish enough specificity for the

Court to establish whether a given expense was both actual and necessary.” In re Korea Chosun

Daily Times, Inc., 337 B.R. 758, 769 (Bankr. E.D.N.Y. 2005) (quoting In re S.T.N. Enters.,

Inc., 70 B.R. 823, 834 (Bankr. D. Vt. 1987)). Expenses are “actual” if they are incurred and not

based on a formula or pro rata calculation. Bennett Funding, 213 B.R. at 398. Expenses are

“necessary” if they were “reasonably needed to accomplish proper representation of the client.”

In re Am. Preferred Prescription, Inc., 218 B.R. 680, 686–87 (Bankr. E.D.N.Y. 1998).

       With respect to photocopying charges, General Order M-447, however, provide as

follows: “Photocopying shall be reimbursable at the lesser of $.10 or cost.” General Order M-

447 at F(2) (emphasis added).

E.     Interim Compensation

       Interim compensation to professionals, as reflected in Section 331, finds its origins in

the equity powers of the bankruptcy court. In re Barron, 73 B.R. 812, 814 (Bankr. S.D. Cal.

1987). Therefore, the Bankruptcy Court has broad discretion in the course of examining and

awarding interim fee applications. Id.




                                                9
       In particular, “whether interim allowances are awarded, and in what amounts, [are]

questions left by Congress to the sound discretion of the bankruptcy court.” Id. Because the

pending Applications are interim in nature, the timing of any payments is also within the

parameters of the Court’s discretion. Id. Furthermore, courts have discretion to defer ruling on

any or all of the Applications, until the time for final applications is proper. In re ACT Mfg.,

Inc., 281 B.R. 468, 474 (Bankr. D. Mass. 2002).

       Section 331 incorporates the requirements of 11 U.S.C. § 330, and the standards are the

same for interim and final awards of compensation. See Bennett Funding, 213 B.R. at 244. At

the interim fee stage, “there is [no] legal entitlement to payment prior to the final fee award.”

Child World, 185 B.R. at 17. Section 331 “is permissive, nothing in that provision requires a

court to grant an application for interim compensation.” Id. Thus, the statute “authorizes the

award of interim compensation, but does not mandate it.” In re First Hartford Corp., 23 B.R.

729, 732 (Bankr. S.D.N.Y. 1982); see also Barron, 73 B.R. at 814 (noting that Congressional

intent underlying Section 331 “was only to give officers of the estate an opportunity to apply for

reimbursement.”) (emphasis in original).

                                          IV. RESPONSE

A.     Debtors’ Professionals

       1.      Skadden, Arps, Slate, Meagher & Flom LLP

       Skadden, Arps, Slate, Meagher & Flom LLP seeks the allowance of fees aggregating

$4,719,433.00 and reimbursement of out of pocket expenses aggregating $139,147.63 for the

Interim Period. The United States Trustee objects to certain fees and expenses of the Applicant

for the reasons set forth in Exhibit A.




                                                 10
       2.       Togut Segal & Segal LLP

       Togut Segal & Segal LLP seeks the allowance of fees aggregating $1,279,532.00.00 and

reimbursement of out-of-pocket expenses aggregating $8,706.10 for the Interim Fee Period. The

United States Trustee objects to certain fees of the Applicant for the reasons set forth in

Exhibit B.

       3.      PJT Partners LP

       PJT Partners LP seeks an allowance of fees aggregating $1,051,785.71 and

reimbursement of expenses aggregating $1,696.28 for the Interim Fee Period. The United States

Trustee does not object to the request for fees or reimbursement of out-of-pocket expenses.

       4. Ankura Consulting Group, LLC

       Ankura Consulting Group, LLC seeks an allowance of fees aggregating $2,917,816.33

and reimbursement of expenses of $167,216.11 for the Interim Period. The United States

Trustee objects to the request for meal expenses totaling $5,565.91 to the extent that the meal

expenses are in excess of the $20 per meal per person limitation. The Applicant states that it

capped breakfasts and lunches at $20 per person, dinners at $50 per person, and dinners in New

York at $75 per person. The United States Trustee also requests substantiation for the “Other”

expenses in the amount of $1,406.30.

       5. RSM US LLP

       RSM US LLP seeks an allowance of fees aggregating $375,587.00 and reimbursement of

expenses of $19,698.00 for the Interim Period. The United States Trustee objects to the

reimbursement of expenses without substantiation of the expenses.




                                                 11
B.     Committee’s Professionals

       1.      Kilpatrick Townsend & Stockton LLP

       Kilpatrick Townsend & Stockton LLP seeks an allowance of fees aggregating

$1,394,682.23 and reimbursement of out-of-pocket expenses aggregating $22,323.34 during the

Interim Fee Period. The United States Trustee objects to certain fees and expenses for the

reasons set forth in Exhibit C.

       2.      Alix Partners, LLP

       Alix Partners, LLP seeks an allowance of fees aggregating $1,304,735.50 and

reimbursement of out-of-pocket expenses aggregating $2,170.63 during the Interim Fee Period.

The United States Trustee objects to the reimbursement of meals to the extent that the

reimbursement sought exceeds the amount of $20.00 per person per meal as set forth below:

  DATE       ATTENDEE        AMOUNT      DESCRIPTION
  4/9/19     Mark            $36.49      Dinner
             Armstrong
  4/10/19    David           $133.05     Meals - Engagement Team David MacGreevey -
             MacGreevey                  Lunch -David MacGreevey, Kathryn McGlynn (both
                                         AlixPartners); David Posner and Gianfranco Finizio
                                         (both Kilpatrick)
  4/11/19    Apim Patel      $34.30      Dinner
  4/13/19    Apim Patel      $44.30      Dinner
  5/5/19     Apim Patel      $34.03      Dinner
  5/12/19    Apim Patel      $52.88      Dinner
  5/13/19    Apim Patel      $26.35      Dinner
                             $361.40




                                               12
                                        V. CONCLUSION

       WHEREFORE, the United States Trustee respectfully submits that the Court enter an

order (i) reducing the fees allowed to the Retained Professionals by the appropriate amounts, (ii)

directing the Retained Professionals to supplement the Applications as set forth herein, (iii)

reducing the reimbursement of expenses to the Retained Professionals by the appropriate

amounts, and (iv) granting such other relief as is just.

Dated: New York, New York
       August 14, 2019                                 Respectfully submitted,

                                                       WILLIAM K. HARRINGTON
                                                       UNITED STATES TRUSTEE, REGION 2

                                               By:     /s/ Brian S. Masumoto
                                                       Brian S. Masumoto
                                                       Shannon A. Scott
                                                       Trial Attorneys
                                                       Office of the United States Trustee
                                                       U.S. Federal Office Building
                                                       201 Varick Street, Suite 1006
                                                       New York, NY 10014
                                                       Tel. No. (212) 510-0500




                                                 13
EXHIBIT A
                                                                                           Skadden, Arps, Slate, Meagher Flom LLP

                                                                                                                                          Codes: MC- miscounted hours; DC- double counted time value; DU- duplicate time entry or
                                                                                                                                          segment; CD- conference time discrepancy; HD- hearing time discrepancy; BL- block
FEE ENTRIES OBJECTED TO:                    408                                                                                           billing; VA- vague fee entry; TG- transitory timekeeping or grazing; RD- staffing
EXPENSE ENTRIES OBJECTED TO:                63                                                                                            redundancy; SE- seniority/task mismatch; RC- non-compensable retention/compensation
ADDITIONAL CONCERNS/ FEES:                  0                                                                                             task; CS- excessive conference staffing; HA- excessive hearing attendance; LT- excessive
                                                                                                                                          time billed for routine task; HH- excessive hours billed in day by timekeeper; RI- rate
ADDITIONAL CONCERNS/ EXPENSES:              0
                                                                                                                                          increase; UT- untimely fee or expense; BI- global reduction based on billing increment
TOTAL FEE OBJECTIONS:                       $315,721.25                                                                                   issues; NC- noncompensable/overhead timekeeper; TR- Non-working travel billed at full
TOTAL EXPENSE OBJECTIONS:                   $9,684.71                                                                                     rate; EX- unauthorized or excessive expense; OT- other
TOTAL OF ALL OBJECTIONS:                    $325,405.96
                            pe




                                                                                                                                                                                                                   s
                                                                                                                                               ns




                                                                                                                                                                                                                   t
                                                                                                                                                                                                    ou n
                                                       e




                                                                                                                                                                 s




                                                                                                                                                                              to cted




                                                                                                                                                                                                                en
                      r kee




                                                                                                                                             tio




                                                                                                                                                                                                Am ctio
                                                     iv




                                                                                                                                                               rn




                                                                                                                                                                                                      nt
                                                                                                                    Un s/




                                                                                                                                                                                                               m
                                                  at




                                                                                                           Co g




                                                                                                                                                             ce




                                                                                                                                                                              Ob s
                                                                                                                                           ec
                                                                                                                       its
                                                                                                              de
                                                                                                                n
                          e




                                                                                                                       ur




                                                                                                                                                                                 ur
pe


       te




                                                                                                                                                                                 je



                                                                                                                                                                                                   je




                                                                                                                                                                                                               m
                                               rr




                                                                                                                                                              n
                        m




                                                                                                             lli




                                                                                                                                           j
                                                                                                                      e




                                                                                                                                        Ob




                                                                                                                                                                                                Ob
                                                                                                                    Ho




                                                                                                                                                                              Ho
                                            Na
     Da




                                                                                                                                                           Co




                                                                                                                                                                                                            Co
Ty




                                                                                                                    Fe
                                                                                                           Bi
                      Ti




F           2/12/2019 Leake, Paul           EMAILS AND CALLS FROM CREDITORS (1.1)                          8          1.10     $1,705.00 BL (segment 1)                                  1.10       $775.00 Block billing-- combines conferences with other activities. (segment 1)


F           2/20/2019 Leake, Paul           VARIOUS EMAILS AND DISCUSSION WITH TRIDENT TEAM RE:    8                  1.80     $2,790.00 BL (segment 1)                                  1.80       $775.00 Block billing-- combines conferences with other activities. (segment 1)
                                            ORGANIZATIONAL MEETING, CREDITOR INQUIRY AND STATUS OF
                                            MOTIONS AND CASE (0.7); REVIEW DRAFT PLEADING (1.1)

F           2/12/2019 Heaney, Christopher   ASSIST ATTORNEY WITH REVIEW, PREPARATION, AND FILING OF        13         0.90       $387.00 BL (segment 1)                                  0.90       $215.00 Block billing-- combines conferences with other activities. (segment 1)
                                            MEETING OF CREDITORS NOTICE (0.9)

F           2/25/2019 Gebisa, Ebba          ANALYZE KEIP/KERP ISSUES AND CONFER WITH SKADDEN,              15        11.80    $12,390.00 BL (segment 1)                                 11.80       $525.00 Block billing-- combines conferences with other activities. (segment 1)
                                            ANKURA AND MERCER RE: SAME (2.4); DRAFT AND REVISE
                                            KEIP/KERP PLEADINGS AND RELATED KEIP MATERIALS (3.1);
                                            INSIDER ANALYSIS CALL WITH CLIENT, MERCER AND SKADDEN
                                            (0.4); FOLLOW UP CORRESPONDENCE WITH MERCER (0.1);
                                            REVIEW CASELAW ON KEIP/KERP ISSUES (0.7); CONTINUE TO
                                            DRAFT AND REVISE KEIP/KERP MOTION (4.0); CONFER WITH
                                            MERCER, SKADDEN AND ANKURA RE: SAME (1.1)

F           2/12/2019 Haseeb, Zahed         PARTICIPATE IN MULTIPLE CALLS AND DISCUSSIONS RE:          15             4.20     $2,772.00 BL (segment 1)                                  4.20       $330.00 Block billing-- combines conferences with other activities. (segment 1)
                                            REIMBURSEMENT ISSUE (1.0); WORK ON KEIP/KERP MOTION (1.9);
                                            DISCUSS EMPLOYEE ISSUES WITH CLIENT (0.5); JOIN CALL WITH
                                            MERCER TO DISCUSS KEIP/KERP (0.8)
F           2/12/2019 Jha, Sneha            CALLS AND ATTEND TO CORRESPONDENCES ON CLOSING             19             2.50     $2,375.00 BL (segment 1)                                  2.50       $475.00 Block billing-- combines conferences with other activities. (segment 1)
                                            MECHANICS AND MAKING OF WIRES (0.8); CORRESPOND ON
                                            INTERIM ORDER AND RELATED UPDATE (0.4); ATTEND TO
                                            CORRESPONDENCE ON PAUL WEISS FEE RELATED EMAILS (0.3);
                                            REVIEW CLOSING CHECKLIST TO CONFIRM ALL DOCUMENTS IN
                                            ORDER (0.7); ATTEND TO PJT'S QUESTIONS ON LENDER CALLS
                                            UNDER THE DIP CREDIT AGREEMENT (0.3)

F           2/26/2019 Hogan III, Albert     REVIEW PJT MATERIALS AND CONFERENCE WITH WORKING               25         1.00     $1,485.00 BL (segment 1)                                  1.00       $742.50 Block billing-- combines conferences with other activities. (segment 1)
                                            GROUP RE: DUE DILIGENCE STATUS AND STRATEGY (1.0)

F           2/19/2019 Winerman, Justin      TRAVEL FROM CHICAGO TO NEW YORK FOR FORMATION                  28         4.80     $2,520.00 BL (segment 1)                                  4.80       $262.50 Block billing-- combines conferences with other activities. (segment 1)
                                            MEETING AND MEETING WITH U.S. TRUSTEE (4.8)

F           3/19/2019 Kestecher, Jason      CALL WITH UCC COUNSEL AND INTERNAL DISCUSSION RE: SAME         13         1.50     $1,425.00 BL (segment 1)                                  1.50       $475.00 Block billing-- combines conferences with other activities. (segment 1)
                                            (1.3); RESPOND TO UCC DILIGENCE REQUESTS (0.2)

F            3/4/2019 Gebisa, Ebba          ANALYZE EMPLOYEE ISSUES AND CONFER W/CLIENT AND                15         5.10     $5,355.00 BL (segment 1)                                  5.10       $525.00 Block billing-- combines conferences with other activities. (segment 1)
                                            SKADDEN RE: SAME (2.7); CALL W/T. BOWEN AND Z. HASEEB RE:
                                            KEIP PARTICIPANT ANALYSIS AND JOB DESCRIPTIONS (0.9);
                                            ANALYZE KEIP/KERP ISSUES (0.5); CONFER W/SKADDEN RE:
                                            EMPLOYEE MATTERS FOR SECOND DAY HEARING (1.0)

F            3/8/2019 Gebisa, Ebba          ANALYZE AND CONFER W/CLIENT RE: EMPLOYEE ISSUES (0.6);         15         5.40     $5,670.00 BL (segment 1)                                  5.40       $525.00 Block billing-- combines conferences with other activities. (segment 1)
                                            CALL W/CLIENT RE: SAME AND KEIP ISSUES (0.8); ANALYZE
                                            KEIP/KERP ISSUES (1.1); REVIEW JUDGE LANE CASES (1.4); DRAFT
                                            AND REVISE KEIP SUMMARY CHARTS (0.8); CORRESPONDENCE
                                            W/US TRUSTEE'S OFFICE RE: KEIP/KERP (0.4); ATTEND TO
                                            KEIP/KERP DILIGENCE REQUESTS (0.3)




                                                                                                                             Page 1
                                                                                         Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                               s
                                                                                                                                            ns




                                                                                                                                                                                               t
                                                                                                                                                                                 ou n
                                                    e




                                                                                                                                                             s




                                                                                                                                                                 to cted




                                                                                                                                                                                            en
                    r kee




                                                                                                                                          tio




                                                                                                                                                                             Am ctio
                                                  iv




                                                                                                                                                           rn




                                                                                                                                                                                   nt
                                                                                                                  Un s/




                                                                                                                                                                                           m
                                               at




                                                                                                         Co g




                                                                                                                                                         ce




                                                                                                                                                                 Ob s
                                                                                                                                        ec
                                                                                                                     its
                                                                                                            de
                                                                                                              n
                        e




                                                                                                                     ur




                                                                                                                                                                    ur
pe


     te




                                                                                                                                                                    je



                                                                                                                                                                                je




                                                                                                                                                                                           m
                                            rr




                                                                                                                                                          n
                      m




                                                                                                           lli




                                                                                                                                        j
                                                                                                                    e




                                                                                                                                     Ob




                                                                                                                                                                             Ob
                                                                                                                  Ho




                                                                                                                                                                 Ho
                                         Na
     Da




                                                                                                                                                       Co




                                                                                                                                                                                        Co
Ty




                                                                                                                  Fe
                                                                                                         Bi
                    Ti
F         3/29/2019 Gebisa, Ebba         ANALYZE KEIP/KERP ISSUES AND CONFER W/SKADDEN TEAM RE:          15        4.80     $5,040.00 BL (segment 1)                  4.80      $525.00 Block billing-- combines conferences with other activities. (segment 1)
                                         SAME (1.8); CALL W/ CLIENT AND Z HASEEB RE: KEIP AND KERP
                                         ISSUES (0.9); DRAFT AND REVISE SUPPLEMENTAL DECLARATION
                                         RE: SAME (1.8); CALL W/ J. DEMPSEY RE: KEIP/KERP ISSUES (0.3)

F          3/4/2019 Haseeb, Zahed        JOIN SEVERAL CALLS AND DISCUSSIONS WITH INTERNAL                15        7.00     $4,620.00 BL (segment 1)                  7.00      $330.00 Block billing-- combines conferences with other activities. (segment 1)
                                         WORKING GROUP TO DISCUSS EMPLOYEE MOTION HEARING
                                         PREPARATION (1.5); CORRESPOND WITH INTERNAL WORKING
                                         GROUP REGARDING EMPLOYEE ISSUES (0.3); DISCUSS EMPLOYEE
                                         COMPENSATION ISSUES WITH CLIENT AND ANKURA (0.2);
                                         RESEARCH EMPLOYEE COMPENSATION PRECEDENT ISSUES (2.5);
                                         UPDATE RESEARCH SUMMARY DOCUMENT (0.6); PREPARE
                                         MATERIALS FOR SECOND DAY HEARING (1.2); JOIN CALL WITH E.
                                         GEBISA AND MERCER TEAM TO DISCUSS KEIP AND KERP ISSUES
                                         (0.7)

F         3/12/2019 Haseeb, Zahed        JOIN SEVERAL CALLS AND DISCUSSIONS WITH E. GEBISA TO       15             8.60     $5,676.00 BL (segment 1)                  8.60      $330.00 Block billing-- combines conferences with other activities. (segment 1)
                                         DISCUSS KEIP/KERP ISSUES (0.9); DRAFT UPDATES TO KEIP/KERP
                                         REPLY (3.1); REVIEW AND DRAFT CORRESPONDENCE ON
                                         KEIP/KERP ISSUES (0.8); REVIEW UPDATED COMPENSATION DATA
                                         (0.9); UPDATE COMPENSATION MATERIALS AND SHARE WITH E.
                                         GEBISA (2.6); DISCUSS COMPENSATION ISSUES WITH L. FLETCHER
                                         (0.3)

F          3/7/2019 Oliver, Richard      REVIEW AND DISCUSS DISCOVERY MOTION WITH J. KESTECHER           25        0.70       $857.50 BL (segment 1)                  0.70      $612.50 Block billing-- combines conferences with other activities. (segment 1)
                                         (0.7)

F          4/3/2019 McDonough, Shannon   PREPARE CORPORATE FILINGS AND COMMUNICATE WITH                  1         0.60       $258.00 BL (segment 1)                  0.60      $215.00 Block billing-- combines conferences with other activities. (segment 1)
                                         TRIDENT AND CT CORPORATION RE: UPCOMING FILING
                                         SCHEDULE.
F         4/29/2019 Leake, Paul          REVIEWED DRAFT OBJECTION REPLY, SILVERPOINT REPLY, AND          14        1.40     $2,170.00 BL (segment 1)                  1.40      $775.00 Block billing-- combines conferences with other activities. (segment 1)
                                         EMAILS AND DISCUSSION WITH KESTECHER RE SAME.

F          4/5/2019 Gebisa, Ebba         ATTEND TO KEIP/KERP POST FIILING AND HEARING PREP TASKS         15        2.70     $2,835.00 BL (segment 1)                  2.70      $525.00 Block billing-- combines conferences with other activities. (segment 1)
                                         AND CONFER W/SKADDEN TEAM RE: SAME (2.7)

F         4/22/2019 Gebisa, Ebba         REVISE SUPPLEMENTAL KEIP FILING AND CONFER W/ANKURA             15        3.20     $3,360.00 BL (segment 1)                  3.20      $525.00 Block billing-- combines conferences with other activities. (segment 1)
                                         AND SKADDEN RE: SAME (2.6); ANALYZE MIP AND BONUS ISSUES
                                         (0.4); CORRESPONDENCE W/SKADDEN RE: SAME (0.2)

F          5/2/2019 Gebisa, Ebba         ANALYZE AND REVIEW KEIP DEVELOPMENTS AND CONFER                 15        1.20     $1,260.00 BL (segment 1)                  1.20      $525.00 Block billing-- combines conferences with other activities. (segment 1)
                                         W/SKADDEN RE: SAME (0.8); CALL W/R PERRY RE: KEIP PAYOUTS
                                         (0.4)
F         5/23/2019 Luneau, Peter        REVIEW D&O INSURANCE POLICY AND CONF. W/ J. KESTECHER           21        1.00     $1,200.00 BL (segment 1)                  1.00      $600.00 Block billing-- combines conferences with other activities. (segment 1)
                                         AND J. WINERMAN RE: SAME.

F         5/17/2019 Haseeb, Zahed        RESEARCH STANDING ISSUES AND DISCUSS WITH INTERNAL              25        1.70     $1,122.00 BL (segment 1)                  1.70      $330.00 Block billing-- combines conferences with other activities. (segment 1)
                                         WORKING GROUP (1.7)

F          3/5/2019 Jha, Sneha           MULTIPLE DISCUSSIONS AND CALL REGARDING COMPANY'S        19               2.90     $2,755.00 BL (segment 1)                  2.90      $475.00 Block billing-- combines conferences with other activities. (segment 1)
                                         OPENING OF PROCEEDS ACCOUNT WITHIN THE FIRM, WITH THE                                        BL (segment 2)                                    Block billing-- combines conferences with other activities. (segment 2)
                                         CLIENTS AND PAUL WEISS (0.8); DRAFTING WAIVER, REVIEWING
                                         RELEVANT TERMS OF THE DIP CREDIT AGREEMENT FOR THE SAME
                                         AND DISCUSSING THE SAME INTERNALLY (1.9); CORRESPONDING
                                         ON BORROWING NOTICE WAIVER (0.2)

F          5/1/2019 Leake, Paul          DISCUSSIONS WITH TEAM AND REVIEW PLEADINGS FOR AND              14        2.00     $3,100.00 BL (segment 1)                  2.00      $775.00 Block billing-- combines conferences with other activities. (segment 1)
                                         ATTEND HEARING RE APPROVAL OF DISCLOSURE STATEMENT                                           HA (segment 1)                                    Excessive number of timekeepers (8) billed for this hearing (segment 1)




                                                                                                                          Page 2
                                                                                           Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                                s
                                                                                                                                             ns




                                                                                                                                                                                                t
                                                                                                                                                                                  ou n
                                                         e




                                                                                                                                                              s




                                                                                                                                                                  to cted




                                                                                                                                                                                             en
                    r kee




                                                                                                                                           tio




                                                                                                                                                                              Am ctio
                                                       iv




                                                                                                                                                            rn




                                                                                                                                                                                    nt
                                                                                                                   Un s/




                                                                                                                                                                                            m
                                                    at




                                                                                                          Co g




                                                                                                                                                          ce




                                                                                                                                                                  Ob s
                                                                                                                                         ec
                                                                                                                      its
                                                                                                             de
                                                                                                               n
                        e




                                                                                                                      ur




                                                                                                                                                                     ur
pe


     te




                                                                                                                                                                     je



                                                                                                                                                                                 je




                                                                                                                                                                                            m
                                                 rr




                                                                                                                                                           n
                      m




                                                                                                            lli




                                                                                                                                         j
                                                                                                                     e




                                                                                                                                      Ob




                                                                                                                                                                              Ob
                                                                                                                   Ho




                                                                                                                                                                  Ho
                                              Na
     Da




                                                                                                                                                        Co




                                                                                                                                                                                         Co
Ty




                                                                                                                   Fe
                                                                                                          Bi
                    Ti
F         2/26/2019 Perlman, Felicia Gerber   ANALYZE GOVERNMENT CLAIMS ISSUES AND CALL RE: SAME (1.9) 9            1.90     $2,821.50 BL (segment 1)                  1.90      $742.50 Block billing-- combines conferences with other activities. (segment 1)
                                                                                                                                       VA (segment 1)                                    Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                         communication. (segment 1)


F         3/24/2019 Gebisa, Ebba              REVIEW KEIP/KERP HEARING TRANSCRIPT AND CORRESPONDENCE 15             1.80     $1,890.00 BL (segment 2)                  1.80      $525.00 Block billing-- combines conferences with other activities. (segment 2)
                                              W/SKADDEN TEAM RE: SAME (0.6); ANALYZE AND CONFER
                                              W/SKADDEN TEAM RE: MIP ISSUES (0.9); REVIEW DRAFT
                                              SUPPLEMENTAL KERP DECLARATION (0.3)

F         3/25/2019 Gebisa, Ebba              CONFER W/SKADDEN TEAM RE: MIP ANALYSIS (0.6); ANALYZE       31        1.20     $1,260.00 BL (segment 2)                  1.20      $525.00 Block billing-- combines conferences with other activities. (segment 2)
                                              AND CONFER W/ E KIEL RE: MIP CHART (0.6)

F         4/26/2019 McDonough, Shannon        PREPARE ANNUAL FILINGS FOR TRIDENT ENTITIES (0.5); UPDATE 1           1.60       $688.00 BL (segment 2)                  1.60      $215.00 Block billing-- combines conferences with other activities. (segment 2)
                                              TRACKING SHEET AND COMMUNICATE WITH A. SHETTY RE: MAY
                                              FILINGS (1.1)
F         5/28/2019 Luneau, Peter             REVIEW DOCS. RE: D&O INSURANCE (1.3); CONFS. AND EMAILS W/ 21         2.20     $2,640.00 BL (segment 2)                  2.20      $600.00 Block billing-- combines conferences with other activities. (segment 2)
                                              J. KESTECHER AND J. SKAKUN (SIDLEY) RE: SAME (.9)

F         2/22/2019 Haseeb, Zahed             CONTINUE DRAFTING SUPPLEMENTAL DECLARATION TO               15        6.90     $4,554.00 BL (segment 3)                  6.90      $330.00 Block billing-- combines conferences with other activities. (segment 3)
                                              EMPLOYEE MOTION (2.3); INCORPORATE COMMENTS TO
                                              SUPPLEMENTAL DECLARATION (0.5); MULTIPLE CALLS AND
                                              MEETINGS WITH INTERNAL WORKING GROUP AND FINANCIAL
                                              ADVISORS TO DISCUSS COMPENSATION ISSUES (1.5); REVIEW
                                              UPDATED BONUS MATERIALS (0.6); CORRESPOND WITH L.
                                              FLETCHER RE: BENEFITS PAYMENT (0.2); MULTIPLE CALLS TO
                                              DISCUSS KEIP/KERP ISSUES (0.3); REVIEW COMMENTS TO
                                              KEIP/KERP MOTION (0.2); COLLECT SEALING ORDER PRECEDENT
                                              (0.2); CONTINUE TO REVISE KEIP/KERP MOTION (1.1)

F         3/10/2019 Gebisa, Ebba              CORRESPONDENCE W/UST, SKADDEN AND ANKURA RE: KEIP AND 15              2.70     $2,835.00 BL (segment 3)                  2.70      $525.00 Block billing-- combines conferences with other activities. (segment 3)
                                              BONUS MATTERS (0.6); CONFER W/SKADDEN AND ANKURA RE:
                                              FINANCIAL PROJECTIONS (0.3); ANALYZE AND CONFER
                                              W/SKADDEN RE: SUMMARY OF BONUS OPPORTUNITIES FOR UST
                                              (0.6); ANALYZE KEIP AND DIP BUDGET ISSUES (1.2)

F          3/9/2019 Gebisa, Ebba              CALL W/SKADDEN AND ANKURA RE: KEIP/KERP ISSUES (1.2);      15         3.40     $3,570.00 BL (segment 6)                  3.40      $525.00 Block billing-- combines conferences with other activities. (segment 6)
                                              FOLLOW UP CALL W/ Z HASEEB RE: SAME (0.3); CALL W/ R PERRY
                                              RE: SAME (0.2); ANALYZE KEIP ISSUES (0.5); REVIEW AND
                                              CIRCULATE TO UST FINANCIAL PROJECTIONS (0.4); ANALYZE AND
                                              CONFER W/SKADDEN AND CLIENT RE: BONUS OPPORTUNITIES
                                              SUMMARY (0.8)
F         2/28/2019 Haseeb, Zahed             PARTICIPATE IN MULTIPLE CALLS TO DISCUSS ISSUES RE:        15         9.50     $6,270.00 BL (segment 1)                  9.50      $330.00 Block billing-- combines multiple conferences or communications.
                                              EMPLOYEE COMPENSATION (2.9); RESEARCH ISSUES RELATING TO                                                                                   (segment 1)
                                              EMPLOYEE COMPENSATION (1.4); PREPARE BACKGROUND
                                              MATERIALS RELATING TO EMPLOYEE MOTION SUPPLEMENTAL
                                              DECLARATION (0.2); DRAFT UPDATES TO SUPPLEMENTAL
                                              DECLARATION (3.8); REVIEW AND REVISE DRAFT REPLY TO U.S.
                                              TRUSTEE OBJECTION (1.2)

F         2/18/2019 Kestecher, Jason          CALLS RE: SASMF RETENTION AND DISCLOSURES REPORTS WITH      33        5.30     $5,035.00 BL (segment 1)                  5.30      $475.00 Block billing-- combines multiple conferences or communications.
                                              INTERNAL WORKING GROUP (2.1); DRAFT REVISIONS TO                                                                                           (segment 1)
                                              RETENTION APPLICATION (3.2)
F         2/20/2019 Kestecher, Jason          MEETINGS WITH CLIENT RE: MULTIPLE VENDOR ISSUES (1.9)       39        1.90     $1,805.00 BL (segment 1)                  1.90      $475.00 Block billing-- combines multiple conferences or communications.
                                                                                                                                                                                         (segment 1)

F         3/12/2019 Hogan III, Albert         CONFERENCES WITH THIRD PARTIES REGARDING APPROACH TO        25        4.60     $6,831.00 BL (segment 1)                  4.60      $742.50 Block billing-- combines multiple conferences or communications.
                                              RULE 2004 DISCOVERY AND POTENTIAL SCOPE OF PRODUCTION                                                                                      (segment 1)
                                              (2.0); PLAN FOR DISCOVERY AND WORK ON 2004 RESPONSE (2.6)

F          4/9/2019 Mazza, Jr., James         UPDATE MEETINGS WITH ANKURA AND PJT RE CASE STATUS (1.0) 7            1.00     $1,225.00 BL (segment 1)                  1.00      $612.50 Block billing-- combines multiple conferences or communications.
                                                                                                                                                                                         (segment 1)




                                                                                                                           Page 3
                                                                                      Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                          s
                                                                                                                                       ns




                                                                                                                                                                                          t
                                                                                                                                                                            ou n
                                                   e




                                                                                                                                                        s




                                                                                                                                                            to cted




                                                                                                                                                                                       en
                    r kee




                                                                                                                                     tio




                                                                                                                                                                        Am ctio
                                                 iv




                                                                                                                                                      rn




                                                                                                                                                                              nt
                                                                                                             Un s/




                                                                                                                                                                                      m
                                              at




                                                                                                    Co g




                                                                                                                                                    ce




                                                                                                                                                            Ob s
                                                                                                                                   ec
                                                                                                                its
                                                                                                       de
                                                                                                         n
                        e




                                                                                                                ur




                                                                                                                                                               ur
pe


     te




                                                                                                                                                               je



                                                                                                                                                                           je




                                                                                                                                                                                      m
                                           rr




                                                                                                                                                     n
                      m




                                                                                                      lli




                                                                                                                                   j
                                                                                                               e




                                                                                                                                Ob




                                                                                                                                                                        Ob
                                                                                                             Ho




                                                                                                                                                            Ho
                                        Na
     Da




                                                                                                                                                  Co




                                                                                                                                                                                   Co
Ty




                                                                                                             Fe
                                                                                                    Bi
                    Ti
F         4/17/2019 Kestecher, Jason    CALLS RE: QUI TAM ACTION WITH CLIENT, ANKURA, AND ALSTON 9            2.60     $2,470.00 BL (segment 1)                  2.60      $475.00 Block billing-- combines multiple conferences or communications.
                                        (2.4); RESEARCH PLEADING STANDARDS (0.2)                                                                                                   (segment 1)

F         4/10/2019 Winerman, Justin    STRATEGY MEETINGS WITH F. PERLMAN RE: GOVERNMENT CLAIM 9              4.60     $4,830.00 BL (segment 1)                  4.60      $525.00 Block billing-- combines multiple conferences or communications.
                                        (2.0); RESEARCH RE: SAME (1.7); TELEPHONE CALL WITH B. JONES                                                                               (segment 1)
                                        AND R. PERRY RE: FINANCIAL OVERVIEW (0.4); TELEPHONE CALL
                                        WITH PAUL WEISS RE: SAME AND FOLLOW UP (0.5)

F          4/1/2019 Haseeb, Zahed       PARTICIPATE IN DISCUSSIONS REGARDING KEIP DECLARATION       15        5.40     $3,564.00 BL (segment 1)                  5.40      $330.00 Block billing-- combines multiple conferences or communications.
                                        WITH INTERNAL WORKING GROUP AND ANKURA (1.7); REVIEW                                                                                       (segment 1)
                                        NEW MATERIALS FROM ANKURA (0.4); UPDATE KERP
                                        DECLARATION (0.9); UPDATE KEIP DECLARATION BASED ON
                                        LATEST MATERIALS (2.4)
F          4/2/2019 Haseeb, Zahed       PARTICIPATE IN DISCUSSIONS WITH INTERNAL WORKING GROUP      15        7.60     $5,016.00 BL (segment 1)                  7.60      $330.00 Block billing-- combines multiple conferences or communications.
                                        REGARDING UPDATES TO KEIP/KERP DECLARATIONS (1.4); CALL                                                                                    (segment 1)
                                        WITH ANKURA TO DISCUSS KEIP SUPPORT MATERIALS (0.5);
                                        UPDATE KERP DECLARATION PER COMMENTS (3.3); UPDATE KEIP
                                        DECLARATION PER COMMENTS (2.4)

F          4/9/2019 Kestecher, Jason    CALLS WITH CLIENT RE: D&O POLICY (0.6); DISCUSS SAME WITH   21        1.20     $1,140.00 BL (segment 1)                  1.20      $475.00 Block billing-- combines multiple conferences or communications.
                                        INTERNAL TEAM (0.6)                                                                                                                        (segment 1)

F          4/1/2019 Keil, Emily         RESPOND TO CALLS and UPDATE VENDOR CHART (2.0)              39        2.00     $1,100.00 BL (segment 1)                  2.00      $275.00 Block billing-- combines multiple conferences or communications.
                                                                                                                                                                                   (segment 1)

F         5/21/2019 Mazza, Jr., James   ATTEND MEETINGS AT PAUL WEISS RE W&C AND UCC CLAIMS         13        5.00     $6,125.00 BL (segment 1)                  5.00      $612.50 Block billing-- combines multiple conferences or communications.
                                        (4.5); CONSIDER SETTLEMENT PROPOSALS (0.5)                                                                                                 (segment 1)

F          5/2/2019 Winerman, Justin    TELEPHONE CALLS WITH J. MAZZA AND J. KESTECHER RE:          14        1.00     $1,050.00 BL (segment 1)                  1.00      $525.00 Block billing-- combines multiple conferences or communications.
                                        DISCLOSURE STATEMENT (0.8); FOLLOW UP RE: SAME (0.2)                                                                                       (segment 1)

F         5/23/2019 Hogan III, Albert   ASSESS AND REVIEW PEAKROCK PLEADINGS, AND PREPARE FOR    25           3.60     $5,346.00 BL (segment 1)                  3.60      $742.50 Block billing-- combines multiple conferences or communications.
                                        STN AND LIEN CHALLENGE LITIGATION; CONFERENCES WITH                                                                                        (segment 1)
                                        WORKING GROUP REGARDING SAME.
F         5/29/2019 Mazza, Jr., James   D&O COORDINATION CALLS RE W&C LITIGATION (1.4); ANALYZE 25            3.10     $3,797.50 BL (segment 1)                  3.10      $612.50 Block billing-- combines multiple conferences or communications.
                                        MATERIALS RE W&C LITIGATION (0.6); REVIEW CORRESPONDENCE                                                                                   (segment 1)
                                        RE SAME (0.6); REVIEW SP COMPLAINT (0.5)

F         5/21/2019 Kestecher, Jason    MEETINGS AT PAUL WEISS RE: LITIGATION DISCUSSIONS (5.8);    25        8.50     $8,075.00 BL (segment 1)                  8.50      $475.00 Block billing-- combines multiple conferences or communications.
                                        CALL WITH ROPES RE: ASSERTED CLAIMS (0.3); CALLS WITH                                                                                      (segment 1)
                                        RELATOR'S COUNSEL RE: SEALING MOTIONS (0.3); REVISE DRAFT
                                        SEALING MOTION (0.4); REVIEW DOCUMENT PRODUCTION (1.0);
                                        CONTINUE TO REVIEW STANDING MOTION (0.7)

F         5/16/2019 Ralph, Sarah        CALLS, ANALYSIS RE TAX ATTRIBUTES, EMERGENCE STEPS PLAN.    36        1.00     $1,350.00 BL (segment 1)                  1.00      $675.00 Block billing-- combines multiple conferences or communications.
                                                                                                                                                                                   (segment 1)

F         5/17/2019 Ralph, Sarah        CALLS, ANALYSIS RE EMERGENCE TRANSACTION STEPS, TAX         36        1.70     $2,295.00 BL (segment 1)                  1.70      $675.00 Block billing-- combines multiple conferences or communications.
                                        ATTRIBUTES.                                                                                                                                (segment 1)

F         5/20/2019 Ralph, Sarah        CALLS, ANALYSIS RE EMERGENCE STRUCTURING, TAX               36        2.90     $3,915.00 BL (segment 1)                  2.90      $675.00 Block billing-- combines multiple conferences or communications.
                                        CONSIDERATIONS.                                                                                                                            (segment 1)

F         5/22/2019 Ralph, Sarah        CALLS, ANALYSIS RE EMERGENCE TRANSACTION STEPS.             36        0.70       $945.00 BL (segment 1)                  0.70      $675.00 Block billing-- combines multiple conferences or communications.
                                                                                                                                                                                   (segment 1)

F         4/24/2019 Kestecher, Jason    CALLS WITH ANKURA RE: LIQUIDATION ANALYSIS (0.7); CONTINUE 14         6.80     $6,460.00 BL (segment 1)                  6.80      $475.00 Block billing-- combines multiple conferences or communications.
                                        REVISIONS TO DISCLOSURE STATEMENT (1.1); CORRESPOND WITH                                 BL (segment 4)                                    (segment 1)
                                        UCC RE: SAME (0.2); REVIEW DS OBJECTIONS AND DISCUSS WITH                                                                                  Block billing-- combines conferences with other activities. (segment 4)
                                        SKADDEN TEAM (4.2); REVISE LIQUIDATION ANALYSIS NOTES (0.6)




                                                                                                                     Page 4
                                                                                            Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                                   s
                                                                                                                                                ns




                                                                                                                                                                                                   t
                                                                                                                                                                                     ou n
                                                         e




                                                                                                                                                                 s




                                                                                                                                                                     to cted




                                                                                                                                                                                                en
                    r kee




                                                                                                                                             tio




                                                                                                                                                                                 Am ctio
                                                       iv




                                                                                                                                                               rn




                                                                                                                                                                                       nt
                                                                                                                      Un s/




                                                                                                                                                                                               m
                                                    at




                                                                                                             Co g




                                                                                                                                                             ce




                                                                                                                                                                     Ob s
                                                                                                                                           ec
                                                                                                                         its
                                                                                                                de
                                                                                                                  n
                        e




                                                                                                                         ur




                                                                                                                                                                        ur
pe


     te




                                                                                                                                                                        je



                                                                                                                                                                                    je




                                                                                                                                                                                               m
                                                 rr




                                                                                                                                                              n
                      m




                                                                                                               lli




                                                                                                                                            j
                                                                                                                        e




                                                                                                                                         Ob




                                                                                                                                                                                 Ob
                                                                                                                      Ho




                                                                                                                                                                     Ho
                                              Na
     Da




                                                                                                                                                           Co




                                                                                                                                                                                            Co
Ty




                                                                                                                      Fe
                                                                                                             Bi
                    Ti
F         4/16/2019 Winerman, Justin          TELEPHONE CALLS WITH JESSICA HU (GOVERNMENT) RE:           9             8.10     $8,505.00 BL (segment 1)                  8.10      $525.00 Block billing-- combines multiple conferences or communications.
                                              GOVERNMENT CLAIM AND FOLLOW UP RE: SAME (1.5);                                              BL (segment 2)                                    (segment 1)
                                              TELEPHONE CALLS WITH T. MCCAFFERY RE: SAME (1.5); RESEARCH                                  BL (segment 4)                                    Block billing-- combines multiple conferences or communications.
                                              RE: GOVERNMENT CLAIM (2.0); TELEPHONE CALLS WITH F.                                                                                           (segment 2)
                                              PERLMAN AND J. MAZZA RE: SAME (1.6); CALL WITH P. LUNEAU                                                                                      Block billing-- combines multiple conferences or communications.
                                              RE: INSURANCE ISSUES (0.7); REVISE PRESENTATION FOR                                                                                           (segment 4)
                                              GOVERNMENT MEETING (0.8)
F         5/31/2019 Kestecher, Jason          CHECK IN CALLS WITH J. MAZZA (0.8); CHECK IN CALL WITH J.  8             2.60     $2,470.00 BL (segment 1)                  2.60      $475.00 Block billing-- combines multiple conferences or communications.
                                              WINERMAN RE: CURE AND SCHEDULING (0.3); DRAFT                                               BL (segment 4)                                    (segment 1)
                                              SCHEDULING ORDER (0.5); TEAM UPDATE CALLS (0.7); CALL WITH                                                                                    Block billing-- combines multiple conferences or communications.
                                              PW RE: CASE SCHEDULING (0.3)                                                                                                                  (segment 4)

F         2/25/2019 Keil, Emily               ANSWER AND RETURN VENDOR CALLS (0.7)                           39        0.70       $385.00 BL (segment 1)                  0.70      $275.00 Block billing-- combines multiple conferences or communications.
                                                                                                                                          VA (segment 1)                                    (segment 1)
                                                                                                                                                                                            Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                            communication. (segment 1)

F         3/26/2019 Perlman, Felicia Gerber   INTERNAL CALLS RE: GOVERNMENT CLAIMS (1.1)                     9         1.10     $1,633.50 BL (segment 1)                  1.10      $742.50 Block billing-- combines multiple conferences or communications.
                                                                                                                                          VA (segment 1)                                    (segment 1)
                                                                                                                                                                                            Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                            communication. (segment 1)

F          4/2/2019 Ralph, Sarah              CALLS RE TAX BASIS CALCULATIONS, ASSET VALUATIONS (1.5);       36        2.10     $2,835.00 BL (segment 1)                  2.10      $675.00 Block billing-- combines multiple conferences or communications.
                                              ANALYSIS RE SAME (0.6)                                                                      VA (segment 1)                                    (segment 1)
                                                                                                                                                                                            Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                            communication. (segment 1)

F         2/11/2019 Haseeb, Zahed             BEGIN DRAFTING KEIP/KERP MOTION (1.1); MULTIPLE CALLS TO       15        1.90     $1,254.00 BL (segment 2)                  1.90      $330.00 Block billing-- combines multiple conferences or communications.
                                              DISCUSS SOLUTIONS FOR EMPLOYEE MOTION ISSUES (0.8)                                                                                            (segment 2)

F         2/13/2019 Kestecher, Jason          CALLS WITH VENDOR COUNSEL RE: DISPUTE (0.2); INTERNAL    39              3.90     $3,705.00 BL (segment 2)                  3.90      $475.00 Block billing-- combines multiple conferences or communications.
                                              CALLS RE: SAME (0.8); BEGIN DRAFTING MOTION TO ENFORCE                                                                                        (segment 2)
                                              AUTOMATIC STAY (2.7); CALL WITH OTHER VENDOR COUNSEL RE:
                                              DISPUTE (0.2)
F         3/14/2019 Hogan III, Albert         WORK ON RESPONSE TO 2004 MOTION (7.0); MULTIPLE          25              8.30    $12,325.50 BL (segment 2)                  8.30      $742.50 Block billing-- combines multiple conferences or communications.
                                              CONFERENCE CALLS RELATING TO SAME (1.3)                                                                                                       (segment 2)

F         3/20/2019 Hogan III, Albert         PREPARE FOR HEARING (3.5); CONFERENCES WITH WORKING            25        8.40    $12,474.00 BL (segment 2)                  8.40      $742.50 Block billing-- combines multiple conferences or communications.
                                              GROUP REGARDING STATUS AND STRATEGY (3.4); MEET WITH                                                                                          (segment 2)
                                              WITNESSES REGARDING HEARING (1.5)
F         4/15/2019 Winerman, Justin          ANALYZE CASE ISSUES LIST (0.3); TELEPHONE CALLS RE: STRATEGY   8         2.10     $2,205.00 BL (segment 2)                  2.10      $525.00 Block billing-- combines multiple conferences or communications.
                                              WITH J. MAZZA AND J. KESTECHER (1.1); PARTIICPATE ON                                                                                          (segment 2)
                                              INTERNAL STRATEGY UPDATE CALL (0.7)
F          4/9/2019 Winerman, Justin          RESEARCH RE: GOVERNMENT CLAIM (3.6); TELEPHONE CALLS           9         7.10     $7,455.00 BL (segment 2)                  7.10      $525.00 Block billing-- combines multiple conferences or communications.
                                              WITH J. HU (SDNY) RE: GOVERNMENT CLAIM AND FOLLOW UP RE:                                                                                      (segment 2)
                                              SAME (2.0); TELEPHONE CALL WITH T. MCCAFFERY AND J.
                                              KESTECHER RE: SAME (0.4); TELEPHONE CALL WITH J. MAZZA RE:
                                              SAME (0.4); TELEPHONE CALL WITH F. PERLMAN RE:
                                              GOVERNMENT CLAIM (0.4); DRAFT EMAIL TO CLIENT RE: SAME
                                              (0.3)
F          4/2/2019 Mazza, Jr., James         WORK ON KERP/KEIP SUPPLEMENTAL MATERIALS (3.5); CALLS          15        6.60     $8,085.00 BL (segment 2)                  6.60      $612.50 Block billing-- combines multiple conferences or communications.
                                              WITH ANKURA AND SKADDEN TEAM RE SAME (0.8); FURTHER                                                                                           (segment 2)
                                              COMMENTS TO SAME (2.3)
F          4/4/2019 Mazza, Jr., James         WORK ON FINAL DRAFTS OF SUPPLEMENTAL MATERIALS (3.3);          15        6.20     $7,595.00 BL (segment 2)                  6.20      $612.50 Block billing-- combines multiple conferences or communications.
                                              CALLS WITH SKADDEN/ANKURA TEAM RE SAME (1.1); REVIEW                                                                                          (segment 2)
                                              FINAL PAPERS (1.8)
F          5/7/2019 Kestecher, Jason          REVISE AGENDA (0.2); STATUS CALLS WITH RESTRUCTURING TEAM      8         2.20     $2,090.00 BL (segment 2)                  2.20      $475.00 Block billing-- combines multiple conferences or communications.
                                              (1.3); DEBTOR PROFESSIONAL UPDATE CALL (0.7)                                                                                                  (segment 2)

F         5/14/2019 Kestecher, Jason          REVIEW AGENDA AND COMMENT ON SAME (0.6); CALLS WITH J.         8         1.80     $1,710.00 BL (segment 2)                  1.80      $475.00 Block billing-- combines multiple conferences or communications.
                                              WINERMAN RE STATUS UPDATE (0.8); CALL WITH ANKURA RE                                                                                          (segment 2)
                                              STATUS UPDATES (0.2); ADVISOR UPDATE CALL (0.2)




                                                                                                                              Page 5
                                                                                      Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                            s
                                                                                                                                        ns




                                                                                                                                                                                            t
                                                                                                                                                                              ou n
                                                   e




                                                                                                                                                         s




                                                                                                                                                             to cted




                                                                                                                                                                                         en
                    r kee




                                                                                                                                     tio




                                                                                                                                                                          Am ctio
                                                 iv




                                                                                                                                                       rn




                                                                                                                                                                                nt
                                                                                                             Un s/




                                                                                                                                                                                        m
                                              at




                                                                                                    Co g




                                                                                                                                                     ce




                                                                                                                                                             Ob s
                                                                                                                                   ec
                                                                                                                its
                                                                                                       de
                                                                                                         n
                        e




                                                                                                                ur




                                                                                                                                                                ur
pe


     te




                                                                                                                                                                je



                                                                                                                                                                             je




                                                                                                                                                                                        m
                                           rr




                                                                                                                                                      n
                      m




                                                                                                      lli




                                                                                                                                    j
                                                                                                               e




                                                                                                                                 Ob




                                                                                                                                                                          Ob
                                                                                                             Ho




                                                                                                                                                             Ho
                                        Na
     Da




                                                                                                                                                   Co




                                                                                                                                                                                     Co
Ty




                                                                                                             Fe
                                                                                                    Bi
                    Ti
F         5/29/2019 Hogan III, Albert   WORK ON RESPONSE TO PEAK ROCK ADVERSARY PROCEEDING          25         5.20     $7,722.00 BL (segment 2)                   5.20      $742.50 Block billing-- combines multiple conferences or communications.
                                        AND STANDING MOTION (3.7); CONFERENCES WITH VARIOUS                                                                                          (segment 2)
                                        GROUPS REGARDING STATUS AND STRATEGY OF RESPONSE TO
                                        PEAKROCK PLEADINGS (1.5)

F          4/8/2019 Kestecher, Jason    CORRESPOND RE: AGENDA (0.2); UPDATE CALL WITH CLIENT (0.7); 8          3.20     $3,040.00 BL (segment 3)                   3.20      $475.00 Block billing-- combines multiple conferences or communications.
                                        UPDATE CALLS WITH INTERNAL TEAM (0.8); DRAFT LETTER TO                                                                                       (segment 3)
                                        COURT (1.5)
F         4/18/2019 Winerman, Justin    CALL WITH CLIENT AND ALSTON RE: GOVERNMENT CLAIM (1.0);     9          3.80     $3,990.00 BL (segment 3)                   3.80      $525.00 Block billing-- combines multiple conferences or communications.
                                        ANALYZE GOVERNMENT CLAIM (0.4); MULTIPLE CALLS WITH J. HU                                                                                    (segment 3)
                                        RE: IN PERSON MEETING (1.8); FOLLOW UP RE: SAME (0.2);
                                        TELEPHONE CALL WITH J. KESTECHER RE: GOVERNMENT CLAIM
                                        (0.4)
F         4/30/2019 Kestecher, Jason    CALL WITH ELEMENT COUNSEL RE: DS OBJECTION (0.5); CALL      14        10.40     $9,880.00 BL (segment 3)                  10.40      $475.00 Block billing-- combines multiple conferences or communications.
                                        WITH US TRUSTEE RE: RESOLUTION OF DS OBJECTION (0.5); CALLS                               BL (segment 8)                                     (segment 3)
                                        WITH UCC COUNSEL RE: RESOLUTION OF OBJECTION (1.2); REVISE                                                                                   Block billing-- combines multiple conferences or communications.
                                        TALKING POINTS FOR DS HEARING (0.8); REVIEW DISCLOSURE                                                                                       (segment 8)
                                        STATEMENT EDITS (0.6); REVISE DS TO ADDRESS ADDITIONAL
                                        COMMITTEE COMMENTS (0.4); PREPARE MATERIALS FOR
                                        HEARING (2.2); MEETINGS WITH J. WINERMAN AND J. MAZZA RE:
                                        HEARING PREP (4.2)

F         2/25/2019 Haseeb, Zahed       REVIEW SEALING MOTION PROCEDURES (0.1); DRAFT SEALING       15         8.30     $5,478.00 BL (segment 4)                   8.30      $330.00 Block billing-- combines multiple conferences or communications.
                                        MOTION FOR KEIP/KERP MOTION (0.7); ANALYZE MERCER INSIDER                                                                                    (segment 4)
                                        ANALYSIS (0.3); SEVERAL CALLS WITH E. GEBISA TO DISCUSS
                                        KEIP/KERP ISSUES (1.1); CONTINUE TO REVISE KEIP/KERP MOTION
                                        (6.1)
F         3/26/2019 Haseeb, Zahed       DISCUSS UPDATES TO KERP DECLARATION WITH E. GEBISA (0.2); 15           6.10     $4,026.00 BL (segment 4)                   6.10      $330.00 Block billing-- combines multiple conferences or communications.
                                        UPDATE KERP DECLARATION (1.2); UPDATE KEIP DECLARATION                                                                                       (segment 4)
                                        DRAFT (0.6); JOIN CALLS WITH CLIENT AND FINANCIAL ADVISORS
                                        TO DISCUSS KEIP ISSUES (4.0); DRAFT EMAIL TO JUDGE
                                        REGARDING EXTENSION TO FILE MATERIALS (0.1)

F         5/15/2019 Winerman, Justin    ALL HANDS QUI TAM UPDATE CALL WITH SILVER POINT,          23           3.50     $3,675.00 BL (segment 4)                   3.50      $525.00 Block billing-- combines multiple conferences or communications.
                                        COMPANY, PAUL WEISS, EPSTEIN BECKER, AND ALSTON and BIRD                                                                                     (segment 4)
                                        (1.5); FOLLOW UP RE: SAME (0.1); REVIEW SETTLEMENT
                                        CONSTRUCT (0.2); TELEPHONE CALLS WITH J. MAZZA AND J.
                                        KESTECHER RE: SAME (0.7); CALL WITH ALSTON and BIRD RE:
                                        SAME (1.0)
F          3/5/2019 Winerman, Justin    PREPARE FOR SECOND DAY HEARING ON EMPLOYEE BONUSES        15           8.40     $8,820.00 BL (segment 4)                   8.40      $525.00 Block billing-- combines multiple conferences or communications.
                                        (6.0); TELEPHONE CALL WITH UST RE: SAME (0.2); TELEPHONE                                  VA (segment 4)                                     (segment 4)
                                        CALL WITH COMPANY RE: SAME (1.3); INTERNAL CALLS RE: SAME                                                                                    Vague fee entry. Does not adequately describe other parties to
                                        (0.7); ANALYZE EMPLOYEE ISSUES (0.2)                                                                                                         communication. (segment 4)

F         2/21/2019 Haseeb, Zahed       RESEARCH BONUS APPROVAL PRECEDENT (1.2); REVIEW BONUS       15         8.20     $5,412.00 BL (segment 5)                   8.20      $330.00 Block billing-- combines multiple conferences or communications.
                                        DATA (0.2); JOIN DISCUSSION WITH ANKURA TEAM RE: BONUSES                                                                                     (segment 5)
                                        (0.5); UPDATE KEIP/KERP RESOLUTIONS (0.3); MULTIPLE
                                        DISCUSSIONS BONUS ISSUES WITH J. WINERMAN AND B.
                                        FLETCHER (0.9); DISCUSS SUPPLEMENTAL DECLARATION WITH J.
                                        WINERMAN (0.5); DISCUSS KEIP/KERP ISSUES WITH E. GEBISA
                                        (0.2); REVIEW BONUS DATA AND PREPARE MATERIALS FOR
                                        SUPPLEMENTAL DECLARATION (1.7); BEGIN DRAFTING
                                        SUPPLEMENTAL DECLARATION (2.7)

F          5/3/2019 Winerman, Justin    TELEPHONE CALL WITH J. KESTECHER RE: CASE STRATEGY (0.2);   8          1.70     $1,785.00 BL (segment 5)                   1.70      $525.00 Block billing-- combines multiple conferences or communications.
                                        TELEPHONE CALL WITH J. MAZZA RE: SAME (0.3); REVIEW CASE                                                                                     (segment 5)
                                        CORRESPONDENCE (0.1); REVIEW ISSUES LIST (0.1); STRATEGY
                                        CALLS WITH J. MAZZA AND J. KESTECHER (1.0)




                                                                                                                      Page 6
                                                                                        Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                             s
                                                                                                                                          ns




                                                                                                                                                                                             t
                                                                                                                                                                               ou n
                                                   e




                                                                                                                                                           s




                                                                                                                                                               to cted




                                                                                                                                                                                          en
                    r kee




                                                                                                                                        tio




                                                                                                                                                                           Am ctio
                                                 iv




                                                                                                                                                         rn




                                                                                                                                                                                 nt
                                                                                                                Un s/




                                                                                                                                                                                         m
                                              at




                                                                                                       Co g




                                                                                                                                                       ce




                                                                                                                                                               Ob s
                                                                                                                                      ec
                                                                                                                   its
                                                                                                          de
                                                                                                            n
                        e




                                                                                                                   ur




                                                                                                                                                                  ur
pe


     te




                                                                                                                                                                  je



                                                                                                                                                                              je




                                                                                                                                                                                         m
                                           rr




                                                                                                                                                        n
                      m




                                                                                                         lli




                                                                                                                                      j
                                                                                                                  e




                                                                                                                                   Ob




                                                                                                                                                                           Ob
                                                                                                                Ho




                                                                                                                                                               Ho
                                        Na
     Da




                                                                                                                                                     Co




                                                                                                                                                                                      Co
Ty




                                                                                                                Fe
                                                                                                       Bi
                    Ti
F         5/24/2019 Winerman, Justin    REVISE EXCLUSIVITY MOTION (1.0); CALLS WITH J. KESTECHER AND 31          3.50     $3,675.00 BL (segment 5)                  3.50      $525.00 Block billing-- combines multiple conferences or communications.
                                        M. JACOB RE: SAME (0.4); REVIEW EDITS RE: SAME (0.2); DRAFT                                                                                   (segment 5)
                                        EMAILS RE: PLAN OBJECTIONS (0.2); CALLS WITH J. HU (DOJ) RE:
                                        PLAN AND FOLLOW UP RE: SAME (0.7); CALL WITH PAUL WEISS RE:
                                        PLAN CHECKLIST ITEMS (0.4); TELEPHONE CALLS WITH J. MAZZA
                                        AND J. KESTECHER RE: EXCLUSIVITY MOTION (0.4); TELEPHONE
                                        CALL WITH A. HOGAN, J. KESTECHER RE: SAME (0.2) .

F          4/3/2019 Haseeb, Zahed       UPDATE INCUMBENT ANALYSIS AND INSIDER ANALYSIS (0.5);          15        9.00     $5,940.00 BL (segment 6)                  9.00      $330.00 Block billing-- combines multiple conferences or communications.
                                        INCORPORATE COMMENTS INTO KERP DECLARATION (2.2);                                                                                             (segment 6)
                                        INCORPORATE COMMENTS INTO KEIP DECLARATION (1.7);
                                        UPDATE AND FINALIZE SEALING MOTION AND ORDER (2.1);
                                        REVIEW PRECEDENT TRANSCRIPT ON INSIDER ISSUES (0.6);
                                        PARTICIPATE IN MULTIPLE DISCUSSIONS WITH INTERNAL
                                        WORKING GROUP AND ANKURA TO DISCUSS KEIP ISSUES (1.3);
                                        CORRESPOND WITH INTERNAL WORKING GROUP REGARDING
                                        KEIP/KERP ISSUES (0.6)
F          5/6/2019 Winerman, Justin    DRAFT SCRIPT FOR HEARING RE: UCC LETTER (0.4); REVIEW UCC      14        3.60     $3,780.00 BL (segment 6)                  3.60      $525.00 Block billing-- combines multiple conferences or communications.
                                        LETTER (0.2); PREPARE FOR HEARING (0.3); ATTEND HEARING                                                                                       (segment 6)
                                        (TELEPHONICALLY) (0.5); DRAFT REVISED LETTER (0.5); MULTIPLE
                                        CALLS WITH J. KESTECHER RE: SAME (0.9); REVIEW UCC REVISED
                                        LETTER (0.4); REVIEW PLAN VOTING CLASSES (0.4)

F          3/6/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND SECOND DAY HEARING (2.8); MEETING 8               3.60     $4,410.00 BL (segment 1)                  3.60      $612.50 Block billing-- combines preparation time with time for conference or
                                        WITH CLIENT RE SAME (0.8)                                                                                                                     hearing. (segment 1)

F         3/28/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND MEETING WITH UCC ADVISORS RE            13        1.80     $2,205.00 BL (segment 1)                  1.80      $612.50 Block billing-- combines preparation time with time for conference or
                                        APRIL TRANSACTION (1.8)                                                                                                                       hearing. (segment 1)

F         4/11/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND RESTRUCTURING COMMITTEE CALL            1         1.20     $1,470.00 BL (segment 1)                  1.20      $612.50 Block billing-- combines preparation time with time for conference or
                                        (0.9); FOLLOW UP RE OPEN ITEMS (0.3)                                                                                                          hearing. (segment 1)

F         4/18/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND BOARD CALL (0.7); FOLLOW UP RE          1         1.30     $1,592.50 BL (segment 1)                  1.30      $612.50 Block billing-- combines preparation time with time for conference or
                                        SAME (0.6)                                                                                                                                    hearing. (segment 1)

F         4/23/2019 Hogan III, Albert   PREPARE FOR AND PARTICIPATE IN CONFERENCE WITH WORKING 25                1.70     $2,524.50 BL (segment 1)                  1.70      $742.50 Block billing-- combines preparation time with time for conference or
                                        GROUP REGARDING STRATEGY WITH RESPECT TO LITIGATION                                                                                           hearing. (segment 1)
                                        CLAIMS
F          5/9/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND BOARD CALL (0.6)                1                 0.60       $735.00 BL (segment 1)                  0.60      $612.50 Block billing-- combines preparation time with time for conference or
                                                                                                                                                                                      hearing. (segment 1)

F         5/23/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND BOARD MEETING (2.3)                     1         2.30     $2,817.50 BL (segment 1)                  2.30      $612.50 Block billing-- combines preparation time with time for conference or
                                                                                                                                                                                      hearing. (segment 1)

F         5/30/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND BOARD MEETING (2.2)                     1         2.20     $2,695.00 BL (segment 1)                  2.20      $612.50 Block billing-- combines preparation time with time for conference or
                                                                                                                                                                                      hearing. (segment 1)

F         5/16/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND HEARING (2.2); FOLLOW UP RE OPEN        8         2.60     $3,185.00 BL (segment 1)                  2.60      $612.50 Block billing-- combines preparation time with time for conference or
                                        MATTERS FROM COURT (0.4)                                                                                                                      hearing. (segment 1)

F         5/16/2019 Kestecher, Jason    PREPARE FOR AND ATTEND HEARING (2.4); REGROUP AFTER       8              4.00     $3,800.00 BL (segment 1)                  4.00      $475.00 Block billing-- combines preparation time with time for conference or
                                        HEARING WITH SKADDEN TEAM (1.0); CALL WITH J. WINERMAN                                                                                        hearing. (segment 1)
                                        RE: STATUS UPDATE (0.6)
F          5/6/2019 Mazza, Jr., James   PREPARE FOR AND ATTEND COURT HEARING RE UCC LETTER (0.8); 14             1.50     $1,837.50 BL (segment 1)                  1.50      $612.50 Block billing-- combines preparation time with time for conference or
                                        FOLLOW UP RE REVISIONS TO CASE (0.7)                                                                                                          hearing. (segment 1)

F          5/7/2019 Hogan III, Albert   PREPARE FOR AND PARTICIPATE IN CONFERENCE WITH WORKING 25                3.10     $4,603.50 BL (segment 1)                  3.10      $742.50 Block billing-- combines preparation time with time for conference or
                                        GROUP REGARDING STATUS AND STRATEGY OF ORDINARY                                                                                               hearing. (segment 1)
                                        COURSE LITIGATION (1.5); CONFERENCE REGARDING STATUS AND
                                        STRATEGY OF STN AND LIEN CHALLENGE LITIGATION (1.6)




                                                                                                                        Page 7
                                                                                              Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                              s
                                                                                                                                           ns




                                                                                                                                                                                               t
                                                                                                                                                                                ou n
                                                        e




                                                                                                                                                            s




                                                                                                                                                                to cted




                                                                                                                                                                                            en
                    r kee




                                                                                                                                         tio




                                                                                                                                                                            Am ctio
                                                      iv




                                                                                                                                                          rn




                                                                                                                                                                                  nt
                                                                                                                 Un s/




                                                                                                                                                                                           m
                                                   at




                                                                                                        Co g




                                                                                                                                                        ce




                                                                                                                                                                Ob s
                                                                                                                                       ec
                                                                                                                    its
                                                                                                           de
                                                                                                             n
                        e




                                                                                                                    ur




                                                                                                                                                                   ur
pe


     te




                                                                                                                                                                   je



                                                                                                                                                                               je




                                                                                                                                                                                          m
                                                rr




                                                                                                                                                         n
                      m




                                                                                                          lli




                                                                                                                                       j
                                                                                                                   e




                                                                                                                                    Ob




                                                                                                                                                                            Ob
                                                                                                                 Ho




                                                                                                                                                                Ho
                                             Na
     Da




                                                                                                                                                      Co




                                                                                                                                                                                       Co
Ty




                                                                                                                 Fe
                                                                                                        Bi
                    Ti
F         5/17/2019 Kestecher, Jason         PREPARE FOR AND ATTEND CLOSING PREPARATION CALL WITH R. 31           2.40     $2,280.00 BL (segment 1)                  2.40      $475.00 Block billing-- combines preparation time with time for conference or
                                             OLIVER AND S. RALPH (0.6); PREPARE CONFIRMATION                                                                                           hearing. (segment 1)
                                             SCHEDULING TIMELINE (0.4); CALL WITH J. WINERMAN RE: SAME
                                             (0.5); CONTINUE REVISIONS TO CONFIRMATION ORDER (0.9)

F         5/17/2019 Kestecher, Jason         PREPARE FOR AND ATTEND CALL WITH PW RE: CASE STATUS (0.7) 35         0.70       $665.00 BL (segment 1)                  0.70      $475.00 Block billing-- combines preparation time with time for conference or
                                                                                                                                                                                       hearing. (segment 1)

F         2/11/2019 Jacob, Moshe             TRANSPORT HEARING PREP AND ATTEND COURT HEARING (5.1)      8         5.10     $2,422.50 BL (segment 1)                  5.10      $237.50 Block billing-- combines preparation time with time for conference or
                                                                                                                                     HA (segment 1)                                    hearing. (segment 1)
                                                                                                                                                                                       Excessive number of timekeepers (11) billed for this hearing (segment
                                                                                                                                                                                       1)

F         3/21/2019 Aboodi, Jacob            ASSIST WITH PREPARATION FOR THE MARCH 21ST HEARING AND 8             6.90     $1,656.00 BL (segment 1)                  6.90      $120.00 Block billing-- combines preparation time with time for conference or
                                             ATTEND HEARING (6.9)                                                                    HA (segment 1)                                    hearing. (segment 1)
                                                                                                                                                                                       Excessive number of timekeepers (7) billed for this hearing (segment 1)


F         2/19/2019 Kestecher, Jason         CORRESPOND RE: DE MINIMIS MOTION / ORDER (0.4); PREPARE    3         1.80     $1,710.00 BL (segment 2)                  1.80      $475.00 Block billing-- combines preparation time with time for conference or
                                             FOR AND ATTEND CALL WITH CLIENT RE: ASSET SALES (0.9);                                                                                    hearing. (segment 2)
                                             PREPARE DE MINIMIS MOTION FOR FILING (0.5)

F         5/21/2019 Hogan III, Albert        CONFERENCE WITH COUNSEL FOR 1.5 LIEN LENDERS REGARDING 25            8.00    $11,880.00 BL (segment 3)                  8.00      $742.50 Block billing-- combines preparation time with time for conference or
                                             SETTLEMENT DISCUSSIONS, AND DISCUSSIONS WITH WORKING                                    BL (segment 4)                                    hearing. (segment 3)
                                             GROUP REGARDING SAME (1.0); CONFERENCE WITH COMMITTEE                                                                                     Block billing-- combines multiple conferences or communications.
                                             REGARDING ESTATE CAUSES OF ACTION, AND CONFERENCES                                                                                        (segment 4)
                                             WITH WORKING GROUP REGARDING SAME (3.0); PREPARE FOR
                                             AND ATTEND COURT HEARING REGARDING STATUS AND
                                             SCHEDULING (2.3); CONFERENCES WITH WORKING GROUP
                                             REGARDING OVERALL STATUS AND STRATEGY OF MATTER (1.7)


F         5/29/2019 Kestecher, Jason         REVIEW PROPOSED REDACTED COMPLAINT (0.6); LITIGATION       25        5.40     $5,130.00 BL (segment 6)                  5.40      $475.00 Block billing-- combines preparation time with time for conference or
                                             PREPARATION CALL WITH SKADDEN LITIGATION TEAM (0.5); CALL                               BL (segment 7)                                    hearing. (segment 6)
                                             WITH J. MAZZA RE: SAME (0.1); CALL WITH J. WINERMAN AND Z.                                                                                Block billing-- combines multiple conferences or communications.
                                             HASEEB RE: SCHEDULING, REDACTIONS (0.9); REVIEW W&C                                                                                       (segment 7)
                                             COMMENTS TO SCHEDULING ORDER (0.2); PREPARE FOR AND
                                             ATTEND CALL WITH SPONSOR COUNSEL (0.8); FOLLOW UP CALLS
                                             WITH Z. HASEEB RE: REDACTIONS (1.0); REVIEW QUI TAM
                                             RESPONSE OUTLINE (1.3)

F         2/15/2019 Mahaney-Walter, Edward   REVIEW CONNECTIONS DISCLOSURE SPREADSHEET IN DETAIL,  33             2.20     $2,255.00 BL (segment 1)                  2.20      $512.50 Block billing-- multiple unrelated activities combined. (segment 1)
                                             AND CONTINUE TO REVISE SAME AND ANSWER QUESTIONS FROM
                                             CONNECTIONS REPORT REVIEW TEAM RE: SAME (2.2)

F         3/20/2019 Ralph, Sarah             ANALYSIS RE TAX ATTRIBUTES; CALL RE SAME (0.9)             36        0.90     $1,215.00 BL (segment 1)                  0.90      $675.00 Block billing-- multiple unrelated activities combined. (segment 1)


F         3/22/2019 Ralph, Sarah             ATTENTION TO CODI CALCULATIONS, TAX ATTRIBUTES; CALL WITH 36         0.80     $1,080.00 BL (segment 1)                  0.80      $675.00 Block billing-- multiple unrelated activities combined. (segment 1)
                                             SILVER POINT COUNSEL RE SAME (0.8)

F         3/18/2019 Jha, Sneha               DISCUSSIONS ON FINANCING LEASE AND EQUIPMENT LEASES        19        2.30     $2,185.00 BL (segment 2)                  2.30      $475.00 Block billing-- multiple unrelated activities combined. (segment 2)
                                             WITH GLEN STRONG AND JASON KESTECHER (0.3); REVIEWING
                                             LEASE AND UCC STATEMENTS RELATING TO THE SAME AND
                                             CORRESPONDING AND DISCUSSING THIS INTERNALLY (1.7); CALL
                                             WITH ANKURA ON CERTAIN RELATED QUESTIONS AND FOLLOW
                                             UP DISCUSSIONS INTERNALLY (0.3)

F         2/11/2019 Leake, Paul              ATTEND FIRST DAY HEARING (4.0)                             8         4.00     $6,200.00 HA (segment 1)                  4.00     $6,200.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                                                                                                                                                                        1)

F         2/11/2019 Oliver, Richard          ATTEND BANKRUPTCY HEARING TELEPHONICALLY (1.4)             8         1.40     $1,715.00 HA (segment 1)                  1.40     $1,715.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                                                                                                                                                                        1)




                                                                                                                         Page 8
                                                                                        Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                               s
                                                                                                                                           ns




                                                                                                                                                                                               t
                                                                                                                                                                                ou n
                                                   e




                                                                                                                                                            s




                                                                                                                                                                to cted




                                                                                                                                                                                            en
                    r kee




                                                                                                                                        tio




                                                                                                                                                                            Am ctio
                                                 iv




                                                                                                                                                          rn




                                                                                                                                                                                  nt
                                                                                                                Un s/




                                                                                                                                                                                           m
                                              at




                                                                                                       Co g




                                                                                                                                                        ce




                                                                                                                                                                Ob s
                                                                                                                                      ec
                                                                                                                   its
                                                                                                          de
                                                                                                            n
                        e




                                                                                                                   ur




                                                                                                                                                                   ur
pe


     te




                                                                                                                                                                   je



                                                                                                                                                                               je




                                                                                                                                                                                           m
                                           rr




                                                                                                                                                         n
                      m




                                                                                                         lli




                                                                                                                                       j
                                                                                                                  e




                                                                                                                                    Ob




                                                                                                                                                                            Ob
                                                                                                                Ho




                                                                                                                                                                Ho
                                        Na
     Da




                                                                                                                                                      Co




                                                                                                                                                                                        Co
Ty




                                                                                                                Fe
                                                                                                       Bi
                    Ti
F         2/11/2019 Li, Danielle        ATTEND HEARING (4.5); DISCUSS UPDATES TO DIP CREDIT            8          6.50     $7,800.00 HA (segment 1)                  4.50     $5,400.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                        AGREEMENT (0.5); COMMUNICATE WITH PJT RE: FUNDS FLOW                                                                                            1)
                                        (0.5); PREPARE FOR DIP CREDIT AGREEMENT CLOSING (1.0)

F         2/11/2019 Hogan III, Albert   CONFERENCE WORKING GROUP AND WITNESSES RE: FIRST DAY      8               4.90     $7,276.50 HA (segment 2)                  2.70     $4,009.50 Excessive number of timekeepers (11) billed for this hearing (segment
                                        HEARING AND PREPARATIONS FOR SAME (2.2); ATTEND FIRST DAY                                                                                       2)
                                        HEARING (2.7)
F         2/11/2019 Gebisa, Ebba        ASSIST WITH HEARING PREPARATION AND FIRST DAY EMPLOYEE- 8                 5.40     $5,670.00 HA (segment 2)                  2.30     $2,415.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                        RELATED INQUIRIES (3.1); PARTICIPATE BY TELECONFERENCE IN                                                                                       2)
                                        FIRST DAY HEARING (2.3)
F         2/11/2019 Keefe, Allie        PREPARE FOR FIRST DAY HEARING BY REVISING SCRIPT OF FIRST 8               7.00     $6,265.00 HA (segment 2)                  3.40     $3,043.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                        DAY PLEADINGS (3.6); ATTEND FIRST DAY HEARING (3.4)                                                                                             2)

F         2/11/2019 Winerman, Justin    PREPARE FOR FIRST DAY HEARING (7.5); ATTEND HEARING (3.4);     8         12.70    $13,335.00 HA (segment 2)                  3.40     $3,570.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                        FOLLOW UP RE: SAME (1.8)                                                                                                                        2)

F         2/11/2019 Keil, Emily         EDIT FIRST DAY PLEADINGS (1.4); EDIT FIRST DAY ORDERS (1.9);   8          8.50     $4,675.00 HA (segment 4)                  2.60     $1,430.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                        ASSIST WITH PREP FOR FIRST DAY HEARING (1.3); ATTEND FIRST                                                                                      4)
                                        DAY HEARING VIA PHONE (2.6); TEAM DEBRIEF CALL (1.3)

F         2/11/2019 Mazza, Jr., James   REVIEW PLEADINGS FOR CHAPTER 11 FILING (1.8); PREPARE FOR      8         11.30    $13,842.50 HA (segment 5)                  3.20     $3,920.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                        FIRST DAY HEARING (5.2); CALLS WITH TEAM AND COURT RE:                                                                                          5)
                                        FIRST DAY HEARING (0.4); UPDATE WITH PAUL WEISS (0.2);
                                        ATTEND FIRST DAY HEARING (3.2); FOLLOW UP RE: SAME (0.5)

F         2/11/2019 Haseeb, Zahed       ASSIST WITH EDITING AND FILING OF MOTIONS (1.0); PREPARE   8              8.40     $5,544.00 HA (segment 6)                  2.00     $1,320.00 Excessive number of timekeepers (11) billed for this hearing (segment
                                        MATERIALS FOR FIRST DAY HEARING (0.7); REVIEW MATERIALS TO                                                                                      6)
                                        ASSIST WITH HEARING PREPARATION (2.0); REVIEW HEARING
                                        POINTS WITH MEMBER OF TEAM (0.8); FOLLOW UP ON US
                                        TRUSTEE ISSUES WITH PROPOSED INTERIM ORDER (0.3); ATTEND
                                        FIRST DAY HEARING TELEPHONICALLY (2.0); JOIN TEAM DEBRIEF
                                        CALL AND ASSIST WITH PREPARING APPROVED ORDERS FOR
                                        SENDING TO CHAMBERS (1.6)

F         3/21/2019 Mazza, Jr., James   ATTEND HEARING (2.8)                                           8          2.80     $3,430.00 HA (segment 1)                  2.80     $3,430.00 Excessive number of timekeepers (7) billed for this hearing (segment 1)


F         3/21/2019 Haseeb, Zahed       ATTEND OMNIBUS HEARING (2.7)                                   8          2.70     $1,782.00 HA (segment 1)                  2.70     $1,782.00 Excessive number of timekeepers (7) billed for this hearing (segment 1)


F         3/21/2019 Kestecher, Jason    ATTEND COURT HEARING (2.4)                                     8          2.40     $2,280.00 HA (segment 1)                  2.40     $2,280.00 Excessive number of timekeepers (7) billed for this hearing (segment 1)


F         3/21/2019 Hogan III, Albert   CONTINUE TO PREPARE FOR, AND APPEAR FOR HEARING ON KEIP 25                6.00     $8,910.00 HA (segment 1)                  6.00     $8,910.00 Excessive number of timekeepers (7) billed for this hearing (segment 1)
                                        AND RULE 2004 ISSUES (6.0)

F         4/10/2019 Winerman, Justin    LISTEN TO HEARING TELEPHONICALLY (2.0); TELEPHONE CALLS        8          2.50     $2,625.00 HA (segment 1)                  2.00     $2,100.00 Excessive number of timekeepers (7) billed for this hearing (segment 1)
                                        WITH J. KESTECHER RE: CASE STRATEGY (0.2); REVIEW CASE
                                        CORRESPONDENCE (0.3)
F         4/10/2019 Aboodi, Jacob       ATTEND THE APRIL 10TH HEARING.                                 8          4.90     $1,176.00 HA (segment 1)                  4.90     $1,176.00 Excessive number of timekeepers (7) billed for this hearing (segment 1)


F         4/10/2019 Hogan III, Albert   PREPARE FOR AND APPEAR AT COURT HEARING REGARDING 2004 25                 6.00     $8,910.00 HA (segment 1)                  6.00     $8,910.00 Excessive number of timekeepers (7) billed for this hearing (segment 1)
                                        ISSUES AND KEIP/KERP.

F         4/10/2019 Gebisa, Ebba        PARTICIPATE IN KEIP/KERP HEARING BY TELECONFERENCE (2.6); 15              5.60     $5,880.00 HA (segment 1)                  3.02     $3,171.00 Excessive number of timekeepers (7) billed for this hearing (segment 1)
                                        ATTEND TO FOLLOW UP TASKS POST HEARING, INCLUDING                                            BL (segment 2)                                     Block billing-- combines conferences with other activities. (segment 2)
                                        REVIEW AND COMMENT ON REVISED PROPOSED ORDER AND
                                        LETTER TO CHAMBERS, AND CONFER W/SKADDEN RE: NEXT STEPS
                                        (2.8); CORRESPONDENCE W/CLIENT RE: SAME (0.2)

F         3/21/2019 Keil, Emily         TEAM DEBRIEF CALL (0.2); ATTENDED OMNIBUS HEARING RE:          8          2.40     $1,320.00 HA (segment 2)                  2.20     $1,210.00 Excessive number of timekeepers (7) billed for this hearing (segment 2)
                                        KEIP/KERP VIA TELEPHONE (2.2)




                                                                                                                         Page 9
                                                                                          Skadden, Arps, Slate, Meagher Flom LLP




                            pe




                                                                                                                                                                                                        s
                                                                                                                                                    ns




                                                                                                                                                                                                        t
                                                                                                                                                                                         ou n
                                                   e




                                                                                                                                                                     s




                                                                                                                                                                         to cted




                                                                                                                                                                                                     en
                      r kee




                                                                                                                                                 tio




                                                                                                                                                                                     Am ctio
                                                 iv




                                                                                                                                                                   rn




                                                                                                                                                                                           nt
                                                                                                                         Un s/




                                                                                                                                                                                                    m
                                              at




                                                                                                          Co g




                                                                                                                                                                 ce




                                                                                                                                                                         Ob s
                                                                                                                                               ec
                                                                                                                            its
                                                                                                             de
                                                                                                               n
                          e




                                                                                                                            ur




                                                                                                                                                                            ur
pe


     te




                                                                                                                                                                            je



                                                                                                                                                                                        je




                                                                                                                                                                                                    m
                                           rr




                                                                                                                                                                  n
                        m




                                                                                                            lli




                                                                                                                                                j
                                                                                                                           e




                                                                                                                                             Ob




                                                                                                                                                                                     Ob
                                                                                                                         Ho




                                                                                                                                                                         Ho
                                        Na
     Da




                                                                                                                                                               Co




                                                                                                                                                                                                 Co
Ty




                                                                                                                         Fe
                                                                                                          Bi
                      Ti
F         3/21/2019 Gebisa, Ebba        PREPARE FOR KEIP/KERP HEARING (4.2); ATTEND KEIP/KERP             15              8.00      $8,400.00 HA (segment 2)                  3.30     $3,465.00 Excessive number of timekeepers (7) billed for this hearing (segment 2)
                                        HEARING (3.3); ATTEND TO POST HEARING TASKS RE: SAME (0.5)

F         4/10/2019 Mazza, Jr., James   DISCUSS COURT STRATEGY WITH A. HOGAN (0.4); ATTEND COURT 8                        3.60      $4,410.00 HA (segment 2)                  2.80     $3,430.00 Excessive number of timekeepers (7) billed for this hearing (segment 2)
                                        HEARING (2.8); FOLLOW UP RE ORDERS (0.4)

F         4/10/2019 Kestecher, Jason    PREPARE FOR (0.8) AND ATTEND COURT HEARING (5.5); DRAFT           8               7.10      $6,745.00 HA (segment 2)                  5.50     $5,225.00 Excessive number of timekeepers (7) billed for this hearing (segment 2)
                                        SUMMARY FOR BOARD RE: SAME (0.8)

F         4/10/2019 Haseeb, Zahed       UPDATE AND FINALIZE HEARING MATERIALS (1.5); ATTEND     15                        6.10      $4,026.00 HA (segment 2)                  3.80     $2,508.00 Excessive number of timekeepers (7) billed for this hearing (segment 2)
                                        HEARING REGARDING KEIP AND KERP AND ASSIST WITH HEARING
                                        PRESENTATION (3.8); UPDATE KEIP/KERP ORDER AND PREPARE
                                        CORRESPONDING LETTER TO JUDGE (0.8)
F          5/1/2019 Gebisa, Ebba        PARTICIPATE IN DISCLOSURE STATEMENT AND KEIP HEARING BY 8                         1.00      $1,050.00 HA (segment 1)                  1.00     $1,050.00 Excessive number of timekeepers (8) billed for this hearing (segment 1)
                                        TELECONFERENCE (1.0)

F          5/1/2019 Haseeb, Zahed       PARTICIPATE IN DISCLOSURE STATEMENT HEARING                       8               1.90      $1,254.00 HA (segment 1)                  1.50      $990.00 Excessive number of timekeepers (8) billed for this hearing (segment 1)
                                        (TELEPHONICALLY) (1.5); PREPARE HEARING SUMMARY FOR
                                        BOARD (0.4)
F          5/1/2019 Jacob, Moshe        ASSIST WITH HEARING PREPARATIONS (4.5); ATTEND HEARING            8               6.50      $3,575.00 HA (segment 2)                  2.00     $1,100.00 Excessive number of timekeepers (8) billed for this hearing (segment 2)
                                        (2.0)

F          5/1/2019 Aboodi, Jacob       ASSIST WITH DOCUMENT ASSEMBLY RE: MAY 1ST HEARING (3.4);          8               6.10      $1,464.00 HA (segment 2)                  2.70      $648.00 Excessive number of timekeepers (8) billed for this hearing (segment 2)
                                        ATTEND THE MAY 1ST HEARING (2.7)

F          5/1/2019 Keil, Emily         ASSIST WITH DISCLOSURE STATEMENT HEARING PREP (0.2);      14                      2.50      $1,375.00 HA (segment 2)                  1.90     $1,045.00 Excessive number of timekeepers (8) billed for this hearing (segment 2)
                                        ATTEND DISCLOSURE STATEMENT HEARING VIA PHONE (1.9); EDIT
                                        SOLICITATION PROCEDURES (0.4)
F          5/1/2019 Kestecher, Jason    CONTINUE PREPARATION FOR DISCLOSURE STATEMENT HEARING 14                          9.80      $9,310.00 HA (segment 2)                  2.00     $1,900.00 Excessive number of timekeepers (8) billed for this hearing (segment 2)
                                        (4.2); ATTEND DISCLOSURE STATEMENT HEARING (2.0); REVISE
                                        DISCLOSURE STATEMENT AND PLAN PER COURT COMMENTS (3.6)

F          5/1/2019 Winerman, Justin    PREPARE FOR DISCLOSURE STATEMENT HEARING (4.2);                   14              9.00      $9,450.00 HA (segment 2)                  2.00     $2,100.00 Excessive number of timekeepers (8) billed for this hearing (segment 2)
                                        PARTICIPATE IN DISCLOSURE STATEMENT HEARING (2.0); REVISE
                                        SOLICITATION MATERIALS (2.8)
E         3/18/2019                     Air/Rail Travel (external) -Employee: James Mazza, Jr. -Vendor:   Out of town     1.00      $1,166.94 EX                              0.14      $166.94 Excessive or unexplained charge for travel
                                        Lawyers Travel                                                    travel

E          3/7/2019                     Out-of-Town Travel -Employee: Justin Winerman                     Out of town     1.00      $1,074.23 EX                              0.07        $74.23 Excessive or unexplained charge for travel
                                                                                                          travel

E         3/20/2019                     Out-of-Town Travel -Employee: Zahed Haseeb                        Out of town     1.00      $1,281.67 EX                              0.22      $281.67 Excessive or unexplained charge for travel
                                                                                                          travel

E         3/22/2019                     Out-of-Town Travel -Employee: Justin Winerman                     Out of town     1.00      $1,875.24 EX                              0.47      $875.24 Excessive or unexplained charge for travel
                                                                                                          travel

E         3/22/2019                     Out-of-Town Travel -Employee: James Mazza, Jr.                    Out of town     1.00      $1,787.87 EX                              0.44      $787.87 Excessive or unexplained charge for travel
                                                                                                          travel

E          5/2/2019                     Out-of-Town Travel -Employee: Justin Winerman                     Out of town     1.00      $1,496.56 EX                              0.33      $496.56 Excessive or unexplained charge for travel
                                                                                                          travel

E         5/23/2019                     Out-of-Town Travel -Employee: Justin Winerman                     Out of town     1.00      $1,748.97 EX                              0.43      $748.97 Excessive or unexplained charge for travel
                                                                                                          travel

E          4/8/2019                     Out-of-Town Travel -Employee: James Mazza, Jr.                    Out of town     1.00      $1,556.04 EX                              0.36      $556.04 Excessive or unexplained charge for travel
                                                                                                          travel

E         3/21/2019                     Local Travel -Employee: Jason Kestecher -Vendor: SummitQwest      Local travel    1.00       $316.33 EX                               0.53      $166.33 Excessive or unexplained local transportation charge

E         4/10/2019                     Local Travel -Employee: Jason Kestecher -Vendor: SummitQwest      Local travel    1.00       $559.53 EX                               0.73      $409.53 Excessive or unexplained local transportation charge

E         2/11/2019                     Internal Catering-NY -Employee: Jason Kestecher                   Meals           1.00       $200.00 EX                               0.90      $180.00 Excessive or unexplained meal charge




                                                                                                                                 Page 10
                                                                                    Skadden, Arps, Slate, Meagher Flom LLP




                            pe




                                                                                                                                                                                     s
                                                                                                                                        ns




                                                                                                                                                                                     t
                                                                                                                                                                       ou n
                                            e




                                                                                                                                                   s




                                                                                                                                                       to cted




                                                                                                                                                                                  en
                      r kee




                                                                                                                                     tio




                                                                                                                                                                   Am ctio
                                          iv




                                                                                                                                                 rn




                                                                                                                                                                         nt
                                                                                                             Un s/




                                                                                                                                                                                 m
                                       at




                                                                                              Co g




                                                                                                                                               ce




                                                                                                                                                       Ob s
                                                                                                                                   ec
                                                                                                                its
                                                                                                 de
                                                                                                   n
                          e




                                                                                                                ur




                                                                                                                                                          ur
pe


     te




                                                                                                                                                          je



                                                                                                                                                                      je




                                                                                                                                                                                 m
                                    rr




                                                                                                                                                n
                        m




                                                                                                lli




                                                                                                                                    j
                                                                                                               e




                                                                                                                                 Ob




                                                                                                                                                                   Ob
                                                                                                             Ho




                                                                                                                                                       Ho
                                 Na
     Da




                                                                                                                                             Co




                                                                                                                                                                              Co
Ty




                                                                                                             Fe
                                                                                              Bi
                      Ti
E          3/6/2019              Internal Catering-NY -Employee: James Mazza, Jr.              Meals          1.00       $120.00 EX                         0.83      $100.00 Excessive or unexplained meal charge

E         2/11/2019              Out-of-Town Meals -Employee: Albert Hogan III                 Meals          1.00         $45.00 EX                        0.56       $25.00 Excessive or unexplained meal charge

E         2/20/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $24.43 EX                        0.18        $4.43 Excessive or unexplained meal charge

E          3/4/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $67.16 EX                        0.70       $47.16 Excessive or unexplained meal charge

E          3/6/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $21.85 EX                        0.08        $1.85 Excessive or unexplained meal charge

E         3/21/2019              Out-of-Town Meals -Employee: Albert Hogan III                 Meals          1.00         $49.19 EX                        0.59       $29.19 Excessive or unexplained meal charge

E         3/20/2019              Internal Catering-NY -Employee: James Mazza, Jr.              Meals          1.00       $240.00 EX                         0.92      $220.00 Excessive or unexplained meal charge

E         3/21/2019              Internal Catering-NY -Employee: James Mazza, Jr.              Meals          1.00       $240.00 EX                         0.92      $220.00 Excessive or unexplained meal charge

E          3/6/2019              Business Meals -Employee: James Mazza, Jr.                    Meals          1.00       $738.50 EX                         0.97      $718.50 Excessive or unexplained meal charge

E         3/19/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $31.57 EX                        0.37       $11.57 Excessive or unexplained meal charge

E         3/19/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $20.69 EX                        0.03        $0.69 Excessive or unexplained meal charge

E          4/9/2019              Internal Catering-NY -Employee: James Mazza, Jr.              Meals          1.00       $160.00 EX                         0.88      $140.00 Excessive or unexplained meal charge

E         4/26/2019              Business Meals -Employee: Justin Winerman                     Meals          1.00       $132.96 EX                         0.85      $112.96 Excessive or unexplained meal charge

E         4/25/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $54.00 EX                        0.63       $34.00 Excessive or unexplained meal charge

E         4/26/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $31.00 EX                        0.35       $11.00 Excessive or unexplained meal charge

E         3/18/2019              Out-of-Town Meals -Employee: Zahed Haseeb                     Meals          1.00         $34.43 EX                        0.42       $14.43 Excessive or unexplained meal charge

E         3/19/2019              Out-of-Town Meals -Employee: James Mazza, Jr.                 Meals          1.00       $499.82 EX                         0.96      $479.82 Excessive or unexplained meal charge

E         3/20/2019              Out-of-Town Meals -Employee: Zahed Haseeb                     Meals          1.00         $20.86 EX                        0.04        $0.86 Excessive or unexplained meal charge

E         3/20/2019              Out-of-Town Meals -Employee: Zahed Haseeb                     Meals          1.00         $34.01 EX                        0.41       $14.01 Excessive or unexplained meal charge

E          4/9/2019              Out-of-Town Meals -Employee: Zahed Haseeb                     Meals          1.00         $29.74 EX                        0.33        $9.74 Excessive or unexplained meal charge

E          4/8/2019              Out-of-Town Meals -Employee: Zahed Haseeb                     Meals          1.00         $33.81 EX                        0.41       $13.81 Excessive or unexplained meal charge

E         3/18/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $45.00 EX                        0.56       $25.00 Excessive or unexplained meal charge

E         3/20/2019              Business Meals -Employee: Jason Kestecher                     Meals          1.00       $256.12 EX                         0.92      $236.12 Excessive or unexplained meal charge

E         4/29/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $45.00 EX                        0.56       $25.00 Excessive or unexplained meal charge

E          5/1/2019              Out-of-Town Meals -Employee: Justin Winerman                  Meals          1.00         $20.70 EX                        0.03        $0.70 Excessive or unexplained meal charge

E          4/8/2019              Out-of-Town Meals -Employee: James Mazza, Jr.                 Meals          1.00         $45.00 EX                        0.56       $25.00 Excessive or unexplained meal charge

E         4/10/2019              Out-of-Town Meals -Employee: James Mazza, Jr.                 Meals          1.00         $45.00 EX                        0.56       $25.00 Excessive or unexplained meal charge

E         4/10/2019              Out-of-Town Meals -Employee: James Mazza, Jr.                 Meals          1.00         $24.00 EX                        0.17        $4.00 Excessive or unexplained meal charge

E         4/24/2019              Out-of-Town Meals -Employee: James Mazza, Jr.                 Meals          1.00         $40.28 EX                        0.50       $20.28 Excessive or unexplained meal charge

E         4/26/2019              Out-of-Town Meals -Employee: James Mazza, Jr.                 Meals          1.00         $64.44 EX                        0.69       $44.44 Excessive or unexplained meal charge

E         4/29/2019              Out-of-Town Meals -Employee: James Mazza, Jr.                 Meals          1.00         $42.68 EX                        0.53       $22.68 Excessive or unexplained meal charge

E         2/11/2019              Local Travel -Employee: Brandon Gregory -Vendor: SummitQwest Local travel    1.00         $50.00 EX                        1.00       $50.00 Meal/transportation expense by timekeeper billing less than 4 hours in
                                                                                                                                                                              day




                                                                                                                     Page 11
                                                                                       Skadden, Arps, Slate, Meagher Flom LLP




                            pe




                                                                                                                                                                                                    s
                                                                                                                                                   ns




                                                                                                                                                                                                    t
                                                                                                                                                                                     ou n
                                                  e




                                                                                                                                                                 s




                                                                                                                                                                     to cted




                                                                                                                                                                                                 en
                      r kee




                                                                                                                                                tio




                                                                                                                                                                                 Am ctio
                                                iv




                                                                                                                                                               rn




                                                                                                                                                                                       nt
                                                                                                                    Un s/




                                                                                                                                                                                                m
                                             at




                                                                                                     Co g




                                                                                                                                                             ce




                                                                                                                                                                     Ob s
                                                                                                                                              ec
                                                                                                                       its
                                                                                                        de
                                                                                                          n
                          e




                                                                                                                       ur




                                                                                                                                                                        ur
pe


     te




                                                                                                                                                                        je



                                                                                                                                                                                    je




                                                                                                                                                                                                m
                                          rr




                                                                                                                                                              n
                        m




                                                                                                       lli




                                                                                                                                               j
                                                                                                                      e




                                                                                                                                            Ob




                                                                                                                                                                                 Ob
                                                                                                                    Ho




                                                                                                                                                                     Ho
                                       Na
     Da




                                                                                                                                                           Co




                                                                                                                                                                                             Co
Ty




                                                                                                                    Fe
                                                                                                     Bi
                      Ti
E          3/4/2019                    Local Travel -Employee: William Rivera -Vendor: SummitQwest   Local travel     1.00         $50.00 EX                              1.00        $50.00 Meal/transportation expense by timekeeper billing less than 4 hours in
                                                                                                                                                                                             day

E          3/4/2019                    Local Travel -Employee: William Rivera -Vendor: SummitQwest   Local travel     1.00         $17.72 EX                              1.00        $17.72 Meal/transportation expense by timekeeper billing less than 4 hours in
                                                                                                                                                                                             day

E          4/9/2019                    Out-of-Town Meals -Employee: Albert Hogan III                 Meals            1.00             $9.14 EX                           1.00         $9.14 Meal/transportation expense by timekeeper billing less than 4 hours in
                                                                                                                                                                                             day

E          4/8/2019                    Local Travel -Employee: Eloy Echeguren                        Local travel     1.00             $5.50 EX                           1.00         $5.50 Meal/transportation expense by timekeeper billing less than 4 hours in
                                                                                                                                                                                             day

E          4/9/2019                    Local Travel -Vendor: Echeguren E                             Local travel     1.00             $5.50 EX                           1.00         $5.50 Meal/transportation expense by timekeeper billing less than 4 hours in
                                                                                                                                                                                             day

E         5/28/2019                    Business Meals -Employee: Sneha Jha                           Meals            1.00         $12.03 EX                              1.00        $12.03 Meal/transportation expense by timekeeper billing less than 4 hours in
                                                                                                                                                                                             day

F          3/8/2019 Keefe, Allie       FINISH DRAFTING DISCLOSURE STATEMENT (7.7)                    14               7.70      $6,891.50 LT (segment 1)                  7.70     $6,891.50 The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)

F         3/14/2019 Keefe, Allie       REVISE DISCLOSURE STATEMENT PER PLAN UPDATES AND              14               8.40      $7,518.00 LT (segment 1)                  7.90     $7,070.50 The length of time billed for this activity is excessive, or has been
                                       FEEDBACK (7.9); REVISE MOTION IN SUPPORT OF SAME (0.5)                                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)

F         3/27/2019 DeLong, Kathryn    DOCUMENT REVIEW FOR RESPONSIVENESS TO LENDER REQUEST          25               8.00      $5,280.00 LT (segment 1)                  8.00     $5,280.00 The length of time billed for this activity is excessive, or has been
                                       (8.0)                                                                                                                                                 insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)

F         3/31/2019 Simon, Elizabeth   QC'D DOCUMENT PRODUCTION FOR PRIVILEGE ISSUES (7.9)           25               7.90      $7,505.00 LT (segment 1)                  7.90     $7,505.00 The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)

F         3/11/2019 Winerman, Justin   REVISE PLAN (7.9); TELEPHONE CALLS WITH J. KESTECHER RE:      31               8.70      $9,135.00 LT (segment 1)                  7.90     $8,295.00 The length of time billed for this activity is excessive, or has been
                                       SAME (0.3); RESEARCH RE: PLAN ISSUES (0.4); TELEPHONE CALL                                                                                            insufficiently explained, in relation to type of task performed. (segment
                                       WITH R. FITZGERALD RE: SAME (0.1)                                                                                                                     1)

F         4/28/2019 Keil, Emily        EDITS TO DISCLOSURE STATEMENT REPLY (9.8); CALL WITH J.       14              10.30      $5,665.00 LT (segment 1)                  9.80     $5,390.00 The length of time billed for this activity is excessive, or has been
                                       WINERMAN AND J. KESTECHER RE: DS REPLY (0.5)                                                                                                          insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)

F         4/11/2019 Keil, Emily        RESEARCH RE: TREATMENT OF CERTAIN CONTRACTS (8.4); EDIT       18               8.70      $4,785.00 LT (segment 1)                  8.40     $4,620.00 The length of time billed for this activity is excessive, or has been
                                       DECK RE: GOVERNMENT CLAIM (0.3)                                                                                                                       insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)

F         5/21/2019 Rowley, Matthew    RESEARCH, REVIEW AND EDIT TRIDENT CORPORATE GOVERNANCE 1                       8.30      $4,565.00 LT (segment 1)                  8.30     $4,565.00 The length of time billed for this activity is excessive, or has been
                                       DOCUMENTS.                                                                                                                                            insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)

F         5/31/2019 Cimesa, Branka     CONDUCT LEGAL RESEARCH FOR MOTION TO DISMISS ADVERSARY 25                      9.40      $6,204.00 LT (segment 1)                  9.40     $6,204.00 The length of time billed for this activity is excessive, or has been
                                       PROCEEDING.                                                                                                                                           insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)

F         2/19/2019 Jacob, Moshe       REVIEW AND REVISE RETENTION APPLICATIONS (7.4) CONFER RE: 34                   8.70      $4,132.50 LT (segment 1)                  8.05     $3,823.75 The length of time billed for this activity is excessive, or has been
                                       SAME (1.3)                                                                                         VA (segment 2)                                     insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             1)
                                                                                                                                                                                             Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                             communication. (segment 2)




                                                                                                                             Page 12
                                                                                        Skadden, Arps, Slate, Meagher Flom LLP




                            pe




                                                                                                                                                                                                    s
                                                                                                                                                   ns




                                                                                                                                                                                                    t
                                                                                                                                                                                     ou n
                                                  e




                                                                                                                                                                 s




                                                                                                                                                                     to cted




                                                                                                                                                                                                 en
                      r kee




                                                                                                                                                tio




                                                                                                                                                                                 Am ctio
                                                iv




                                                                                                                                                               rn




                                                                                                                                                                                       nt
                                                                                                                    Un s/




                                                                                                                                                                                                m
                                             at




                                                                                                     Co g




                                                                                                                                                             ce




                                                                                                                                                                     Ob s
                                                                                                                                              ec
                                                                                                                       its
                                                                                                        de
                                                                                                          n
                          e




                                                                                                                       ur




                                                                                                                                                                        ur
pe


     te




                                                                                                                                                                        je



                                                                                                                                                                                    je




                                                                                                                                                                                                m
                                          rr




                                                                                                                                                              n
                        m




                                                                                                       lli




                                                                                                                                               j
                                                                                                                      e




                                                                                                                                            Ob




                                                                                                                                                                                 Ob
                                                                                                                    Ho




                                                                                                                                                                     Ho
                                       Na
     Da




                                                                                                                                                           Co




                                                                                                                                                                                             Co
Ty




                                                                                                                    Fe
                                                                                                     Bi
                      Ti
F         2/28/2019 Winerman, Justin   CALL WITH S. SCOTT (U.S. TRUSTEE) RE: OBJECTION (0.1); DRAFT 15               13.00     $13,650.00 LT (segment 2)                  9.00     $9,450.00 The length of time billed for this activity is excessive, or has been
                                       REPLY TO U.S. TRUSTEE OBJECTION (9.0); CALLS WITH Z. HASEEB                                                                                           insufficiently explained, in relation to type of task performed. (segment
                                       RE: SAME (0.3); CALL WITH CLIENT AND FOLLOW UP RE: SAME                                                                                               2)
                                       (1.3); ANALYZE EMPLOYEE ISSUES (0.3); REVIEW
                                       CORRESPONDENCE RE: KEIP/KERP (0.2); REVISE SMITH
                                       SUPPLEMENTAL DECLARATION IN SUPPORT OF REPLY (0.9);
                                       MEETING WITH J. MAZZA RE: REPLY (0.2); RESEARCH FOR REPLY
                                       (0.7)
F         3/19/2019 Keefe, Allie       REVISE DISCLOSURE STATEMENT PER PJT COMMENTS (1.1); DRAFT 14                   8.70      $7,786.50 LT (segment 2)                  7.60     $6,802.00 The length of time billed for this activity is excessive, or has been
                                       AND REVISE SOLICITATION MOTION, ORDER, AND EXHIBITS (7.6)                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                             2)

F         2/13/2019 Haseeb, Zahed      PARTICIPATE IN MULTIPLE CALLS RE: KEIP/KERP MOTION            15               8.20      $5,412.00 LT (segment 3)                  7.80     $5,148.00 The length of time billed for this activity is excessive, or has been
                                       PROGRESS (0.3); REVIEW EXPENSE REPORTS FROM CLIENT (0.1);                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                       REVISE KEIP/KERP MOTION (7.8)                                                                                                                         3)

F         5/29/2019 Fuchs, Andrew      REVIEW CORRESPONDENCE RELATED TO SRIVASTAVA ADVERSARY 25                       1.50      $1,575.00 MC                              0.50      $525.00 Total hours recorded (1.5) is more than sum of subpart hours (1)
                                       PROCEEDING AND ANALYZE RELATED ISSUES (1.0)

F         5/15/2019 Kestecher, Jason   PREPARATION CALL RE: DOJ SETTLEMENT DISCUSSION (1.5);         23               2.90      $2,755.00 MC                              0.20      $190.00 Total hours recorded (2.9) is more than sum of subpart hours (2.7)
                                       REVIEW AND COMMENT ON ALSTON TALKING POINTS (1.2)

F         5/22/2019 Jha, Sneha         REVISE CREDIT AGREEMENT (2.8); CORRESPOND WITH                19               3.60      $3,420.00 MC                              0.30      $285.00 Total hours recorded (3.6) is more than sum of subpart hours (3.4)
                                       RESTRUCTURING AND CLIENT ON CREDIT AGREEMENT RELATED                                               VA (segment 4)                                    Vague fee entry. Does not adequately describe other parties to
                                       COMMENTS (0.2); COMMENT ON THE PAUL WEISS DRAFT OF                                                                                                   communication. (segment 4)
                                       PLAN SUPPLEMENT DELIVERABLES (0.2); INTERNAL
                                       CORRESPONDENCES ON THE SAME (0.2)
F          3/9/2019 Haseeb, Zahed      JOIN CALL WITH INTERNAL WORKING GROUP AND ANKURA TO           15               5.50      $3,630.00 MC                              0.10        $66.00 Total hours recorded (5.5) is more than sum of subpart hours (5.4)
                                       DISCUSS KEIP ISSUES (1.2); JOIN FOLLOW UP CALL WITH E. GEBISA
                                       (0.3); REVIEW AND ANALYZE EMPLOYMENT AGREEMENTS (2.4);
                                       PREPARE MATERIALS BASED ON EMPLOYMENT AGREEMENTS
                                       (1.3); CORRESPOND WITH CLIENT AND MERCER REGARDING
                                       COMPENSATION ISSUES (0.2)

F         3/13/2019 Haseeb, Zahed      DISCUSS KEIP/KERP ISSUES WITH E. GEBISA (0.9); JOIN CALL TO   15               7.70      $5,082.00 MC                              0.20      $132.00 Total hours recorded (7.7) is more than sum of subpart hours (7.5)
                                       DISCUSS KEIP ISSUES WITH INTERNAL WORKING GROUP AND
                                       ANKURA (0.7); JOIN CALL TO DISCUSS KEIP/KERP ISSUES WITH E.
                                       GEBISA, J. DEMPSEY, AND CLIENT (0.5); REVIEW U.S. TRUSTEE
                                       OBJECTION TO KEIP/KERP MOTION (0.7); REVISE AND UPDATE
                                       REPLY (4.4); DISCUSS U.S. TRUSTEE OBJECTION WITH J. MAZZA
                                       (0.3)
E          1/7/2019                    Outside Research -Vendor: Pacer Service Center                Other            1.00             $8.40 EX                           1.00         $8.40 Unnecessary Pacer charges
                                                                                                     professional
                                                                                                     s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center                Other            1.00         $11.00 EX                              1.00        $11.00 Unnecessary Pacer charges
                                                                                                     professional
                                                                                                     s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center                Other            1.00       $130.10 EX                               1.00      $130.10 Unnecessary Pacer charges
                                                                                                     professional
                                                                                                     s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center                Other            1.00       $105.90 EX                               1.00      $105.90 Unnecessary Pacer charges
                                                                                                     professional
                                                                                                     s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center                Other            1.00         $57.50 EX                              1.00        $57.50 Unnecessary Pacer charges
                                                                                                     professional
                                                                                                     s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center                Other            1.00             $6.20 EX                           1.00         $6.20 Unnecessary Pacer charges
                                                                                                     professional
                                                                                                     s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center                Other            1.00         $56.30 EX                              1.00        $56.30 Unnecessary Pacer charges
                                                                                                     professional
                                                                                                     s
E         4/15/2019                    Outside Research -Vendor: Pacer Service Center                Other            1.00       $141.20 EX                               1.00      $141.20 Unnecessary Pacer charges
                                                                                                     professional
                                                                                                     s




                                                                                                                             Page 13
                                                                                        Skadden, Arps, Slate, Meagher Flom LLP




                            pe




                                                                                                                                                                                           s
                                                                                                                                           ns




                                                                                                                                                                                            t
                                                                                                                                                                             ou n
                                                  e




                                                                                                                                                         s




                                                                                                                                                             to cted




                                                                                                                                                                                         en
                      r kee




                                                                                                                                        tio




                                                                                                                                                                         Am ctio
                                                iv




                                                                                                                                                       rn




                                                                                                                                                                               nt
                                                                                                             Un s/




                                                                                                                                                                                        m
                                             at




                                                                                              Co g




                                                                                                                                                     ce




                                                                                                                                                             Ob s
                                                                                                                                      ec
                                                                                                                its
                                                                                                 de
                                                                                                   n
                          e




                                                                                                                ur




                                                                                                                                                                ur
pe


     te




                                                                                                                                                                je



                                                                                                                                                                            je




                                                                                                                                                                                       m
                                          rr




                                                                                                                                                      n
                        m




                                                                                                lli




                                                                                                                                       j
                                                                                                               e




                                                                                                                                    Ob




                                                                                                                                                                         Ob
                                                                                                             Ho




                                                                                                                                                             Ho
                                       Na
     Da




                                                                                                                                                   Co




                                                                                                                                                                                    Co
Ty




                                                                                                             Fe
                                                                                              Bi
                      Ti
E         4/15/2019                    Outside Research -Vendor: Pacer Service Center         Other           1.00             $5.00 EX                           1.00         $5.00 Unnecessary Pacer charges
                                                                                              professional
                                                                                              s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center         Other           1.00         $15.10 EX                              1.00       $15.10 Unnecessary Pacer charges
                                                                                              professional
                                                                                              s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center         Other           1.00             $7.60 EX                           1.00         $7.60 Unnecessary Pacer charges
                                                                                              professional
                                                                                              s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center         Other           1.00       $133.40 EX                               1.00      $133.40 Unnecessary Pacer charges
                                                                                              professional
                                                                                              s
E          4/8/2019                    Outside Research -Vendor: Pacer Service Center         Other           1.00             $4.70 EX                           1.00         $4.70 Unnecessary Pacer charges
                                                                                              professional
                                                                                              s
E         5/10/2019                    Outside Research -Vendor: Pacer Service Center         Other           1.00      $1,471.80 EX                              1.00     $1,471.80 Unnecessary Pacer charges
                                                                                              professional
                                                                                              s
F         2/15/2019 Jacob, Moshe       ATTEND TEAM CALL (0.7)                                 8               0.70       $332.50 VA (segment 1)                   0.35      $166.25 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/19/2019 Jacob, Moshe       ATTEND TEAM CALL (0.7)                                 8               0.70       $332.50 VA (segment 1)                   0.35      $166.25 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/21/2019 Jacob, Moshe       ATTEND TEAM CALL (0.3)                                 8               0.30       $142.50 VA (segment 1)                   0.15       $71.25 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/22/2019 Jacob, Moshe       ATTEND TEAM CALL (0.4)                                 8               0.40       $190.00 VA (segment 1)                   0.20       $95.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/25/2019 Jacob, Moshe       ATTEND TEAM CALL (0.3)                                 8               0.30       $142.50 VA (segment 1)                   0.15       $71.25 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/28/2019 Jacob, Moshe       ATTEND TEAM CALL (0.5)                                 8               0.50       $237.50 VA (segment 1)                   0.25      $118.75 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/18/2019 Keil, Emily        TEAM DEBRIEF CALL (0.4)                                8               0.40       $220.00 VA (segment 1)                   0.20      $110.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/19/2019 Keil, Emily        TEAM DEBRIEF CALL (0.7)                                8               0.70       $385.00 VA (segment 1)                   0.35      $192.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/26/2019 Keefe, Allie       CONTINUE DRAFTING DISCLOSURE STATEMENT (0.6)           14              0.60       $537.00 VA (segment 1)                   0.30      $268.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/27/2019 Keefe, Allie       CONTINUE DRAFTING DISCLOSURE STATEMENT (5.6)           14              5.60      $5,012.00 VA (segment 1)                  2.80     $2,506.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/28/2019 Keefe, Allie       CONTINUE DRAFTING DISCLOSURE STATEMENT (4.4)           14              4.40      $3,938.00 VA (segment 1)                  2.20     $1,969.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/14/2019 Winerman, Justin   ANALYZE PLAN ISSUES (0.3)                              31              0.30       $315.00 VA (segment 1)                   0.15      $157.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/14/2019 Winerman, Justin   ANALYZE VENDOR ISSUES (0.5)                            39              0.50       $525.00 VA (segment 1)                   0.25      $262.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/18/2019 Winerman, Justin   ANALYZE VENDOR ISSUES (0.3)                            39              0.30       $315.00 VA (segment 1)                   0.15      $157.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         2/19/2019 Winerman, Justin   ANALYZE VENDOR ISSUES (0.2)                            39              0.20       $210.00 VA (segment 1)                   0.10      $105.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)




                                                                                                                     Page 14
                                                                             Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                          s
                                                                                                                       ns




                                                                                                                                                                           t
                                                                                                                                                            ou n
                                                  e




                                                                                                                                        s




                                                                                                                                            to cted




                                                                                                                                                                        en
                    r kee




                                                                                                                    tio




                                                                                                                                                        Am ctio
                                                iv




                                                                                                                                      rn




                                                                                                                                                              nt
                                                                                            Un s/




                                                                                                                                                                       m
                                             at




                                                                                   Co g




                                                                                                                                    ce




                                                                                                                                            Ob s
                                                                                                                  ec
                                                                                               its
                                                                                      de
                                                                                        n
                        e




                                                                                               ur




                                                                                                                                               ur
pe


     te




                                                                                                                                               je



                                                                                                                                                           je




                                                                                                                                                                      m
                                          rr




                                                                                                                                     n
                      m




                                                                                     lli




                                                                                                                   j
                                                                                              e




                                                                                                                Ob




                                                                                                                                                        Ob
                                                                                            Ho




                                                                                                                                            Ho
                                       Na
     Da




                                                                                                                                  Co




                                                                                                                                                                   Co
Ty




                                                                                            Fe
                                                                                   Bi
                    Ti
F         2/20/2019 Winerman, Justin   ANALYZE VENDOR ISSUES (0.3)                 39        0.30       $315.00 VA (segment 1)                   0.15      $157.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/1/2019 Jacob, Moshe       ATTEND TEAM CALL (0.3)                      8         0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/7/2019 Jacob, Moshe       ATTEND TEAM CALL (0.4)                      8         0.40       $220.00 VA (segment 1)                   0.20      $110.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/8/2019 Jacob, Moshe       ATTEND TEAM CALL (0.4)                      8         0.40       $220.00 VA (segment 1)                   0.20      $110.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/11/2019 Jacob, Moshe       ATTEND TEAM CALL (0.4)                      8         0.40       $220.00 VA (segment 1)                   0.20      $110.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/12/2019 Jacob, Moshe       ATTEND TEAM CALL (0.3)                      8         0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/13/2019 Jacob, Moshe       ATTEND TEAM CALL (0.3)                      8         0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/22/2019 Jacob, Moshe       ATTEND TEAM CALL (0.5)                      8         0.50       $275.00 VA (segment 1)                   0.25      $137.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/4/2019 Keil, Emily        TEAM DEBRIEF CALL (0.6)                     8         0.60       $330.00 VA (segment 1)                   0.30      $165.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/7/2019 Keil, Emily        TEAM DEBRIEF CALL (0.4)                     8         0.40       $220.00 VA (segment 1)                   0.20      $110.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/11/2019 Keil, Emily        TEAM DEBRIEF CALL (0.4)                     8         0.40       $220.00 VA (segment 1)                   0.20      $110.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/12/2019 Keil, Emily        TEAM DEBRIEF CALL (0.3)                     8         0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/19/2019 Keil, Emily        TEAM DEBRIEF CALL (0.3)                     8         0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/22/2019 Keil, Emily        TEAM DEBRIEF CALL (0.5)                     8         0.50       $275.00 VA (segment 1)                   0.25      $137.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/7/2019 Kestecher, Jason   INTERNAL UPDATE CALL (0.5)                  8         0.50       $475.00 VA (segment 1)                   0.25      $237.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/8/2019 Kestecher, Jason   INTERNAL UPDATE CALL (0.8)                  8         0.80       $760.00 VA (segment 1)                   0.40      $380.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/22/2019 Kestecher, Jason   INTERNAL UPDATE CALL (0.4)                  8         0.40       $380.00 VA (segment 1)                   0.20      $190.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/25/2019 Kestecher, Jason   INTERNAL UPDATE CALL (0.5)                  8         0.50       $475.00 VA (segment 1)                   0.25      $237.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/27/2019 Kestecher, Jason   INTERNAL UPDATE CALL (0.6)                  8         0.60       $570.00 VA (segment 1)                   0.30      $285.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/29/2019 Kestecher, Jason   INTERNAL UPDATE CALL (0.2)                  8         0.20       $190.00 VA (segment 1)                   0.10       $95.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/7/2019 Keil, Emily        RESEARCH RE: GOVERNMENT CLAIM (5.2)         9         5.20      $2,860.00 VA (segment 1)                  2.60     $1,430.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)




                                                                                                    Page 15
                                                                                  Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                               s
                                                                                                                            ns




                                                                                                                                                                                t
                                                                                                                                                                 ou n
                                                  e




                                                                                                                                             s




                                                                                                                                                 to cted




                                                                                                                                                                             en
                    r kee




                                                                                                                         tio




                                                                                                                                                             Am ctio
                                                iv




                                                                                                                                           rn




                                                                                                                                                                   nt
                                                                                                 Un s/




                                                                                                                                                                            m
                                             at




                                                                                        Co g




                                                                                                                                         ce




                                                                                                                                                 Ob s
                                                                                                                       ec
                                                                                                    its
                                                                                           de
                                                                                             n
                        e




                                                                                                    ur




                                                                                                                                                    ur
pe


     te




                                                                                                                                                    je



                                                                                                                                                                je




                                                                                                                                                                           m
                                          rr




                                                                                                                                          n
                      m




                                                                                          lli




                                                                                                                        j
                                                                                                   e




                                                                                                                     Ob




                                                                                                                                                             Ob
                                                                                                 Ho




                                                                                                                                                 Ho
                                       Na
     Da




                                                                                                                                       Co




                                                                                                                                                                        Co
Ty




                                                                                                 Fe
                                                                                        Bi
                    Ti
F          3/1/2019 Keefe, Allie       CONTINUE DRAFTING DISCLOSURE STATEMENT (4.3)     14        4.30      $3,848.50 VA (segment 1)                  2.15     $1,924.25 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/27/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW (6.1)                    25        6.10      $3,355.00 VA (segment 1)                  3.05     $1,677.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/28/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW (5.8)                    25        5.80      $3,190.00 VA (segment 1)                  2.90     $1,595.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/30/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW (2.2)                    25        2.20      $1,210.00 VA (segment 1)                  1.10      $605.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/31/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW (0.9)                    25        0.90       $495.00 VA (segment 1)                   0.45      $247.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/5/2019 Winerman, Justin   ANALYZE VENDOR ISSUES (0.2)                      39        0.20       $210.00 VA (segment 1)                   0.10      $105.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/14/2019 Winerman, Justin   ANALYZE VENDOR ISSUES (0.2)                      39        0.20       $210.00 VA (segment 1)                   0.10      $105.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         3/18/2019 Winerman, Justin   ANALYZE VENDOR ISSUES (0.1)                      39        0.10       $105.00 VA (segment 1)                   0.05       $52.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/1/2019 Keil, Emily        TEAM DEBRIEF CALL (0.2)                          8         0.20       $110.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/8/2019 Keil, Emily        TEAM DEBRIEF CALL (0.3)                          8         0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/12/2019 Keil, Emily        TEAM DEBRIEF CALL (0.9)                          8         0.90       $495.00 VA (segment 1)                   0.45      $247.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/15/2019 Keil, Emily        TEAM DEBRIEF CALL (0.7)                          8         0.70       $385.00 VA (segment 1)                   0.35      $192.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/22/2019 Keil, Emily        TEAM DEBRIEF CALL (0.5)                          8         0.50       $275.00 VA (segment 1)                   0.25      $137.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/25/2019 Keil, Emily        TEAM DEBRIEF CALL (0.5)                          8         0.50       $275.00 VA (segment 1)                   0.25      $137.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/14/2019 Keil, Emily        RESEARCH RE: GOVERNMENT CLAIM                    9         1.40       $770.00 VA (segment 1)                   0.70      $385.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/17/2019 Keil, Emily        RESEARCH RE: GOVERNMENT CLAIM (6.1)              9         6.10      $3,355.00 VA (segment 1)                  3.05     $1,677.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/1/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                          25        8.50      $4,675.00 VA (segment 1)                  4.25     $2,337.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/2/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                          25        6.50      $3,575.00 VA (segment 1)                  3.25     $1,787.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/3/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                          25        1.20       $660.00 VA (segment 1)                   0.60      $330.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/9/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                          25        3.70      $2,035.00 VA (segment 1)                  1.85     $1,017.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/10/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                          25        1.10       $605.00 VA (segment 1)                   0.55      $302.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)




                                                                                                         Page 16
                                                                           Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                        s
                                                                                                                     ns




                                                                                                                                                                         t
                                                                                                                                                          ou n
                                                  e




                                                                                                                                      s




                                                                                                                                          to cted




                                                                                                                                                                      en
                    r kee




                                                                                                                  tio




                                                                                                                                                      Am ctio
                                                iv




                                                                                                                                    rn




                                                                                                                                                            nt
                                                                                          Un s/




                                                                                                                                                                     m
                                             at




                                                                                 Co g




                                                                                                                                  ce




                                                                                                                                          Ob s
                                                                                                                ec
                                                                                             its
                                                                                    de
                                                                                      n
                        e




                                                                                             ur




                                                                                                                                             ur
pe


     te




                                                                                                                                             je



                                                                                                                                                         je




                                                                                                                                                                    m
                                          rr




                                                                                                                                   n
                      m




                                                                                   lli




                                                                                                                 j
                                                                                            e




                                                                                                              Ob




                                                                                                                                                      Ob
                                                                                          Ho




                                                                                                                                          Ho
                                       Na
     Da




                                                                                                                                Co




                                                                                                                                                                 Co
Ty




                                                                                          Fe
                                                                                 Bi
                    Ti
F         4/11/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                   25        3.90      $2,145.00 VA (segment 1)                  1.95     $1,072.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/12/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                   25        3.30      $1,815.00 VA (segment 1)                  1.65      $907.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/13/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                   25        1.40       $770.00 VA (segment 1)                   0.70      $385.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/14/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                   25        0.70       $385.00 VA (segment 1)                   0.35      $192.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/15/2019 Blain, Jordan      CONDUCT DOCUMENT REVIEW                   25        3.60      $1,980.00 VA (segment 1)                  1.80      $990.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/2/2019 DeLong, Kathryn    CONDUCT DOCUMENT REVIEW                   25        1.80      $1,188.00 VA (segment 1)                  0.90      $594.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/3/2019 DeLong, Kathryn    CONDUCT DOCUMENT REVIEW                   25        0.80       $528.00 VA (segment 1)                   0.40      $264.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/10/2019 DeLong, Kathryn    CONDUCT DOCUMENT REVIEW                   25        3.00      $1,980.00 VA (segment 1)                  1.50      $990.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/11/2019 DeLong, Kathryn    CONDUCT DOCUMENT REVIEW                   25        8.70      $5,742.00 VA (segment 1)                  4.35     $2,871.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/12/2019 DeLong, Kathryn    CONDUCT DOCUMENT REVIEW                   25        6.80      $4,488.00 VA (segment 1)                  3.40     $2,244.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/2/2019 Winerman, Justin   ANALYZE PLAN ISSUES (0.3)                 31        0.30       $315.00 VA (segment 1)                   0.15      $157.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/15/2019 Winerman, Justin   ANALYZE PLAN ISSUES (0.6)                 31        0.60       $630.00 VA (segment 1)                   0.30      $315.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/16/2019 Winerman, Justin   ANALYZE PLAN ISSUES (0.1)                 31        0.10       $105.00 VA (segment 1)                   0.05       $52.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/22/2019 Winerman, Justin   ANALYZE PLAN ISSUES (0.6)                 31        0.60       $630.00 VA (segment 1)                   0.30      $315.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/23/2019 Winerman, Justin   ANALYZE PLAN ISSUES (0.2)                 31        0.20       $210.00 VA (segment 1)                   0.10      $105.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/30/2019 Winerman, Justin   ANALYZE PLAN ISSUES (0.2)                 31        0.20       $210.00 VA (segment 1)                   0.10      $105.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/12/2019 Ralph, Sarah       ANALYSIS RE POTENTIAL ASSET SALE.         36        0.80      $1,080.00 VA (segment 1)                  0.40      $540.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/15/2019 Ralph, Sarah       ANALYSIS RE POTENTIAL ASSET SALE.         36        1.00      $1,350.00 VA (segment 1)                  0.50      $675.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/16/2019 Ralph, Sarah       ANALYSIS RE POTENTIAL ASSET SALE.         36        0.50       $675.00 VA (segment 1)                   0.25      $337.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/17/2019 Ralph, Sarah       ANALYSIS RE POTENTIAL ASSET SALE.         36        1.40      $1,890.00 VA (segment 1)                  0.70      $945.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/18/2019 Ralph, Sarah       ANALYSIS RE POTENTIAL ASSET SALE.         36        1.60      $2,160.00 VA (segment 1)                  0.80     $1,080.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)




                                                                                                  Page 17
                                                                                  Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                               s
                                                                                                                            ns




                                                                                                                                                                                t
                                                                                                                                                                 ou n
                                              e




                                                                                                                                             s




                                                                                                                                                 to cted




                                                                                                                                                                             en
                    r kee




                                                                                                                         tio




                                                                                                                                                             Am ctio
                                            iv




                                                                                                                                           rn




                                                                                                                                                                   nt
                                                                                                 Un s/




                                                                                                                                                                            m
                                         at




                                                                                        Co g




                                                                                                                                         ce




                                                                                                                                                 Ob s
                                                                                                                       ec
                                                                                                    its
                                                                                           de
                                                                                             n
                        e




                                                                                                    ur




                                                                                                                                                    ur
pe


     te




                                                                                                                                                    je



                                                                                                                                                                je




                                                                                                                                                                           m
                                      rr




                                                                                                                                          n
                      m




                                                                                          lli




                                                                                                                        j
                                                                                                   e




                                                                                                                     Ob




                                                                                                                                                             Ob
                                                                                                 Ho




                                                                                                                                                 Ho
                                   Na
     Da




                                                                                                                                       Co




                                                                                                                                                                        Co
Ty




                                                                                                 Fe
                                                                                        Bi
                    Ti
F         4/23/2019 Ralph, Sarah   ANALYSIS RE POTENTIAL ASSET SALE.                    36        0.80      $1,080.00 VA (segment 1)                  0.40      $540.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/2/2019 Keil, Emily    RESPOND TO CALLERS and UPDATE CALL LOG (0.9)         39        0.90       $495.00 VA (segment 1)                   0.45      $247.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/19/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.3)         39        0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/22/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.7)         39        0.70       $385.00 VA (segment 1)                   0.35      $192.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/23/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.1)         39        0.10         $55.00 VA (segment 1)                  0.05       $27.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/24/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.6)         39        0.60       $330.00 VA (segment 1)                   0.30      $165.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/26/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.3)         39        0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/29/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.3)         39        0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/16/2019 Keil, Emily    RESEARCH RE: GOVERNMENT CLAIM                        9         4.00      $2,200.00 VA (segment 1)                  2.00     $1,100.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/17/2019 Keil, Emily    RESEARCH RE: GOVERNMENT CLAIM (4.9)                  9         4.90      $2,695.00 VA (segment 1)                  2.45     $1,347.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/22/2019 Keil, Emily    RESEARCH RE: GOVERNMENT CLAIM (5.1)                  9         5.10      $2,805.00 VA (segment 1)                  2.55     $1,402.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/23/2019 Keil, Emily    RESEARCH RE: GOVERNMENT CLAIM                        9         4.50      $2,475.00 VA (segment 1)                  2.25     $1,237.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/24/2019 Keil, Emily    RESEARCH RE: GOVERNMENT CLAIM (2.0)                  9         2.00      $1,100.00 VA (segment 1)                  1.00      $550.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/28/2019 Keil, Emily    RESEARCH RE: GOVERNMENT CLAIM                        9         0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          5/1/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.2)         39        0.20       $110.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          5/2/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.6)         39        0.60       $330.00 VA (segment 1)                   0.30      $165.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          5/3/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.8)         39        0.80       $440.00 VA (segment 1)                   0.40      $220.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          5/7/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.3)         39        0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          5/8/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.3)         39        0.30       $165.00 VA (segment 1)                   0.15       $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/17/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.2)         39        0.20       $110.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/20/2019 Keil, Emily    RESPOND TO CALLERS AND UPDATE CALL LOG (0.7)         39        0.70       $385.00 VA (segment 1)                   0.35      $192.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)




                                                                                                         Page 18
                                                                                       Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                           s
                                                                                                                                       ns




                                                                                                                                                                                           t
                                                                                                                                                                            ou n
                                                  e




                                                                                                                                                        s




                                                                                                                                                            to cted




                                                                                                                                                                                        en
                    r kee




                                                                                                                                    tio




                                                                                                                                                                        Am ctio
                                                iv




                                                                                                                                                      rn




                                                                                                                                                                              nt
                                                                                                            Un s/




                                                                                                                                                                                       m
                                             at




                                                                                                   Co g




                                                                                                                                                    ce




                                                                                                                                                            Ob s
                                                                                                                                  ec
                                                                                                               its
                                                                                                      de
                                                                                                        n
                        e




                                                                                                               ur




                                                                                                                                                               ur
pe


     te




                                                                                                                                                               je



                                                                                                                                                                           je




                                                                                                                                                                                       m
                                          rr




                                                                                                                                                     n
                      m




                                                                                                     lli




                                                                                                                                   j
                                                                                                              e




                                                                                                                                Ob




                                                                                                                                                                        Ob
                                                                                                            Ho




                                                                                                                                                            Ho
                                       Na
     Da




                                                                                                                                                  Co




                                                                                                                                                                                    Co
Ty




                                                                                                            Fe
                                                                                                   Bi
                    Ti
F         5/21/2019 Keil, Emily        RESPOND TO CALLERS AND UPDATE CALL LOG (0.2)                39        0.20       $110.00 VA (segment 1)                   0.10        $55.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/28/2019 Keil, Emily        RESPOND TO CALLERS AND UPDATE CALL LOG (0.3)                39        0.30       $165.00 VA (segment 1)                   0.15        $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/29/2019 Keil, Emily        RESPOND TO CALLERS AND UPDATE CALL LOG (0.6)                39        0.60       $330.00 VA (segment 1)                   0.30      $165.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/30/2019 Keil, Emily        RESPOND TO CALLERS AND UPDATE CALL LOG (0.3)                39        0.30       $165.00 VA (segment 1)                   0.15        $82.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         5/31/2019 Keil, Emily        RESPOND TO CALLERS AND UPDATE CALL LOG (0.9)                39        0.90       $495.00 VA (segment 1)                   0.45      $247.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/7/2019 Keefe, Allie       CONTINUE DRAFTING DISCLOSURE STATEMENT (8.3)                14        8.30      $7,428.50 VA (segment 1)                  8.30     $7,428.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)
                                                                                                                                 LT (segment 1)                                     The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                    insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                    1)


F         3/15/2019 Ralph, Sarah       ATTENTION TO PLAN OF REORGANIZATION, DISCLOSURE             36        1.30      $1,755.00 VA (segment 1)                  0.55      $742.50 Vague fee entry. Does not adequately describe nature of task. (segment
                                       STATEMENT (1.1); ANALYSIS RE DEBTORS' ATTRIBUTES (0.2)                                                                                      1)

F         3/19/2019 Ralph, Sarah       ATTENTION TO PLAN, DISCLOSURE (0.4)                         36        0.40       $540.00 VA (segment 1)                   0.20      $270.00 Vague fee entry. Does not adequately describe nature of task. (segment
                                                                                                                                                                                   1)

F         2/14/2019 Kestecher, Jason   CALL RE: DE MINIMIS ASSET SALE PROCURES (0.3)               3         0.30       $285.00 VA (segment 1)                   0.15      $142.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                   communication. (segment 1)

F         2/25/2019 Kestecher, Jason   INTERNAL SKADDEN STATUS UPDATE CALL (1.3)                   7         1.30      $1,235.00 VA (segment 1)                  0.65      $617.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                   communication. (segment 1)

F         2/12/2019 Keefe, Allie       INTERNAL SKADDEN CALL RE: CASE STATUS AND DRAFTING NEEDS 8            0.90       $805.50 VA (segment 1)                   0.45      $402.75 Vague fee entry. Does not adequately describe other parties to
                                       (0.9)                                                                                                                                       communication. (segment 1)

F         2/13/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY CALL (0.7); CALLS WITH J.   8        1.90      $1,995.00 VA (segment 1)                  0.35      $367.50 Vague fee entry. Does not adequately describe other parties to
                                       KESTECHER RE: CASE STRATEGY (0.1); REVIEW CASE                                                                                              communication. (segment 1)
                                       MANAGEMENT PROCEDURES (0.3); PARTICIPATE ON SKADDEN
                                       INTERNAL COORDINATION CALL (0.4); DRAFT EMAIL TO CLIENT RE:
                                       CASE STATUS (0.2); ANALYZE SERVICE MATTERS FOR FILINGS (0.2)

F         2/15/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.8); REVIEW 8          1.50      $1,575.00 VA (segment 1)                  0.40      $420.00 Vague fee entry. Does not adequately describe other parties to
                                       FILING OF AMENDED NOTICE OF CASE COMMENCEMENT (0.1);                                                                                        communication. (segment 1)
                                       REVISE TASK LIST (0.3); COORDINATE SERVICE ISSUES (0.1); CALL
                                       WITH J. MAZZA RE: CASE STATUS (0.2)

F         2/18/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY CALL (0.4); CALL WITH J.   8         0.60       $630.00 VA (segment 1)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       KESTECHER RE: CASE STRATEGY (0.2)                                                                                                           communication. (segment 1)

F         2/22/2019 Winerman, Justin   PARTICIPATE IN INTERNAL STRATEGY UPDATE CALL (0.4);         8         2.20      $2,310.00 VA (segment 1)                  0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       MEETING WITH J. MAZZA RE: CASE STRATEGY (0.4); MULTIPLE                                                                                     communication. (segment 1)
                                       CALLS WITH J. KESTECHER RE: CASE STRATEGY (0.2); DRAFT CASE
                                       UPDATE EMAIL TO CLIENT (0.2); REVIEW CASE CORRESPONDENCE
                                       (0.3); REVIEW HEARING AGENDA (0.1); CALL WITH J. KESTECHER
                                       AND A. KEEFE RE: CASH MANAGEMENT, PLAN AND DISCLOSURE
                                       STATEMENT (0.6)
F         2/25/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.3);         8         0.80       $840.00 VA (segment 1)                   0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                       FOLLOW UP WITH J. MAZZA AND J. KESTECHER RE: CASE                                                                                           communication. (segment 1)
                                       STRATEGY (0.5)




                                                                                                                    Page 19
                                                                                      Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                           s
                                                                                                                                        ns




                                                                                                                                                                                           t
                                                                                                                                                                             ou n
                                                  e




                                                                                                                                                         s




                                                                                                                                                             to cted




                                                                                                                                                                                        en
                    r kee




                                                                                                                                     tio




                                                                                                                                                                         Am ctio
                                                iv




                                                                                                                                                       rn




                                                                                                                                                                               nt
                                                                                                             Un s/




                                                                                                                                                                                       m
                                             at




                                                                                                    Co g




                                                                                                                                                     ce




                                                                                                                                                             Ob s
                                                                                                                                   ec
                                                                                                                its
                                                                                                       de
                                                                                                         n
                        e




                                                                                                                ur




                                                                                                                                                                ur
pe


     te




                                                                                                                                                                je



                                                                                                                                                                            je




                                                                                                                                                                                       m
                                          rr




                                                                                                                                                      n
                      m




                                                                                                      lli




                                                                                                                                    j
                                                                                                               e




                                                                                                                                 Ob




                                                                                                                                                                         Ob
                                                                                                             Ho




                                                                                                                                                             Ho
                                       Na
     Da




                                                                                                                                                   Co




                                                                                                                                                                                    Co
Ty




                                                                                                             Fe
                                                                                                    Bi
                    Ti
F         2/26/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.6);          8         2.60      $2,730.00 VA (segment 1)                  0.30      $315.00 Vague fee entry. Does not adequately describe other parties to
                                       PARTICIPATE ON ALL HANDS ADVISOR CALL WITH PJT AND                                                                                           communication. (segment 1)
                                       ANKURA (0.8); REVIEW CASE CORRESPONDENCE (0.5); MEETING
                                       WITH J. MAZZA AND J. KESTECHER RE: CASE STRATEGY (0.4);
                                       REVISE TASK LIST (0.2); REVIEW INITIAL CASE CONFERENCE ORDER
                                       (0.1)
F         2/27/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.4); REVIEW 8           1.50      $1,575.00 VA (segment 1)                  0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       FINAL ORDERS FOR SECOND DAY HEARING (0.5); REVIEW CASE                                                                                       communication. (segment 1)
                                       CORRESPONDENCE (0.2); DRAFT EMAILS TO CLIENT RE: SECOND
                                       DAY HEARING (0.2); PREPARE FOR SECOND DAY HEARING (0.2)

F         2/28/2019 Winerman, Justin   PARTICIPATE IN INTERNAL STRATEGY UPDATE CALL (0.5); REVIEW 8           1.70      $1,785.00 VA (segment 1)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                       HEARING AGENDA (0.2); REVIEW CERTIFICATES OF NO OBJECTION                                                                                    communication. (segment 1)
                                       (0.3); REVIEW CASE CORRESPONDENCE (0.3); CALL WITH C.
                                       HEANEY RE: AGENDA AND CERTIFICATES OF NO OBJECTION (0.2);
                                       STRATEGY CALL WITH J. MAZZA AND J. KESTECHER (0.2)

F         2/21/2019 Keil, Emily        ANSWER CALLS RE: TRIDENT BANKRUPTCY PAPERS (0.2); EMAIL      9         0.60       $330.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       EPIQ CONTACT INFO FOR CALLERS (0.2); EDIT MASTER CONTACTS                                                                                    communication. (segment 1)
                                       CHART (0.2)
F         2/12/2019 Jacob, Moshe       CONFER RE: LEASE NOTICE (0.3)                                24        0.30       $142.50 VA (segment 1)                   0.15       $71.25 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                    communication. (segment 1)

F         2/21/2019 Keefe, Allie       CORRESPONDENCE RE: CLAIMS FOR CURE OBJECTIONS IN             25        0.20       $179.00 VA (segment 1)                   0.10       $89.50 Vague fee entry. Does not adequately describe other parties to
                                       PROMISE HEALTHCARE CASE (0.2)                                                                                                                communication. (segment 1)

F         2/21/2019 Jacob, Moshe       CONFER RE: INTERESTED PARTIES (0.2)                          33        0.20         $95.00 VA (segment 1)                  0.10       $47.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                    communication. (segment 1)

F         2/13/2019 Kestecher, Jason   INTERNAL CALL RE: OPEN ISSUES ON SKADDEN RETENTION           33        0.40       $380.00 VA (segment 1)                   0.20      $190.00 Vague fee entry. Does not adequately describe other parties to
                                       APPLICATION (0.4)                                                                                                                            communication. (segment 1)

F         2/17/2019 Jacob, Moshe       CONFER RE: RETENTION APPLICATIONS (0.2)                      34        0.20         $95.00 VA (segment 1)                  0.10       $47.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                    communication. (segment 1)

F         2/20/2019 Keefe, Allie       INTERNAL SKADDEN DISCUSSION OF TREATMENT OF TAX              36        0.40       $358.00 VA (segment 1)                   0.20      $179.00 Vague fee entry. Does not adequately describe other parties to
                                       AUTHORITY CLAIMS RE: BAR DATE (0.4)                                                                                                          communication. (segment 1)

F         3/21/2019 Jacob, Moshe       CORRESPOND INTERNALLY RE MEETING LOGISTICS (0.2); ATTEND     8         2.30      $1,265.00 VA (segment 1)                  0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       TEAM CALL (0.2); COURT CALL HEARING (1.9)                                                                                                    communication. (segment 1)

F          3/1/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.3); REVIEW 8           0.70       $735.00 VA (segment 1)                   0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                       CASE CALENDAR (0.2); UPDATE TASK LIST (0.2)                                                                                                  communication. (segment 1)

F          3/4/2019 Winerman, Justin   PARTICIPATE ON INTERNAL UPDATE CALL (0.5); TELEPHONE CALLS 8           2.40      $2,520.00 VA (segment 1)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                       WITH J. KESTECHER RE: SAME (0.2); REVIEW AGENDA FOR FILING                                                                                   communication. (segment 1)
                                       (0.2); DRAFT HEARING SCRIPTS (0.6); PREPARE FOR SECOND DAY
                                       HEARING (0.5); REVIEW CASE CORRESPONDENCE (0.4)

F          3/5/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY CALL (0.3); TELEPHONE     8           1.60      $1,680.00 VA (segment 1)                  0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                       CALL WITH J. KESTECHER RE: CASE MATTERS (0.3); PREPARE FOR                                                                                   communication. (segment 1)
                                       SECOND DAY HEARING (0.8); TELEPHONE CALL WITH J. KESTECHER
                                       TO CHAMBERS RE: HEARING (0.2)

F          3/7/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY CALL (0.4); TELEPHONE        8        0.90       $945.00 VA (segment 1)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       CALLS WITH J. KESTECHER RE: CASE STRATEGY (0.3); STRATEGIZE                                                                                  communication. (segment 1)
                                       RE: CASE (0.2)
F          3/8/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.6); DRAFT 8            1.10      $1,155.00 VA (segment 1)                  0.30      $315.00 Vague fee entry. Does not adequately describe other parties to
                                       EMAIL TO CLIENT RE: CASE STATUS (0.1); TELEPHONE CALL WITH J.                                                                                communication. (segment 1)
                                       MAZZA AND J. KESTECHER RE: CASE STRATEGY (0.4)

F         3/11/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.4); DRAFT    8         1.00      $1,050.00 VA (segment 1)                  0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       EMAIL TO CLIENT RE: CASE UPDATE (0.2); REVISE CHART OF                                                                                       communication. (segment 1)
                                       VARIOUS SECOND DAY RELIEF FOR CLIENT (0.4)




                                                                                                                     Page 20
                                                                                        Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                            s
                                                                                                                                         ns




                                                                                                                                                                                            t
                                                                                                                                                                              ou n
                                                  e




                                                                                                                                                          s




                                                                                                                                                              to cted




                                                                                                                                                                                         en
                    r kee




                                                                                                                                      tio




                                                                                                                                                                          Am ctio
                                                iv




                                                                                                                                                        rn




                                                                                                                                                                                nt
                                                                                                              Un s/




                                                                                                                                                                                        m
                                             at




                                                                                                     Co g




                                                                                                                                                      ce




                                                                                                                                                              Ob s
                                                                                                                                    ec
                                                                                                                 its
                                                                                                        de
                                                                                                          n
                        e




                                                                                                                 ur




                                                                                                                                                                 ur
pe


     te




                                                                                                                                                                 je



                                                                                                                                                                             je




                                                                                                                                                                                        m
                                          rr




                                                                                                                                                       n
                      m




                                                                                                       lli




                                                                                                                                     j
                                                                                                                e




                                                                                                                                  Ob




                                                                                                                                                                          Ob
                                                                                                              Ho




                                                                                                                                                              Ho
                                       Na
     Da




                                                                                                                                                    Co




                                                                                                                                                                                     Co
Ty




                                                                                                              Fe
                                                                                                     Bi
                    Ti
F         3/12/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.3); CALLS     8         1.20      $1,260.00 VA (segment 1)                  0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                       WITH J. KESTECHER RE: CASE STRATEGY (0.1); PARTICIPATE ON                                                                                     communication. (segment 1)
                                       ADVISORS STRATEGY UPDATE CALL WITH SKADDEN, PJT, AND
                                       ANKURA (0.6); REVIEW CASE CORRESPONDENCE (0.2)

F         3/14/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.4);           8         0.90       $945.00 VA (segment 1)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       PARTICIPATE ON ALL HANDS ADVISOR UPDATE CALL (0.3); REVIEW                                                                                    communication. (segment 1)
                                       AGENDA (0.2)
F         3/15/2019 Winerman, Justin   PARTICIPATE ON INTERNAL UPDATE CALL (0.4); REVISE DRAFT       8         0.90       $945.00 VA (segment 1)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       COMMUNICATIONS FOR COMPANY (0.2); REVIEW CASE                                                                                                 communication. (segment 1)
                                       CORRESPONDENCE (0.3)
F         3/22/2019 Winerman, Justin   PARTICIPATE ON INTERNAL UPDATE CALL (0.5); REVIEW CASE        8         1.20      $1,260.00 VA (segment 1)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                       CORRESPONDENCE (0.2); STRATEGY MEETING WITH J. MAZZA                                                                                          communication. (segment 1)
                                       (0.3); FOLLOW UP CALL RE: SAME (0.2)
F         3/25/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.4); REVIEW    8         1.30      $1,365.00 VA (segment 1)                  0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       CASE CORRESPONDENCE (0.2); REVIEW CASE ISSUES LIST (0.2);                                                                                     communication. (segment 1)
                                       TELEPHONE CALL WITH J. MAZZA RE: CASE STRATEGY (0.1);
                                       TELEPHONE CALL WITH CHAMBERS RE: HEARING DATES (0.1);
                                       STRATEGY CALL WITH J. KESTECHER (0.1); DRAFT CASE UPDATE
                                       EMAIL TO CLIENT (0.2)

F         3/26/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.3); REVIEW 8            1.80      $1,890.00 VA (segment 1)                  0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                       CASE ISSUES LIST (0.3); CASE STRATEGY MEETING WITH J. MAZZA                                                                                   communication. (segment 1)
                                       (0.5); FOLLOW UP RE: SAME (0.1); PARTICIPATE ON ALL ADVISORS
                                       UPDATE CALL WITH PJT, ANKURA, AND SKADDEN (0.5); REVIEW
                                       CASE CORRESPONDENCE (0.1)

F         3/27/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY CALL (0.6); REVIEW           8         1.10      $1,155.00 VA (segment 1)                  0.30      $315.00 Vague fee entry. Does not adequately describe other parties to
                                       COMMUNICATIONS MATERIALS (0.4); REVIEW CASE                                                                                                   communication. (segment 1)
                                       CORRESPONDENCE (0.1)
F         3/29/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STATUS UPDATE CALL (0.2); REVIEW      8         0.80       $840.00 VA (segment 1)                   0.10      $105.00 Vague fee entry. Does not adequately describe other parties to
                                       CASE CORRESPONDENCE (0.2); TELEPHONE CALL WITH J.                                                                                             communication. (segment 1)
                                       KESTECHER RE: CASE STRATEGY (0.4)
F          3/8/2019 Keil, Emily        CALL RE: RECOUPMENT AND SETOFF (1.4)                          9         1.40       $770.00 VA (segment 1)                   0.70      $385.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 1)

F         3/26/2019 Keil, Emily        CALL RE: GOVERNMENT COMPLAINT (0.5)                           9         0.50       $275.00 VA (segment 1)                   0.25      $137.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 1)

F         3/15/2019 Kestecher, Jason   CALL RE: GOVERNMENT CLAIM (0.7)                               9         0.70       $665.00 VA (segment 1)                   0.35      $332.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 1)

F         3/26/2019 Kestecher, Jason   CALL RE: GOVERNMENT CLAIM (0.7)                               9         0.70       $665.00 VA (segment 1)                   0.35      $332.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 1)

F         3/26/2019 Winerman, Justin   TELEPHONE CALL RE: GOVERNMENT CLAIM (0.5); FOLLOW UP RE: 9              0.60       $630.00 VA (segment 1)                   0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                       SAME (0.1)                                                                                                                                    communication. (segment 1)

F         3/18/2019 Jacob, Moshe       CONFER INTERNALLY RE LEASE EXTENSION MOTION (0.2); DRAFT      24        0.40       $220.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       CORRESPONDENCE TO CLIENT RE SAME (0.2)                                                                                                        communication. (segment 1)

F         3/23/2019 Winerman, Justin   INTERNAL CALL RE: PLAN ISSUES (0.5); CALL WITH PJT, CLIENT,   31        1.40      $1,470.00 VA (segment 1)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                       ANKURA RE PLAN ISSUES (0.9)                                                                                                                   communication. (segment 1)

F         3/29/2019 Ralph, Sarah       CONFERENCE RE TAX ANALYSIS (0.5)                              36        0.50       $675.00 VA (segment 1)                   0.25      $337.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 1)

F          4/4/2019 Jacob, Moshe       CONFER INTERNALLY RE RELATIONS TO VARIOUS AUTHORITIES         8         0.10         $55.00 VA (segment 1)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 1)

F          4/1/2019 Winerman, Justin   PARTICIPATE ON INTERNAL STRATEGY CALL (0.2); REVIEW CASE      8         0.60       $630.00 VA (segment 1)                   0.10      $105.00 Vague fee entry. Does not adequately describe other parties to
                                       CORRESPONDENCE (0.2); DRAFT EMAILS TO CLIENT (0.2)                                                                                            communication. (segment 1)




                                                                                                                      Page 21
                                                                                           Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                                s
                                                                                                                                             ns




                                                                                                                                                                                                t
                                                                                                                                                                                  ou n
                                                         e




                                                                                                                                                              s




                                                                                                                                                                  to cted




                                                                                                                                                                                             en
                    r kee




                                                                                                                                          tio




                                                                                                                                                                              Am ctio
                                                       iv




                                                                                                                                                            rn




                                                                                                                                                                                    nt
                                                                                                                  Un s/




                                                                                                                                                                                            m
                                                    at




                                                                                                         Co g




                                                                                                                                                          ce




                                                                                                                                                                  Ob s
                                                                                                                                        ec
                                                                                                                     its
                                                                                                            de
                                                                                                              n
                        e




                                                                                                                     ur




                                                                                                                                                                     ur
pe


     te




                                                                                                                                                                     je



                                                                                                                                                                                 je




                                                                                                                                                                                            m
                                                 rr




                                                                                                                                                           n
                      m




                                                                                                           lli




                                                                                                                                         j
                                                                                                                    e




                                                                                                                                      Ob




                                                                                                                                                                              Ob
                                                                                                                  Ho




                                                                                                                                                                  Ho
                                              Na
     Da




                                                                                                                                                        Co




                                                                                                                                                                                         Co
Ty




                                                                                                                  Fe
                                                                                                         Bi
                    Ti
F         4/22/2019 Winerman, Justin          PARTICIPATE ON INTERNAL STRATEGY UPDATE CALL (0.6);        8         1.20      $1,260.00 VA (segment 1)                  0.30      $315.00 Vague fee entry. Does not adequately describe other parties to
                                              STRATEGY MEETING WITH J. MAZZA (0.6)                                                                                                       communication. (segment 1)

F         4/12/2019 Perlman, Felicia Gerber   TELECONFERENCE REGARDING GOVERNMENT CLAIM (0.8);           9         2.90      $4,306.50 VA (segment 1)                  0.40      $594.00 Vague fee entry. Does not adequately describe other parties to
                                              CONTINUED ANALYSIS OF GOVERNMENT CLAIM (2.1)                                                                                               communication. (segment 1)

F         4/15/2019 Perlman, Felicia Gerber   TELECONFERENCE REGARDING INSURANCE COVERAGE ISSUES      9            3.40      $5,049.00 VA (segment 1)                  0.40      $594.00 Vague fee entry. Does not adequately describe other parties to
                                              REGARDING GOVERNMENT CLAIM (0.8); FOLLOW UP REGARDING                                                                                      communication. (segment 1)
                                              GOVERNMENT CLAIM ANALYSIS (2.6)
F         4/18/2019 Perlman, Felicia Gerber   TELECONFERENCE REGARDING GOVERNMENT CLAIM (0.6);        9            3.40      $5,049.00 VA (segment 1)                  0.30      $445.50 Vague fee entry. Does not adequately describe other parties to
                                              CONTINUED WORK ON AND ANALYSIS OF GOVERNMENT CLAIM                                                                                         communication. (segment 1)
                                              (2.4); TRIDENT WEEKLY UPDATE CALL WITH PAUL WEISS (0.4)

F         4/19/2019 Perlman, Felicia Gerber   TELECONFERENCE REGARDING MEETING REGARDING                 9         0.80      $1,188.00 VA (segment 1)                  0.40      $594.00 Vague fee entry. Does not adequately describe other parties to
                                              GOVERNMENT CLAIM (0.8)                                                                                                                     communication. (segment 1)

F         4/23/2019 Perlman, Felicia Gerber   TELECONFERENCE REGARDING GOVERNMENT CLAIM (0.8);           9         3.70      $5,494.50 VA (segment 1)                  0.40      $594.00 Vague fee entry. Does not adequately describe other parties to
                                              COMMENT ON DECK (0.7); PREPARE FOR MEETING WITH                                                                                            communication. (segment 1)
                                              GOVERNMENT (2.2)
F         4/22/2019 Winerman, Justin          INTERNAL CALL RE: LIQUIDATION ANALYSIS (0.5); CALL WITH    14        3.40      $3,570.00 VA (segment 1)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                              ANKURA RE: LIQUIDATION ANALYSIS (1.0); REVIEW LIQUIDATION                                                                                  communication. (segment 1)
                                              ANALYSIS (0.2); ANALYZE DISCLOSURE STATEMENT ISSUES (0.5);
                                              PREPARE FOR DISCLOSURE STATEMENT HEARING (0.7);
                                              TELEPHONE CALL WITH J. KESTECHER RE: DISCLOSURE STATEMENT
                                              ISSUES (0.5)
F          4/9/2019 Keil, Emily               CALL RE: INSURANCE POLICIES                                21        0.20       $110.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                         communication. (segment 1)

F         4/10/2019 Jacob, Moshe              CORRESPOND INTERNALLY RE LEASE EXTENSION CONO.             24        0.10         $55.00 VA (segment 1)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                         communication. (segment 1)

F         4/15/2019 Jacob, Moshe              CORRESPOND INTERNALLY RE SUBORDINATION RESEARCH (0.2);     31        0.70       $385.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                              CONTINUE TO RESEARCH SUBORDINATION ISSUES (0.4); DRAFT                                                                                     communication. (segment 1)
                                              SUMMARY RE SAME (0.1)
F         4/22/2019 Winerman, Justin          PARTICIPATE ON TAX PLANNING CALL.                          36        0.40       $420.00 VA (segment 1)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                         communication. (segment 1)

F         5/24/2019 Oliver, Richard           CONFERENCE CALL RE: EMERGENCE CHECKLIST (0.5); REVIEW    1           1.00      $1,225.00 VA (segment 1)                  0.25      $306.25 Vague fee entry. Does not adequately describe other parties to
                                              EMERGENCE STEPS PLAN (0.2); REVIEW AMENDMENTS TO ORG                                                                                       communication. (segment 1)
                                              DOCS (0.3)
F         5/30/2019 Winerman, Justin          PARTICIPATE ON MANAGEMENT UPDATE CALL (0.7); PARTICIPATE 1           1.20      $1,260.00 VA (segment 1)                  0.35      $367.50 Vague fee entry. Does not adequately describe other parties to
                                              ON BOARD UPDATE CALL (0.5)                                                                                                                 communication. (segment 1)

F          5/8/2019 Winerman, Justin          PARTICIPATE ON INTERNAL UPDATE CALL (0.7)                  8         0.70       $735.00 VA (segment 1)                   0.35      $367.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                         communication. (segment 1)

F         5/13/2019 Winerman, Justin          PARTICIPATE IN INTERNAL CONFERENCE CALL (0.4); REVIEW CASE 8         0.60       $630.00 VA (segment 1)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                              CORRESPONDENCE (0.2)                                                                                                                       communication. (segment 1)

F         5/15/2019 Winerman, Justin          PARTICIPATE IN INTERNAL UPDATE CALL (0.5); CALL WITH R.   8          2.60      $2,730.00 VA (segment 1)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                              PERRY (ANKURA) RE CASE STATUS (0.4); REVISE AUDIT SUMMARY                                                                                  communication. (segment 1)
                                              FOR RSM (0.4); REVIEW CASE CORRESPONDENCE (0.3); STATUS
                                              UPDATE CALL WITH J. MAZZA AND J. KESTECHER (0.8); HEARING
                                              PREP CALL WITH J. MAZZA (0.2)

F          5/7/2019 Winerman, Justin          PARTICIPATE ON CALL RE: CLASS PROOF OF CLAIM (0.3); ANALYZE 9        0.50       $525.00 VA (segment 1)                   0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                              CLAIMS REGISTER (0.2)                                                                                                                      communication. (segment 1)

F          5/3/2019 Jacob, Moshe              CORRESPOND INTERNALLY RE VOTING PROCESS (0.2); RESEARCH    14        1.30       $715.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                              RE SAME (0.2); CONFER WITH E. KEIL RE SAME (0.4); REVISE                                                                                   communication. (segment 1)
                                              NOTICES AND BALLOTS (0.5)
F         5/16/2019 Kestecher, Jason          CORRESPOND RE: EMPLOYEE LETTER (0.1)                       15        0.10         $95.00 VA (segment 1)                  0.05       $47.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                         communication. (segment 1)




                                                                                                                          Page 22
                                                                                      Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                             s
                                                                                                                                         ns




                                                                                                                                                                                             t
                                                                                                                                                                               ou n
                                                  e




                                                                                                                                                           s




                                                                                                                                                               to cted




                                                                                                                                                                                          en
                    r kee




                                                                                                                                      tio




                                                                                                                                                                           Am ctio
                                                iv




                                                                                                                                                         rn




                                                                                                                                                                                 nt
                                                                                                              Un s/




                                                                                                                                                                                         m
                                             at




                                                                                                     Co g




                                                                                                                                                       ce




                                                                                                                                                               Ob s
                                                                                                                                    ec
                                                                                                                 its
                                                                                                        de
                                                                                                          n
                        e




                                                                                                                 ur




                                                                                                                                                                  ur
pe


     te




                                                                                                                                                                  je



                                                                                                                                                                              je




                                                                                                                                                                                         m
                                          rr




                                                                                                                                                        n
                      m




                                                                                                       lli




                                                                                                                                     j
                                                                                                                e




                                                                                                                                  Ob




                                                                                                                                                                           Ob
                                                                                                              Ho




                                                                                                                                                               Ho
                                       Na
     Da




                                                                                                                                                     Co




                                                                                                                                                                                      Co
Ty




                                                                                                              Fe
                                                                                                     Bi
                    Ti
F          5/2/2019 Jacob, Moshe       CORRESPOND RE LEASE EXTENSION ORDER.                          24        0.10         $55.00 VA (segment 1)                   0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                      communication. (segment 1)

F         5/15/2019 Kestecher, Jason   INTERNAL EMAILS RE: CHALLENGE LITIGATION STRATEGY (0.9);      25        1.90      $1,805.00 VA (segment 1)                   0.45      $427.50 Vague fee entry. Does not adequately describe other parties to
                                       CALL WITH J. WINERMAN AND J. MAZZA RE: SAME (1.0)                                                                                              communication. (segment 1)

F         5/14/2019 Simon, Elizabeth   ATTEND LITIGATION UPDATE CALL.                                25        1.10      $1,045.00 VA (segment 1)                   0.55      $522.50 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                      communication. (segment 1)

F         5/19/2019 Winerman, Justin   INTERNAL TELEPHONE CALL RE: LITIGATION STRATEGY (1.1);        25        2.40      $2,520.00 VA (segment 1)                   0.55      $577.50 Vague fee entry. Does not adequately describe other parties to
                                       FOLLOW UP CALL RE: SAME (0.5); REVIEW EMAILS RE: SAME (0.8)                                                                                    communication. (segment 1)

F          5/2/2019 Kestecher, Jason   CORRESPOND INTERNALLY RE UPDATED DISCLOSURES (0.2)            33        0.20       $190.00 VA (segment 1)                    0.10       $95.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                      communication. (segment 1)

F         2/17/2019 Jacob, Moshe       CONFER RE: NOTICE REQUIREMENTS (0.2); CONFER RE: CASE         8         0.30       $142.50 VA (segment 1)                    0.15       $71.25 Vague fee entry. Does not adequately describe other parties to
                                       MANAGEMENT ORDER (0.1)                                                                     VA (segment 2)                                      communication. (segment 1)
                                                                                                                                                                                      Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                      communication. (segment 2)

F         3/28/2019 Jacob, Moshe       CORRESPOND INTERNALLY RE SCHEDULES AND STATEMENTS (0.1); 32             2.10      $1,155.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       CONFER RE SAME (0.1); GATHER AND COMPILE SCHEDULES AND                                      VA (segment 2)                                     communication. (segment 1)
                                       STATEMENTS FROM ALL DEBTOR ENTITIES (1.9)                                                                                                      Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                      communication. (segment 2)

F          4/3/2019 Jacob, Moshe       CONFER INTERNALLY RE RELATIONS TO VARIOUS AUTHORITIES         8         0.20       $110.00 VA (segment 1)                    0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       (0.1); CORRESPOND FURTHER RE SAME (0.1)                                                    VA (segment 2)                                      communication. (segment 1)
                                                                                                                                                                                      Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                      communication. (segment 2)

F         3/19/2019 Jacob, Moshe       CORRESPOND INTERNALLY RE: FIRST FEE APPLICATION (0.1);      33          4.30      $2,365.00 VA (segment 1)                   0.25      $137.50 Vague fee entry. Does not adequately describe other parties to
                                       BEGIN DRAFTING NOTICE (3.4); CONFER WITH INTERNAL                                           VA (segment 4)                                     communication. (segment 1)
                                       WORKING GROUP RE SAME (0.4); CONFER INTERNALLY RE:                                          VA (segment 5)                                     Vague fee entry. Does not adequately describe other parties to
                                       PARTIES IN INTEREST UPDATE (0.2); CORRESPOND INTERNALLY RE:                                                                                    communication. (segment 4)
                                       APPLICATION UPDATE (0.2)                                                                                                                       Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                      communication. (segment 5)

F         5/29/2019 Jacob, Moshe       CONFER INTERNALLY RE FEE ISSUES (0.1); CONFER WITH E. KEIL RE 33        3.00      $1,650.00 VA (segment 1)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       CONFLICTS (0.3); PREPARE FEE CHARTS (1.2); DRAFT SUMMARY RE                                 VA (segment 7)                                     communication. (segment 1)
                                       SAME (.6); REVISE SUMMARY (0.3); RESEARCH RE SAME (.4);                                                                                        Vague fee entry. Does not adequately describe other parties to
                                       CORRESPOND INTERNALLY RE RESEARCH (0.1)                                                                                                        communication. (segment 7)

F         2/21/2019 Winerman, Justin   REVIEW FINAL FIRST DAY ORDERS -EMPLOYEE (0.2); CASH           8         2.80      $2,940.00 VA (segment 10)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                       MANAGEMENT (0.3); NOL (0.2); UTILITIES (0.2); TAX (0.1);                                    VA (segment 11)                                    communication. (segment 10)
                                       INSURANCE (0.2); CUSTOMER PROGRAMS (0.2); CRITICAL VENDOR                                                                                      Vague fee entry. Does not adequately describe other parties to
                                       (0.3); CONTRACT REJECTION (0.3); PARTICIPATE ON INTERNAL                                                                                       communication. (segment 11)
                                       STRATEGY CALL (0.4); DRAFT EMAILS RE: SAME (0.1); REVIEW CASE
                                       CORRESPONDENCE (0.3)
F         2/14/2019 Winerman, Justin   RESEARCH FOR SECOND DAY HEARING (0.8); PARTICIPATE ON         8         2.60      $2,730.00 VA (segment 2)                   0.30      $315.00 Vague fee entry. Does not adequately describe other parties to
                                       INTERNAL STRATEGY CALL (0.6); DRAFT EMAIL TO CLIENT RE: FIRST                                                                                  communication. (segment 2)
                                       DAY HEARING AND CASE STATUS (0.2); COORDINATE FILING
                                       AMENDED NOTICE OF COMMENCEMENT (0.2); REVIEW CASE
                                       CORRESPONDENCE (0.3); MULTIPLE CALLS WITH J. KESTECHER RE:
                                       CASE STRATEGY (0.5)

F         2/27/2019 Winerman, Justin   RESEARCH RE: GOVERNMENT CLAIMS ISSUES (0.5); INTERNAL CALL 9            1.90      $1,995.00 VA (segment 2)                   0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                       RE: SAME (0.3); CALL WITH PAUL WEISS RE: CLAIMS MATTERS                                                                                        communication. (segment 2)
                                       (0.4); MEETING WITH F. PERLMAN RE: GOVERNMENT CLAIMS
                                       ISSUES (0.7)
F         2/15/2019 Jacob, Moshe       COORDINATE RE: LEASE DILIGENCE (0.1); CONFER RE: NOTICE    24           2.00       $950.00 VA (segment 2)                    0.05       $23.75 Vague fee entry. Does not adequately describe other parties to
                                       PROVISIONS (0.1); BEGIN DRAFTING LEASE EXTENSION MOTION                                                                                        communication. (segment 2)
                                       (1.8)
F         2/20/2019 Jacob, Moshe       CONTINUE TO DRAFT LEASE EXTENSION MOTION (2.7); CONFER     24           3.00      $1,425.00 VA (segment 2)                   0.15       $71.25 Vague fee entry. Does not adequately describe other parties to
                                       RE: LEASE NOTICE (0.3)                                                                                                                         communication. (segment 2)




                                                                                                                      Page 23
                                                                                      Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                            s
                                                                                                                                         ns




                                                                                                                                                                                            t
                                                                                                                                                                              ou n
                                                  e




                                                                                                                                                          s




                                                                                                                                                              to cted




                                                                                                                                                                                         en
                    r kee




                                                                                                                                      tio




                                                                                                                                                                          Am ctio
                                                iv




                                                                                                                                                        rn




                                                                                                                                                                                nt
                                                                                                              Un s/




                                                                                                                                                                                        m
                                             at




                                                                                                     Co g




                                                                                                                                                      ce




                                                                                                                                                              Ob s
                                                                                                                                    ec
                                                                                                                 its
                                                                                                        de
                                                                                                          n
                        e




                                                                                                                 ur




                                                                                                                                                                 ur
pe


     te




                                                                                                                                                                 je



                                                                                                                                                                             je




                                                                                                                                                                                        m
                                          rr




                                                                                                                                                       n
                      m




                                                                                                       lli




                                                                                                                                     j
                                                                                                                e




                                                                                                                                  Ob




                                                                                                                                                                          Ob
                                                                                                              Ho




                                                                                                                                                              Ho
                                       Na
     Da




                                                                                                                                                    Co




                                                                                                                                                                                     Co
Ty




                                                                                                              Fe
                                                                                                     Bi
                    Ti
F         2/21/2019 Jacob, Moshe       REVIEW REJECTION ORDER (0.5); CONFER RE: SAME (0.1)           24        0.60       $285.00 VA (segment 2)                   0.05       $23.75 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 2)

F         2/26/2019 Jacob, Moshe       DILIGENCE RE: LEASE REJECTIONS (2.0); CONFER RE: REJECTIONS   24        4.10      $1,947.50 VA (segment 2)                  0.25      $118.75 Vague fee entry. Does not adequately describe other parties to
                                       (0.5); REVISE REJECTION ORDER (1.6)                                                                                                           communication. (segment 2)

F         2/28/2019 Jacob, Moshe       REVIEW REJECTION MOTION (0.2); CONFER RE: SAME (0.4);         24        0.80       $380.00 VA (segment 2)                   0.20       $95.00 Vague fee entry. Does not adequately describe other parties to
                                       REVIEW EXTENSION MOTION (0.2)                                                                                                                 communication. (segment 2)

F         2/26/2019 Keefe, Allie       FINISH RELEASE RESEARCH (1.0); DRAFT EMAIL CORRESPONDENCE 31            1.40      $1,253.00 VA (segment 2)                  0.20      $179.00 Vague fee entry. Does not adequately describe other parties to
                                       RE: SAME (0.4)                                                                                                                                communication. (segment 2)

F         2/14/2019 Jacob, Moshe       REVIEW DISCLOSURES REPORTS (4.3); CONFER RE: SAME (1.5)       33        5.80      $2,755.00 VA (segment 2)                  0.75      $356.25 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 2)

F         2/15/2019 Jacob, Moshe       REVIEW DISCLOSURES REPORTS (2.7); CONFER RE: SAME (0.8)       33        3.50      $1,662.50 VA (segment 2)                  0.40      $190.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 2)

F         2/25/2019 Jacob, Moshe       REVIEW AND REVISE INTERESTED PARTIES (4.9); CONFER RE: SAME 33          5.40      $2,565.00 VA (segment 2)                  0.25      $118.75 Vague fee entry. Does not adequately describe other parties to
                                       (0.5)                                                                                                                                         communication. (segment 2)

F         2/12/2019 Keil, Emily        COMPILE CONFLICT REPORT DETAILS (1.7); CALLS RE: CONFLICT     33        2.00      $1,100.00 VA (segment 2)                  0.15       $82.50 Vague fee entry. Does not adequately describe other parties to
                                       REPORT UPDATES (0.3)                                                                                                                          communication. (segment 2)

F         2/20/2019 Keil, Emily        RESEARCH RE: PROOF OF TAX CLAIM (0.2); EMAIL                  36        0.40       $220.00 VA (segment 2)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       COMMUNICATION RE: TAX CLAIMS (0.2)                                                                                                            communication. (segment 2)

F         3/18/2019 Jacob, Moshe       COMPILE AND ORGANIZE DOCUMENTS RE AMENDED CHARTER             1         0.80       $440.00 VA (segment 2)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       (0.6); CORRESPOND INTERNALLY RE SAME (0.2)                                                                                                    communication. (segment 2)

F          3/5/2019 Jacob, Moshe       REVIEW TRANSCRIPTS IN PREPARATION FOR HEARING (3.6);      8             5.40      $2,970.00 VA (segment 2)                  0.30      $165.00 Vague fee entry. Does not adequately describe other parties to
                                       CONFER RE SAME (0.6); ATTEND TEAM CALL (0.4); ASSIST WITH                                                                                     communication. (segment 2)
                                       HEARING PREPARATION (0.8)
F         3/13/2019 Winerman, Justin   REVIEW CASE CORRESPONDENCE (0.2); PARTICIPATE IN INTERNAL 8             0.90       $945.00 VA (segment 2)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       UPDATE CALL (0.4); STRATEGY CALL WITH J. MAZZA (0.3)                                                                                          communication. (segment 2)

F         3/21/2019 Winerman, Justin   ANALYZE CASE ISSUES LIST (0.1); PARTICIPATE ON INTERNAL       8         1.20      $1,260.00 VA (segment 2)                  0.10      $105.00 Vague fee entry. Does not adequately describe other parties to
                                       STRATEGY UPDATE CALL (0.2); HEARING PREP (0.6); DRAFT                                                                                         communication. (segment 2)
                                       HEARING SCRIPT (0.3)
F         3/28/2019 Winerman, Justin   STRATEGY CALL WITH J. KESTECHER AND J. MAZZA (0.5);           8         2.70      $2,835.00 VA (segment 2)                  0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       PARTICIPATE IN INTERNAL UPDATE CALL (0.4); REVIEW ISSUES LIST                                                                                 communication. (segment 2)
                                       (0.1); REVIEW CASE CALENDAR (0.1); TELEPHONE CALL WITH
                                       ADVISORS AND COMPANY (0.9); TELEPHONE CALL WITH T.
                                       MCCAFFERY AND J. KESTECHER RE: CASE ISSUES (0.7)

F          3/5/2019 Jacob, Moshe       REVIEW AND REVISE LEASE EXTENSION MOTION (2.3); DRAFT         24        2.50      $1,375.00 VA (segment 2)                  0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       CORRESPONDENCE RE SAME (0.2)                                                                                                                  communication. (segment 2)

F          3/7/2019 Jacob, Moshe       CONTINUE TO REVISE LEASE MOTION AND DRAFT DECLARATION 24                3.20      $1,760.00 VA (segment 2)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       (2.9); CONFER RE SAME (0.1); REVIEW REJECTION ORDER FOR                                                                                       communication. (segment 2)
                                       CLIENT UPDATE (0.2)
F         3/17/2019 Jacob, Moshe       REVIEW EXTENSION MOTION (0.7); INTERNAL CORRESPONDENCE 24               0.80       $440.00 VA (segment 2)                   0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       RE: TRUE LEASE RESEARCH (0.1)                                                                                                                 communication. (segment 2)

F         3/26/2019 Jacob, Moshe       CORRESPOND WITH TOGUT TEAM RE REJECTION NOTICE (0.1);         24        0.20       $110.00 VA (segment 2)                   0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       CORRESPOND INTERNALLY RE LANDLORD CALL (0.1)                                                                                                  communication. (segment 2)

F         3/20/2019 Jacob, Moshe       CONTINUE TO DRAFT FEE APPLICATION (0.8); CONFER INTERNALLY 33           1.10       $605.00 VA (segment 2)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       RE SAME (0.2); CONFER WITH ACCOUNTING RE SAME (0.1)                                                                                           communication. (segment 2)

F         4/12/2019 Winerman, Justin   REVIEW CASE CORRESPONDENCE (0.2); PARTICIPATE ON              8         1.10      $1,155.00 VA (segment 2)                  0.45      $472.50 Vague fee entry. Does not adequately describe other parties to
                                       INTERNAL STRATEGY UPDATE CALL (0.9)                                                                                                           communication. (segment 2)




                                                                                                                      Page 24
                                                                                      Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                            s
                                                                                                                                         ns




                                                                                                                                                                                            t
                                                                                                                                                                              ou n
                                                  e




                                                                                                                                                          s




                                                                                                                                                              to cted




                                                                                                                                                                                         en
                    r kee




                                                                                                                                      tio




                                                                                                                                                                          Am ctio
                                                iv




                                                                                                                                                        rn




                                                                                                                                                                                nt
                                                                                                              Un s/




                                                                                                                                                                                        m
                                             at




                                                                                                     Co g




                                                                                                                                                      ce




                                                                                                                                                              Ob s
                                                                                                                                    ec
                                                                                                                 its
                                                                                                        de
                                                                                                          n
                        e




                                                                                                                 ur




                                                                                                                                                                 ur
pe


     te




                                                                                                                                                                 je



                                                                                                                                                                             je




                                                                                                                                                                                        m
                                          rr




                                                                                                                                                       n
                      m




                                                                                                       lli




                                                                                                                                     j
                                                                                                                e




                                                                                                                                  Ob




                                                                                                                                                                          Ob
                                                                                                              Ho




                                                                                                                                                              Ho
                                       Na
     Da




                                                                                                                                                    Co




                                                                                                                                                                                     Co
Ty




                                                                                                              Fe
                                                                                                     Bi
                    Ti
F          4/9/2019 Winerman, Justin   ANALYZE INSURANCE ISSUES (0.1); TELEPHONE CALL RE: SAME       21        0.40       $420.00 VA (segment 2)                   0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                       (0.3)                                                                                                                                         communication. (segment 2)

F         4/29/2019 Jacob, Moshe       REVISE FEE APPLICATION (0.2); CORRESPOND INTERNALLY RE        33        0.50       $275.00 VA (segment 2)                   0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       SAME (0.1); RESEARCH RE OBJECTION AND NOTICE PROCEDURES                                                                                       communication. (segment 2)
                                       (0.2)
F         5/21/2019 Winerman, Justin   REVIEW SEALING MOTION (0.5); CALLS RE: SAME (0.5); REVIEW     23        1.20      $1,260.00 VA (segment 2)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                       PROPOSED SEALING ORDER (0.2)                                                                                                                  communication. (segment 2)

F         5/24/2019 Kestecher, Jason   CALL WITH PW TEAM RE: CLOSING CHECKLIST (0.5); CALL RE:       31        3.20      $3,040.00 VA (segment 2)                  0.10       $95.00 Vague fee entry. Does not adequately describe other parties to
                                       EXCLUSIVITY MOTION (0.2) AND REVISE DRAFT OF SAME (0.7);                                                                                      communication. (segment 2)
                                       CALL WITH J. WINERMAN AND M. JACOB RE: EXCLUSIVE PERIODS
                                       (0.3); CONTINUE REVISIONS OF EXCLUSIVITY MOTION FOR FILING
                                       (1.5)
F         5/21/2019 Winerman, Justin   CALL WITH COUNSEL FOR REVELSTOKE RE: PLAN (0.2);              31        0.60       $630.00 VA (segment 2)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       PARTICIPATE ON EXIT FINANCING CALL (PARTIAL) (0.4)                                                                                            communication. (segment 2)

F         2/27/2019 Jacob, Moshe       REVIEW AND REVISE REJECTION ORDER (1.6); CONFER RE: SAME      24        3.50      $1,662.50 VA (segment 2)                  0.25      $118.75 Vague fee entry. Does not adequately describe other parties to
                                       (0.3); DRAFT NOTICE RE: LEASES (1.4); CONFER RE: SAME (0.2)                                 VA (segment 4)                                    communication. (segment 2)
                                                                                                                                                                                     Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                     communication. (segment 4)

F         2/20/2019 Jacob, Moshe       REVIEW PJT APPLICATION (0.7); CONFER RE: SAME (0.3); REVIEW   34        5.10      $2,422.50 VA (segment 2)                  0.35      $166.25 Vague fee entry. Does not adequately describe other parties to
                                       AND REVISE EPIQ APPLICATION (0.5); REVIEW AND REVISE                                        VA (segment 5)                                    communication. (segment 2)
                                       ANKURA APPLICATION (1.7); CONFER RE: SAME (0.4); CONFER                                                                                       Vague fee entry. Does not adequately describe other parties to
                                       WITH WORKING GROUP RE: RETENTIONS (1.5)                                                                                                       communication. (segment 5)

F          3/6/2019 Jacob, Moshe       ASSIST WITH SECOND DAY HEARING PREPARATION AND              8           4.80      $2,640.00 VA (segment 3)                  0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       LOGISTICS (3.3); RESEARCH AND REVIEW TRANSCRIPTS FOR                                                                                          communication. (segment 3)
                                       HEARING (1.3); CONFER RE SAME (0.2)
F         3/19/2019 Winerman, Justin   STRATEGY MEETING WITH J. MAZZA AND J. KESTECHER (0.5);      8           2.30      $2,415.00 VA (segment 3)                  0.15      $157.50 Vague fee entry. Does not adequately describe other parties to
                                       HEARING PREP (1.1); PARTICIPATE IN INTERNAL STRATEGY                                                                                          communication. (segment 3)
                                       UPDATE CALL (0.3); DRAFT HEARING TALKING POINTS (0.2);
                                       REVIEW CASE CORRESPONDENCE (0.2)
F          3/1/2019 Jacob, Moshe       REVIEW EXTENSION MOTION (0.5); REVISE REJECTION CONO (0.4); 24          2.00      $1,100.00 VA (segment 3)                  0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       CONFER RE SAME (0.2); REVIEW REJECTION MOTION (0.9)                                                                                           communication. (segment 3)

F         3/11/2019 Jacob, Moshe       REVIEW AND INCORPORATE J. KESTECHER COMMENTS (0.6);        24           2.20      $1,210.00 VA (segment 3)                  0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       REVIEW REVISED PAPERS (0.8); CORRESPONDENCE RE SAME (0.2);                                                                                    communication. (segment 3)
                                       DRAFT CORRESPONDENCE TO TOGUT TEAM RE REJECTIONS (0.2);
                                       CONFER WITH TOGUT WORKING GROUP RE REJECTIONS (0.1);
                                       REVIEW REVISED REJECTION NOTICE (0.1); DRAFT
                                       CORRESPONDENCE TO WORKING GROUP RE EXTENSION MOTION
                                       (0.2)
F         3/26/2019 Jacob, Moshe       CORRESPOND WITH INTERNAL WORKING GROUP RE PLAN             31           4.80      $2,640.00 VA (segment 3)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       EXCLUSIVITY MOTION (0.2); CONTINUE TO DRAFT EXCLUSIVITY                                                                                       communication. (segment 3)
                                       MOTION (4.0); CONFER INTERNALLY RE SAME (0.1); BEGIN TO
                                       DRAFT EXCLUSIVITY ORDER (0.5)
F         3/28/2019 Jacob, Moshe       CONTINUE TO DRAFT EXCLUSIVITY MOTION (1.6); COMPILE AND 31              2.10      $1,155.00 VA (segment 3)                  0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       SUBMIT MOTION AND ORDER (0.1); CORRESPOND INTERNALLY RE                                                                                       communication. (segment 3)
                                       SAME (0.2); REVIEW INITIAL COMMENTS (0.2)

F         3/22/2019 Jacob, Moshe       REVIEW FEE APPLICATION (1.2); REVISE APPLICATION (0.2);       33        1.60       $880.00 VA (segment 3)                   0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       CORRESPOND INTERNALLY RE SAME (0.1); REVIEW AND SUBMIT                                                                                        communication. (segment 3)
                                       FOR FILING (0.1)
F          4/1/2019 Jacob, Moshe       ATTEND TEAM CALL (0.2); RESEARCH RE RELATIONS TO VARIOUS      8         0.60       $330.00 VA (segment 3)                   0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       AUTHORITIES (0.3); CONFER INTERNALLY RE SAME (0.1)                                                                                            communication. (segment 3)

F          4/9/2019 Jacob, Moshe       ASSIST WITH MEETINGS AND HEARING PREPARATION (0.9); ASSIST 8            3.90      $2,145.00 VA (segment 3)                  0.15       $82.50 Vague fee entry. Does not adequately describe other parties to
                                       WITH PREPARATIONS FOR HEARING (2.3); CONFER INTERNALLY RE                                                                                     communication. (segment 3)
                                       FILINGS (0.3); REVIEW REVISED AGENDA (0.2); REVIEW MONTHLY
                                       STATEMENT REVISIONS (0.2)
F          4/8/2019 Winerman, Justin   REVIEW AGENDA (0.1); TELEPHONE CALL WITH J. KESTECHER RE: 8             0.80       $840.00 VA (segment 3)                   0.20      $210.00 Vague fee entry. Does not adequately describe other parties to
                                       CASE ISSUES (0.3); PARTICIPATE ON INTERNAL STRATEGY UPDATE                                                                                    communication. (segment 3)
                                       CALL (0.4)




                                                                                                                      Page 25
                                                                                     Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                           s
                                                                                                                                        ns




                                                                                                                                                                                            t
                                                                                                                                                                             ou n
                                                  e




                                                                                                                                                         s




                                                                                                                                                             to cted




                                                                                                                                                                                         en
                    r kee




                                                                                                                                     tio




                                                                                                                                                                         Am ctio
                                                iv




                                                                                                                                                       rn




                                                                                                                                                                               nt
                                                                                                             Un s/




                                                                                                                                                                                        m
                                             at




                                                                                                    Co g




                                                                                                                                                     ce




                                                                                                                                                             Ob s
                                                                                                                                   ec
                                                                                                                its
                                                                                                       de
                                                                                                         n
                        e




                                                                                                                ur




                                                                                                                                                                ur
pe


     te




                                                                                                                                                                je



                                                                                                                                                                            je




                                                                                                                                                                                       m
                                          rr




                                                                                                                                                      n
                      m




                                                                                                      lli




                                                                                                                                    j
                                                                                                               e




                                                                                                                                 Ob




                                                                                                                                                                         Ob
                                                                                                             Ho




                                                                                                                                                             Ho
                                       Na
     Da




                                                                                                                                                   Co




                                                                                                                                                                                    Co
Ty




                                                                                                             Fe
                                                                                                    Bi
                    Ti
F          4/5/2019 Jacob, Moshe       CONFER WITH LANDLORD RE LEASE INQUIRY (0.2); CONFER WITH 24            1.50       $825.00 VA (segment 3)                   0.10       $55.00 Vague fee entry. Does not adequately describe other parties to
                                       TOGUT TEAM RE SAME (0.1); CORRESPOND INTERNALLY RE SAME                                                                                      communication. (segment 3)
                                       (0.2); REVIEW CALL RELATED DILIGENCE (0.7); DRAFT
                                       CORRESPONDENCE TO CLIENT RE SAME (0.3)

F          4/9/2019 Jacob, Moshe       CONTINUE RESEARCH RE PLAN ISSUES (1.1); SUMMARIZE            31        4.00      $2,200.00 VA (segment 3)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       RESEARCH FINDINGS (2.8); CONFER INTERNALLY RE SAME (0.1)                                                                                     communication. (segment 3)

F          4/8/2019 Jacob, Moshe       REVIEW AND MANAGE INQUIRIES (0.3); CORRESPOND WITH EPIQ 39             0.80       $440.00 VA (segment 3)                   0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       RE SAME (0.2); CORRESPOND INTERNALLY RE SAME (0.1); REVIEW                                                                                   communication. (segment 3)
                                       DAILY TRACKING UPDATES (0.2)
F         5/15/2019 Jacob, Moshe       DRAFT SUMMARY RE PLAN RESEARCH (1.4); CONFER E. KEIL RE    31          2.00      $1,100.00 VA (segment 3)                  0.15       $82.50 Vague fee entry. Does not adequately describe other parties to
                                       SAME (0.3); CONFER INTERNALLY RE PLAN ISSUES (0.3)                                                                                           communication. (segment 3)

F         3/21/2019 Jacob, Moshe       REVISE FEE APPLICATION (0.9); REVIEW REVISED APPLICATION     33        2.20      $1,210.00 VA (segment 3)                  0.15       $82.50 Vague fee entry. Does not adequately describe other parties to
                                       (0.3); CORRESPOND INTERNALLY RE SAME (0.1); FURTHER REVISE                                 VA (segment 5)                                    communication. (segment 3)
                                       APPLICATION (0.5); CORRESPOND RE SAME (0.2); COMPILE FINAL                                                                                   Vague fee entry. Does not adequately describe other parties to
                                       APPLICATION (0.2)                                                                                                                            communication. (segment 5)

F          4/4/2019 Jacob, Moshe       CONFER WITH EPIQ TEAM RE INQUIRY TRACKING (0.3); CONFER    39          2.40      $1,320.00 VA (segment 3)                  0.25      $137.50 Vague fee entry. Does not adequately describe other parties to
                                       WITH INTERNAL WORKING GROUP RE SAME (0.2); CORRESPOND                                      VA (segment 7)                                    communication. (segment 3)
                                       INTERNALLY RE SAME (0.3); CONFER WITH EPIQ TEAM RE DAILY                                   VA (segment 8)                                    Vague fee entry. Does not adequately describe other parties to
                                       AND WEEKLY TRACKING (0.3); CORRESPOND WITH TOGUT TEAM                                                                                        communication. (segment 7)
                                       RE INQUIRIES (0.1); REVIEW EPIQ WEEKLY TRACKING LOG (0.3);                                                                                   Vague fee entry. Does not adequately describe other parties to
                                       CONFER INTERNALLY RE SAME (0.1); CORRESPOND INTERNALLY RE                                                                                    communication. (segment 8)
                                       STATUS (0.1); REVIEW DAILY INQUIRY LOG (0.1); MANAGE
                                       INTERNAL INQUIRY SYSTEM (0.6)

F         2/26/2019 Kestecher, Jason   CALL WITH VENDOR RE: POSTPETITION PERFORMANCE (0.6);        39         1.80      $1,710.00 VA (segment 4)                  0.20      $190.00 Vague fee entry. Does not adequately describe other parties to
                                       DISCUSS SAME WITH INTERNAL TEAM (0.3); CALL WITH VENDOR                                                                                      communication. (segment 4)
                                       RE: CONTINUED PERFORMANCE (0.5); INTERNAL CALL RE: SAME
                                       (0.4)
F         4/30/2019 Winerman, Justin   CALL WITH B. MASUMOTO RE: DISCLOSURE STATEMENT (0.2);       14         9.30      $9,765.00 VA (segment 4)                  2.10     $2,205.00 Vague fee entry. Does not adequately describe other parties to
                                       CALL WITH S. SCOTT AND B. MASUMOTO (UST) RE: DISCLOSURE                                                                                       communication. (segment 4)
                                       STATEMENT (0.3); PREPARE FOR DISCLOSURE STATEMENT
                                       HEARING (1.7); TELEPHONE CALLS WITH G. FINIZIO (KILPATRICK)
                                       RE: DISCLOSURES STATEMENT (3.0; INTERNAL STRATEGY
                                       MEETINGS RE: DISCLOSURE STATEMENT (1.2); TELEPHONE CALL
                                       WITH D. SMITH RE: DISCLOSURE STATEMENT OBJECTION (0.1);
                                       TELEPHONE CALL WITH PAUL WEISS RE: DISCLOSURE STATEMENT
                                       HEARING AND FOLLOW UP RE: SAME (1.0); TELEPHONE CALL WITH
                                       J. DEMMY COUNSEL FOR ELEMENT RE: OBJECTION (0.6); REVIEW
                                       EMAILS RE: SAME (0.2); REVISE DISCLOSURE STATEMENT SCRIPTS
                                       (0.5); TELEPHONE CALL WITH Z. HASEEB RE: DISCLOSURE
                                       STATEMENT HEARING (0.3); TELEPHONE CALL WITH D. SMITH RE:
                                       ELEMENT OBJECTION (0.2)


F          4/8/2019 Jacob, Moshe       RESEARCH RE CONFIRMATION PENDING SUBORDINATION          31             4.10      $2,255.00 VA (segment 4)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                       LITIGATION (2.9); DRAFT RESEARCH CORRESPONDENCE RE SAME                                                                                      communication. (segment 4)
                                       (0.2); REVIEW EXCLUSIVITY EXTENSION MOTION (0.9);
                                       CORRESPOND INTERNALLY RE SAME (0.1)
F         3/13/2019 Jacob, Moshe       RESEARCH RE PLAN SUBORDINATION RIGHTS (1.4); COMPILE    31             4.40      $2,420.00 VA (segment 5)                  0.15       $82.50 Vague fee entry. Does not adequately describe other parties to
                                       RESULTS RE SAME (0.2); CONFER WITH WORKING GROUP RE                                                                                          communication. (segment 5)
                                       SAME (0.1); RESEARCH FURTHER PLAN PRECEDENTS (1.3);
                                       COMPILE RESULTS AND DRAFT CORRESPONDENCE RE SAME (0.3);
                                       RESEARCH RE TREATMENT OF EXECUTORY CONTRACT IN PLAN
                                       (1.1)




                                                                                                                     Page 26
                                                                                       Skadden, Arps, Slate, Meagher Flom LLP




                         pe




                                                                                                                                                                                            s
                                                                                                                                         ns




                                                                                                                                                                                            t
                                                                                                                                                                              ou n
                                                     e




                                                                                                                                                          s




                                                                                                                                                              to cted




                                                                                                                                                                                         en
                   r kee




                                                                                                                                      tio




                                                                                                                                                                          Am ctio
                                                   iv




                                                                                                                                                        rn




                                                                                                                                                                                nt
                                                                                                              Un s/




                                                                                                                                                                                        m
                                                at




                                                                                                     Co g




                                                                                                                                                      ce




                                                                                                                                                              Ob s
                                                                                                                                    ec
                                                                                                                 its
                                                                                                        de
                                                                                                          n
                       e




                                                                                                                 ur




                                                                                                                                                                 ur
pe


     te




                                                                                                                                                                 je



                                                                                                                                                                             je




                                                                                                                                                                                        m
                                             rr




                                                                                                                                                       n
                     m




                                                                                                       lli




                                                                                                                                     j
                                                                                                                e




                                                                                                                                  Ob




                                                                                                                                                                          Ob
                                                                                                              Ho




                                                                                                                                                              Ho
                                          Na
     Da




                                                                                                                                                    Co




                                                                                                                                                                                     Co
Ty




                                                                                                              Fe
                                                                                                     Bi
                   Ti
F         5/20/2019 Winerman, Justin      RESEARCH RE: PLAN LITIGATION MATTERS (0.2); TELEPHONE CALL 25        5.00      $5,250.00 VA (segment 5)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                          WITH PAUL WEISS RE: CREDITOR MEETINGS AND FOLLOW UP RE:                                                                                    communication. (segment 5)
                                          SAME (0.4); CALL WITH COUNSEL FOR SPONSORS RE: POTENTIAL
                                          LITIGATION (0.4); HEARING PREP FOR TELEPHONIC HEARING ON
                                          STANDING (1.0); TELEPHONE CALLS RE: SAME (0.5); PARTICIPATE
                                          IN TELEPHONIC HEARING RE STANDING AND CHALLENGE PERIOD
                                          AND FOLLOW UP RE: SAME (1.0); CALL WITH PJT RE: LITIGATION
                                          AND CASE STATUS (0.7); TELEPHONE CALL WITH J. RAMIREZ
                                          (WHITE AND CASE) RE: STANDING MOTION (0.1); CALL WITH J.
                                          MAZZA AND A. HOGAN RE: SAME (0.1); CALL WITH J. KESTECHER
                                          RE: LITIGATION (0.3); CALL WITH PAUL WEISS RE: SAME (0.3)


F          5/9/2019 Winerman, Justin      TELEPHONE CALL WITH F. OSWALD AND J. KESTECHER RE: PLAN     31       2.00      $2,100.00 VA (segment 5)                  0.25      $262.50 Vague fee entry. Does not adequately describe other parties to
                                          ISSUES (0.2); REVIEW PJT DECLARATION IN SUPPORT OF PLAN                                                                                    communication. (segment 5)
                                          (0.4); ANALYZE PLAN ISSUES (0.7); TELEPHONE CALL WITH A.
                                          HOGAN AND J. MAZZA RE: SAME (0.2); CALL RE: DEBTOR RELEASES
                                          IN PLAN (0.5)
F         5/30/2019 Jacob, Moshe          REVISE FEE COMPARISON CHART (.7); CORRESPOND WITH           33       2.00      $1,100.00 VA (segment 6)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                          ACCOUNTING DEPARTMENT RE SAME (0.2); CONFER WITH                                                                                           communication. (segment 6)
                                          ACCOUNTING RE SAME (0.3); REVISE FEE SUMMARY (.5); CONFER
                                          WITH E. KEIL RE CONFLICTS (0.2); CORRESPOND INTERNALLY RE
                                          FEES (0.1)
F         3/25/2019 Jacob, Moshe          REVIEW LEASE EXTENSION MOTION (0.2); CORRESPOND WITH        24       2.20      $1,210.00 VA (segment 6)                  0.20      $110.00 Vague fee entry. Does not adequately describe other parties to
                                          INTERNAL WORKING GROUP RE SAME (0.1); CORRESPOND WITH                                    VA (segment 9)                                    communication. (segment 6)
                                          EPIQ TEAM RE SAME (0.1); REVIEW LEASE MOTION NOTICE FOR                                                                                    Vague fee entry. Does not adequately describe other parties to
                                          FILING (0.1); CORRESPOND WITH TOGUT TEAM RE LEASE                                                                                          communication. (segment 9)
                                          REJECTION STATUS (0.2); CONFER INTERNALLY RE EXTENSION
                                          MOTION (0.2); DRAFT CORRESPONDENCE TO CLIENT RE FILING
                                          (0.2); REVISE LEASE MOTION PAPERS (0.1); CONFER INTERNALLY
                                          RE FILING (0.2); CORRESPOND WITH INTERNAL GROUP RE FILING
                                          STATUS (0.2); COMPILE FINAL PAPERS FOR FILING (0.3); REVIEW
                                          LEASE MOTION (0.2); CONFER WITH EPIQ RE SERVICE (0.1)


F          5/8/2019 Jacob, Moshe          DRAFT PJT DECLARATION (3.0); DRAFT DEBTOR RELEASE LETTER   31        5.80      $3,190.00 VA (segment 7)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                          (0.7); REVISE PLAN EXCLUSIVITY MOTION (0.9); REVIEW                                                                                        communication. (segment 7)
                                          CONFIRMATION OBJECTION (0.2); DRAFT CONFIRMATION
                                          OBJECTION CHART (0.3); DRAFT CORRESPONDENCE RE
                                          EXCLUSIVITY PAPERS (0.2); CORRESPOND INTERNALLY RE SAME
                                          (0.1); CORRESPOND WITH PAUL WEISS RE SAME (0.2);
                                          CORRESPOND WITH COMMITTEE RE SAME (0.1); CORRESPOND
                                          WITH CLIENT RE SAME (0.1)

F         5/31/2019 Jacob, Moshe          RESEARCH RE FEES (0.7); DRAFT SUMMARY RE SAME (0.3);        33       3.50      $1,925.00 VA (segment 8)                  0.05       $27.50 Vague fee entry. Does not adequately describe other parties to
                                          CORRESPOND WITH INTERNAL WORKING GROUP RE SAME (0.1);                                                                                      communication. (segment 8)
                                          CONFER WITH J. KESTECHER RE SAME (0.1); REVISE FEE SUMMARY
                                          (0.2); PREPARE AND REVIEW FEE APPLICATION (1.0); REVIEW
                                          CONFLICT REPORTS (0.6); CORRESPOND INTERNALLY RE FEE
                                          APPLICATION (0.1); REVISE FEE CHARTS (0.1); CORRESPOND WITH
                                          INTERNAL WORKING GROUP RE FEE APPLICATION (0.3)

F         2/11/2019 Adamashvili, Mariam   CONFERENCE CALL WITH THE ATTORNEY (0.5); COMPILE EXHIBIT   8         2.30       $885.50 VA (segment 1)                   0.25       $96.25 Vague fee entry. Does not adequately describe subject of task.
                                          A, B AND E TO THE OMNIBUS SECRETARY'S CERTIFICATE (1.8)                                                                                    (segment 1)

F         2/13/2019 Bates, Andrea         RESPOND TO VARIOUS TEAM EMAILS (0.5)                       8         0.50       $215.00 VA (segment 1)                   0.25      $107.50 Vague fee entry. Does not adequately describe subject of task.
                                                                                                                                                                                     (segment 1)

F         2/28/2019 Messina, Steven       DISCUSS ISSUES WITH J. MAZZA (0.2)                         19        0.20       $297.00 VA (segment 1)                   0.10      $148.50 Vague fee entry. Does not adequately describe subject of task.
                                                                                                                                                                                     (segment 1)

F         5/17/2019 Messina, Steven       DISCUSS ISSUES W/ D. LI and S. KAMALI                      19        0.20       $297.00 VA (segment 1)                   0.10      $148.50 Vague fee entry. Does not adequately describe subject of task.
                                                                                                                                                                                     (segment 1)




                                                                                                                      Page 27
                                                                                    Skadden, Arps, Slate, Meagher Flom LLP




                          pe




                                                                                                                                                                                 s
                                                                                                                              ns




                                                                                                                                                                                 t
                                                                                                                                                                   ou n
                                                  e




                                                                                                                                               s




                                                                                                                                                   to cted




                                                                                                                                                                              en
                    r kee




                                                                                                                           tio




                                                                                                                                                               Am ctio
                                                iv




                                                                                                                                             rn




                                                                                                                                                                     nt
                                                                                                   Un s/




                                                                                                                                                                             m
                                             at




                                                                                          Co g




                                                                                                                                           ce




                                                                                                                                                   Ob s
                                                                                                                         ec
                                                                                                      its
                                                                                             de
                                                                                               n
                        e




                                                                                                      ur




                                                                                                                                                      ur
pe


     te




                                                                                                                                                      je



                                                                                                                                                                  je




                                                                                                                                                                             m
                                          rr




                                                                                                                                            n
                      m




                                                                                            lli




                                                                                                                          j
                                                                                                     e




                                                                                                                       Ob




                                                                                                                                                               Ob
                                                                                                   Ho




                                                                                                                                                   Ho
                                       Na
     Da




                                                                                                                                         Co




                                                                                                                                                                          Co
Ty




                                                                                                   Fe
                                                                                          Bi
                    Ti
F         3/12/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT (3.6)     25        3.60      $1,782.00 VA (segment 1)                  1.80      $891.00 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         3/13/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT (1.6)     25        1.60       $792.00 VA (segment 1)                   0.80      $396.00 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         3/14/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT (0.4)     25        0.40       $198.00 VA (segment 1)                   0.20       $99.00 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         3/15/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT (1.8)     25        1.80       $891.00 VA (segment 1)                   0.90      $445.50 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         3/18/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT (2.4)     25        2.40      $1,188.00 VA (segment 1)                  1.20      $594.00 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F          4/4/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT.          25        3.70      $1,831.50 VA (segment 1)                  1.85      $915.75 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F          4/5/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT.          25        1.40       $693.00 VA (segment 1)                   0.70      $346.50 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         4/11/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT.          25        0.40       $198.00 VA (segment 1)                   0.20       $99.00 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F          5/1/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT.          25        0.70       $346.50 VA (segment 1)                   0.35      $173.25 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F          5/8/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT.          25        1.10       $544.50 VA (segment 1)                   0.55      $272.25 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         5/15/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT.          25        0.70       $346.50 VA (segment 1)                   0.35      $173.25 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         5/17/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT.          25        1.20       $594.00 VA (segment 1)                   0.60      $297.00 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         5/30/2019 Terry, William     ASSIST CASE TEAM WITH PROJECT MANAGEMENT.          25        1.30       $643.50 VA (segment 1)                   0.65      $321.75 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe nature of task. (segment 1)

F         2/18/2019 Jacob, Moshe       CONFER RE: SAME (0.6)                              34        0.60       $285.00 VA (segment 1)                   0.30      $142.50 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe other parties to communication. (segment 1)


F         3/15/2019 Kestecher, Jason   CALL RE: TIMING OF PROFESSIONAL PAYMENTS (0.3)     34        0.30       $285.00 VA (segment 1)                   0.15      $142.50 Vague fee entry. Does not adequately describe subject of task.Does not
                                                                                                                                                                          adequately describe other parties to communication. (segment 1)




                                                                                                           Page 28
EXHIBIT B
                                                                                                                            Togut, Segal Segal

                                                                                                                                                          Codes: MC- miscounted hours; DC- double counted time value; DU- duplicate time entry or
                                                                                                                                                          segment; CD- conference time discrepancy; HD- hearing time discrepancy; BL- block
FEE ENTRIES OBJECTED TO:                                                                              25                                                  billing; VA- vague fee entry; TG- transitory timekeeping or grazing; RD- staffing
EXPENSE ENTRIES OBJECTED TO:                                                                           0                                                  redundancy; SE- seniority/task mismatch; RC- non-compensable retention/compensation
ADDITIONAL CONCERNS/ FEES:                                                                             0                                                  task; CS- excessive conference staffing; HA- excessive hearing attendance; LT- excessive
ADDITIONAL CONCERNS/ EXPENSES:                                                                         0                                                  time billed for routine task; HH- excessive hours billed in day by timekeeper; RI- rate
                                                                                                                                                          increase; UT- untimely fee or expense; BI- global reduction based on billing increment
TOTAL FEE OBJECTIONS:                                                                          $3,875.25
                                                                                                                                                          issues; NC- noncompensable/overhead timekeeper; TR- Non-working travel billed at full
TOTAL EXPENSE OBJECTIONS:                                                                          $0.00
                                                                                                                                                          rate; EX- unauthorized or excessive expense; OT- other
TOTAL OF ALL OBJECTIONS:                                                                       $3,875.25

                             r




                                                                                                                   e




                                                                                                                                                                                                          to
                           pe




                                                                                                                                                                                                                                   ts
                                                                                                                                                               ns
                                                                                                                od




                                                                                                                                                                                                                   ou n
                                             e




                                                                                                                                                                                  s




                                                                                                                                                                                                     ed




                                                                                                                                                                                                                                 en
                         ee




                                                                                                                                                               io




                                                                                                                                                                                                                Am ctio
                                           tiv




                                                                                                                                                                                rn




                                                                                                                                                                                                                     nt
                                                                                                              gC




                                                                                                                                        Un s/




                                                                                                                                                             ct




                                                                                                                                                                                                   ct




                                                                                                                                                                                                                                m
                       ek




                                                                                                                                                                              ce




                                                                                                                                                                                              Ob s
                                         rra




                                                                                                                                           its
                                                                                                               n




                                                                                                                                           ur




                                                                                                                                                                                                ur
pe


      te




                                                                                                                                                           je




                                                                                                                                                                                                 je



                                                                                                                                                                                                                  je




                                                                                                                                                                                                                               m
                                                                                                                                                                              n
                      m




                                                                                                           lli




                                                                                                                                          e




                                                                                                                                                         Ob




                                                                                                                                                                                                                Ob
                                                                                                                                        Ho




                                                                                                                                                                                              Ho
                                        Na
     Da




                                                                                                                                                                           Co




                                                                                                                                                                                                                            Co
Ty




                                                                                                                                        Fe
                                                                                                           Bi
                     Ti




F          2/15/2019 Carey, Christian   Reviewed Ankura-TSS correspondence re: Ankura utilities and        Utility issues                 0.30    $123.00 DU                                             0.30       $123.00 Fee entry is a duplicate of fee entry: #710769 & #710779
                                        Skadden budget conference call.
F          3/29/2019 Carey, Christian   Revised Columbia Gas of MA resolution confirmation agreement       Utility issues                 0.50    $205.00 DU                                             0.50       $205.00 Fee entry is a duplicate of fee entry: #723631 & #723635
                                        draft re: MN edits.
F           4/2/2019 Ortiz, Kyle        Call with Ankura, FAO, PM and AO re: chapter 5 investigations      Plan and Disclosure            0.30    $225.00 DU                                             0.30       $225.00 Fee entry is a duplicate of fee entry: #720900 & #720901
                                                                                                           Statement
F          3/25/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.40    $164.00 DU                                             0.40       $164.00 Fee entry is a duplicate of fee entry: #718264 & #723300
                                                                                                                                                          VA (segment 1)                                                    Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          5/20/2019 Scott, Katharine   Research and review UST Guidelines, section 327 of the             Retention of Professionals     0.50    $195.00 RC (segment 1)                                 0.50       $195.00 Non-reimbursable overhead activity related to general fee guidelines
                                        Bankruptcy Code, & review other retention apps in conn w/                                                                                                                           compliance (segment 1)
                                        responding to A. Sanders questions re UST Guidelines
F          5/20/2019 Scott, Katharine   OCs w/ MN & AO re questions on UST Guidelines and section 327      Retention of Professionals     0.20     $78.00 RC (segment 1)                                 0.20        $78.00 Non-reimbursable overhead activity related to general fee guidelines
                                        of the Bankruptcy Code in conn w/ retention of Alston & Bird                                                                                                                        compliance (segment 1)

F           3/7/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.40    $164.00 VA (segment 1)                                 0.20        $82.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/15/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.40    $164.00 VA (segment 1)                                 0.20        $82.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/22/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.50    $205.00 VA (segment 1)                                 0.25       $102.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/25/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.40    $164.00 VA (segment 1)                                 0.20        $82.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/26/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.30    $123.00 VA (segment 1)                                 0.15        $61.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/28/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.40    $164.00 VA (segment 1)                                 0.20        $82.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          3/29/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.20     $82.00 VA (segment 1)                                 0.10        $41.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F           4/8/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.40    $164.00 VA (segment 1)                                 0.20        $82.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/12/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           1.10    $451.00 VA (segment 1)                                 0.55       $225.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/15/2019 Carey, Christian   Conferenced with Skadden re: case status, strategy and next steps. Case Status/Strategy           0.70    $287.00 VA (segment 1)                                 0.35       $143.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          2/15/2019 Oswald, Frank      Participate in Skadden/TSS status and issues call.                 Case Status/Strategy           0.80    $780.00 VA (segment 1)                                 0.40       $390.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                                                            communication. (segment 1)

F          2/21/2019 Oswald, Frank      Participate in Ankua Schedules call.                               Schedules                      0.40    $390.00 VA (segment 1)                                 0.20       $195.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                                                            communication. (segment 1)

F          2/22/2019 Oswald, Frank      Participate in Skadden status call.                                Case Status/Strategy           0.40    $390.00 VA (segment 1)                                 0.20       $195.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                                                            communication. (segment 1)

F          2/25/2019 Oswald, Frank      Participate in status call.                                        Case Status/Strategy           0.40    $390.00 VA (segment 1)                                 0.20       $195.00 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                                                            communication. (segment 1)




                                                                                                                                         Page 1
                                                                                                      Togut, Segal Segal




                           r




                                                                                               e




                                                                                                                                                                  to
                         pe




                                                                                                                                                                                          ts
                                                                                                                                     ns
                                                                                            od




                                                                                                                                                                            ou n
                                         e




                                                                                                                                                       s




                                                                                                                                                                  ed




                                                                                                                                                                                        en
                       ee




                                                                                                                                     io




                                                                                                                                                                         Am ctio
                                       tiv




                                                                                                                                                     rn




                                                                                                                                                                              nt
                                                                                         gC




                                                                                                              Un s/




                                                                                                                                   ct




                                                                                                                                                                ct




                                                                                                                                                                                       m
                     ek




                                                                                                                                                   ce




                                                                                                                                                           Ob s
                                     rra




                                                                                                                 its
                                                                                           n




                                                                                                                 ur




                                                                                                                                                             ur
pe


     te




                                                                                                                                 je




                                                                                                                                                              je



                                                                                                                                                                           je




                                                                                                                                                                                       m
                                                                                                                                                    n
                    m




                                                                                       lli




                                                                                                                e




                                                                                                                               Ob




                                                                                                                                                                         Ob
                                                                                                              Ho




                                                                                                                                                           Ho
                                    Na
     Da




                                                                                                                                                 Co




                                                                                                                                                                                    Co
Ty




                                                                                                              Fe
                                                                                       Bi
                   Ti
F         2/26/2019 Oswald, Frank   Participate in status call.                        Case Status/Strategy     0.50    $487.50 VA (segment 1)                    0.25      $243.75 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                    communication. (segment 1)

F         2/26/2019 Oswald, Frank   Review Order -case conference.                     Case Administration      0.10     $97.50 VA (segment 1)                    0.05       $48.75 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                    communication. (segment 1)

F          3/5/2019 Oswald, Frank   Participate in status call.                        Case Status/Strategy     0.30    $292.50 VA (segment 1)                    0.15      $146.25 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                    communication. (segment 1)

F         3/28/2019 Oswald, Frank   Participate in status call.                        Case Status/Strategy     0.30    $292.50 VA (segment 1)                    0.15      $146.25 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                    communication. (segment 1)

F         5/23/2019 Oswald, Frank   Participate in PW/Skadden/TSS legal update call.   Case Status/Strategy     0.70    $682.50 VA (segment 1)                    0.35      $341.25 Vague fee entry. Does not adequately describe other parties to
                                                                                                                                                                                    communication. (segment 1)




                                                                                                               Page 2
EXHIBIT C
                                                                                       Kilpatrick Townsend Stockton LLP

                                                                                                                     Codes: MC- miscounted hours; DC- double counted time value; DU- duplicate time entry or
                                                                                                                     segment; CD- conference time discrepancy; HD- hearing time discrepancy; BL- block
FEE ENTRIES OBJECTED TO:                   39                                                                        billing; VA- vague fee entry; TG- transitory timekeeping or grazing; RD- staffing
EXPENSE ENTRIES OBJECTED TO:               44                                                                        redundancy; SE- seniority/task mismatch; RC- non-compensable retention/compensation
ADDITIONAL CONCERNS/ FEES:                 0                                                                         task; CS- excessive conference staffing; HA- excessive hearing attendance; LT- excessive
ADDITIONAL CONCERNS/ EXPENSES:             0                                                                         time billed for routine task; HH- excessive hours billed in day by timekeeper; RI- rate
                                                                                                                     increase; UT- untimely fee or expense; BI- global reduction based on billing increment
TOTAL FEE OBJECTIONS:                      $80,927.50
                                                                                                                     issues; NC- noncompensable/overhead timekeeper; TR- Non-working travel billed at full
TOTAL EXPENSE OBJECTIONS:                  $201.05
                                                                                                                     rate; EX- unauthorized or excessive expense; OT- other
TOTAL OF ALL OBJECTIONS:                   $81,128.55
                           pe




                                                                                                                                                                                              ts
                                                                                                                          ns




                                                                                                                                                                              ou n
                                                e




                                                                                                                                             s




                                                                                                                                                         to cted




                                                                                                                                                                                            en
                         ee




                                                                                                                          io




                                                                                                                                                                           Am ctio
                                              tiv




                                                                                                                                           rn




                                                                                                                                                                                nt
                                                                                                    Un s/




                                                                                                                        ct




                                                                                                                                                                                           m
                                                                                       Co g
                       ek




                                                                                                                                         ce




                                                                                                                                                         Ob s
                                            rra




                                                                                                       its
                                                                                          de
                                                                                             n




                                                                                                       ur




                                                                                                                                                           ur
pe


      te




                                                                                                                      je




                                                                                                                                                            je



                                                                                                                                                                             je




                                                                                                                                                                                          m
                                                                                                                                         n
                      m




                                                                                         lli




                                                                                                      e




                                                                                                                    Ob




                                                                                                                                                                           Ob
                                                                                                    Ho




                                                                                                                                                         Ho
                                           Na
     Da




                                                                                                                                      Co




                                                                                                                                                                                       Co
Ty




                                                                                                    Fe
                                                                                       Bi
                     Ti
                          r




E           3/6/2019 Charity,Eric M.       Document Reproduction SEE EMAIL-KI(43539)   Copying       512.00   $76.80 EX                                           170.67        $25.60 Excessive per-item charge for photocopying

E          3/11/2019 Green,Shavone         Document Reproduction see email -43581      Copying       498.00   $74.70 EX                                           166.00        $24.90 Excessive per-item charge for photocopying

E          3/12/2019 Finizio,Gianfranco    Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E          3/12/2019 Langford,Michael D.   Document Reproduction                       Copying        17.00    $2.55 EX                                             5.67         $0.85 Excessive per-item charge for photocopying

E          3/14/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E          3/14/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E          3/14/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E          3/18/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E          3/21/2019 Moynihan,Kelly        Document Reproduction                       Copying         2.00    $0.30 EX                                             0.67         $0.10 Excessive per-item charge for photocopying

E           4/3/2019 Finizio,Gianfranco    Document Reproduction                       Copying         2.00    $0.30 EX                                             0.67         $0.10 Excessive per-item charge for photocopying

E           4/4/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E           4/8/2019 Moynihan,Kelly        Document Reproduction                       Copying         2.00    $0.30 EX                                             0.67         $0.10 Excessive per-item charge for photocopying

E           4/8/2019 Moynihan,Kelly        Document Reproduction                       Copying         6.00    $0.90 EX                                             2.00         $0.30 Excessive per-item charge for photocopying

E           4/8/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E           4/8/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E           4/8/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E           4/8/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E           4/8/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E          4/18/2019 Finizio,Gianfranco    Document Reproduction                       Copying        15.00    $2.25 EX                                             5.00         $0.75 Excessive per-item charge for photocopying

E          4/24/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E          4/30/2019 Moynihan,Kelly        Document Reproduction                       Copying         1.00    $0.15 EX                                             0.33         $0.05 Excessive per-item charge for photocopying

E           5/2/2019 Finizio,Gianfranco    Document Reproduction                       Copying         2.00    $0.30 EX                                             0.67         $0.10 Excessive per-item charge for photocopying

E           5/3/2019 Finizio,Gianfranco    Document Reproduction                       Copying         2.00    $0.30 EX                                             0.67         $0.10 Excessive per-item charge for photocopying

E           5/3/2019 Finizio,Gianfranco    Document Reproduction                       Copying         2.00    $0.30 EX                                             0.67         $0.10 Excessive per-item charge for photocopying

E           5/3/2019 Finizio,Gianfranco    Document Reproduction                       Copying         2.00    $0.30 EX                                             0.67         $0.10 Excessive per-item charge for photocopying

E           5/6/2019 Moynihan,Kelly        Document Reproduction                       Copying        14.00    $2.10 EX                                             4.67         $0.70 Excessive per-item charge for photocopying

E           5/6/2019 Moynihan,Kelly        Document Reproduction                       Copying        14.00    $2.10 EX                                             4.67         $0.70 Excessive per-item charge for photocopying

E          5/11/2019 Finizio,Gianfranco    Document Reproduction                       Copying         7.00    $1.05 EX                                             2.33         $0.35 Excessive per-item charge for photocopying

E          5/24/2019 Moynihan,Kelly        Document Reproduction                       Copying         2.00    $0.30 EX                                             0.67         $0.10 Excessive per-item charge for photocopying




                                                                                                     Page 1
                                                                                                     Kilpatrick Townsend Stockton LLP




                         pe




                                                                                                                                                                                                                 ts
                                                                                                                                                           ns




                                                                                                                                                                                                 ou n
                                          e




                                                                                                                                                                             s




                                                                                                                                                                                 to cted




                                                                                                                                                                                                               en
                       ee




                                                                                                                                                           io




                                                                                                                                                                                              Am ctio
                                        tiv




                                                                                                                                                                           rn




                                                                                                                                                                                                   nt
                                                                                                                                  Un s/




                                                                                                                                                         ct




                                                                                                                                                                                                             m
                                                                                                     Co g
                     ek




                                                                                                                                                                         ce




                                                                                                                                                                                 Ob s
                                      rra




                                                                                                                                     its
                                                                                                        de
                                                                                                           n




                                                                                                                                     ur




                                                                                                                                                                                   ur
pe


     te




                                                                                                                                                       je




                                                                                                                                                                                    je



                                                                                                                                                                                                je




                                                                                                                                                                                                             m
                                                                                                                                                                          n
                    m




                                                                                                       lli




                                                                                                                                    e




                                                                                                                                                     Ob




                                                                                                                                                                                              Ob
                                                                                                                                  Ho




                                                                                                                                                                                 Ho
                                     Na
     Da




                                                                                                                                                                       Co




                                                                                                                                                                                                          Co
Ty




                                                                                                                                  Fe
                                                                                                     Bi
                   Ti
                        r
E         5/29/2019 Moynihan,Kelly   Document Reproduction                                           Copying                       19.00        $2.85 EX                               6.33         $0.95 Excessive per-item charge for photocopying

E         5/29/2019 Moynihan,Kelly   Document Reproduction                                           Copying                       19.00        $2.85 EX                               6.33         $0.95 Excessive per-item charge for photocopying

E         5/29/2019 Moynihan,Kelly   Document Reproduction                                           Copying                        3.00        $0.45 EX                               1.00         $0.15 Excessive per-item charge for photocopying

E         5/29/2019 Moynihan,Kelly   Document Reproduction                                           Copying                       30.00        $4.50 EX                              10.00         $1.50 Excessive per-item charge for photocopying

E         5/29/2019 Moynihan,Kelly   Document Reproduction                                           Copying                       30.00        $4.50 EX                              10.00         $1.50 Excessive per-item charge for photocopying

F         4/23/2019 Furuta,Kamiye    Review documents for relevant information regarding D&Os.       B191                           8.50    $1,700.00 LT (segment 1)                   8.50     $1,700.00 The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                                          insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                                          1)

F         4/23/2019 Miyashita,Mayu   Review documents for relevant information regarding sponsors.   B190-Litigation: contested     8.50    $1,700.00 LT (segment 1)                   8.50     $1,700.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F         4/24/2019 Furuta,Kamiye    Review documents for relevant information regarding recap.      B190-Litigation: contested     9.00    $1,800.00 LT (segment 1)                   9.00     $1,800.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F         4/25/2019 Furuta,Kamiye    Review documents for relevant information regarding consent     B190-Litigation: contested     9.40    $1,880.00 LT (segment 1)                   9.40     $1,880.00 The length of time billed for this activity is excessive, or has been
                                     period.                                                         matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F         4/25/2019 Miyashita,Mayu   Review documents for relevant information for litigation.       B190-Litigation: contested     9.00    $1,800.00 LT (segment 1)                   9.00     $1,800.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F         4/26/2019 Furuta,Kamiye    Review documents for relevant information regarding recap.      B190-Litigation: contested     7.80    $1,560.00 LT (segment 1)                   7.80     $1,560.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F         4/26/2019 Miyashita,Mayu   Review documents for relevant information regarding recap.      B190-Litigation: contested     9.00    $1,800.00 LT (segment 1)                   9.00     $1,800.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F         4/30/2019 Furuta,Kamiye    Review documents for relevant information for recap.            B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                   8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F         4/30/2019 Miyashita,Mayu   Review documents for relevant information for recap.            B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                   8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F          5/1/2019 Furuta,Kamiye    Review documents for relevant litigation information.           B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                   8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F          5/1/2019 Miyashita,Mayu   Review documents for relevant litigation information.           B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                   8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F          5/2/2019 Furuta,Kamiye    Review documents for relevant litigation information.           B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                   8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F          5/2/2019 Miyashita,Mayu   Review documents for relevant litigation information.           B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                   8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)

F          5/3/2019 Furuta,Kamiye    Review documents for relevant litigation information.           B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                   8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                     matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                     proceedings                                                                                          1)




                                                                                                                                   Page 2
                                                                                                         Kilpatrick Townsend Stockton LLP




                          pe




                                                                                                                                                                                                                    ts
                                                                                                                                                               ns




                                                                                                                                                                                                    ou n
                                           e




                                                                                                                                                                                 s




                                                                                                                                                                                     to cted




                                                                                                                                                                                                                  en
                        ee




                                                                                                                                                               io




                                                                                                                                                                                                 Am ctio
                                         tiv




                                                                                                                                                                               rn




                                                                                                                                                                                                      nt
                                                                                                                                      Un s/




                                                                                                                                                             ct




                                                                                                                                                                                                                m
                                                                                                         Co g
                      ek




                                                                                                                                                                             ce




                                                                                                                                                                                     Ob s
                                       rra




                                                                                                                                         its
                                                                                                            de
                                                                                                               n




                                                                                                                                         ur




                                                                                                                                                                                       ur
pe


     te




                                                                                                                                                           je




                                                                                                                                                                                        je



                                                                                                                                                                                                   je




                                                                                                                                                                                                                m
                                                                                                                                                                              n
                     m




                                                                                                           lli




                                                                                                                                        e




                                                                                                                                                         Ob




                                                                                                                                                                                                 Ob
                                                                                                                                      Ho




                                                                                                                                                                                     Ho
                                      Na
     Da




                                                                                                                                                                           Co




                                                                                                                                                                                                             Co
Ty




                                                                                                                                      Fe
                                                                                                         Bi
                    Ti
                         r
F          5/3/2019 Miyashita,Mayu    Review documents for relevant litigation information.              B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                         matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F          5/6/2019 Miyashita,Mayu    Review documents for relevant information on D&Os.                 B191                           8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                                             1)

F          5/7/2019 Furuta,Kamiye     Review documents for relevant information on D&O claims.           B191                           8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                                             1)

F          5/7/2019 Miyashita,Mayu    Review documents for relevant information on D&O claims.           B191                           8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                                             1)

F          5/9/2019 Furuta,Kamiye     Review documents for relevant information on D&O matters.          B191                           8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                                             1)

F         5/12/2019 Furuta,Kamiye     Review documents for relevant information regarding equitable      B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                      subordination.                                                     matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/13/2019 Furuta,Kamiye     Review documents for relevant information on D&O claims.           B191                           8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                                                                                                                                                                                             insufficiently explained, in relation to type of task performed. (segment
                                                                                                                                                                                                             1)

F         5/16/2019 Furuta,Kamiye     Review and analysis of Audax documents regarding insider status    B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                      issue.                                                             matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/20/2019 Furuta,Kamiye     Review and analysis of Audax documents regarding insider status    B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                      issue.                                                             matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/22/2019 Furuta,Kamiye     Review and analysis of Audax documents regarding insider status    B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                      issue.                                                             matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/23/2019 Furuta,Kamiye     Review and analysis of Audax documents regarding insider status    B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                      issue.                                                             matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/24/2019 Furuta,Kamiye     Review and analysis of Audax documents regarding insider status    B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                      issue.                                                             matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/25/2019 Lurey,Alfred S.   Revise committee's proposed complaint in connection with           B190-Litigation: contested     7.20    $7,056.00 LT (segment 1)                  7.20     $7,056.00 The length of time billed for this activity is excessive, or has been
                                      derivative standing motion.                                        matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/26/2019 Lurey,Alfred S.   Further revision of committee proposed complaint (9.1); email to   B190-Litigation: contested     9.50    $9,310.00 LT (segment 1)                  9.10     $8,918.00 The length of time billed for this activity is excessive, or has been
                                      P. Rosenblatt regarding revised draft of proposed complaint (.4)   matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/27/2019 Lurey,Alfred S.   Further revision of proposed complaint.                            B190-Litigation: contested     9.10    $8,918.00 LT (segment 1)                  9.10     $8,918.00 The length of time billed for this activity is excessive, or has been
                                                                                                         matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/28/2019 Furuta,Kamiye     Review and analysis of Skadden, Trident, and PJT documents to      B190-Litigation: contested     8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                      address privilege assertions.                                      matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)

F         5/28/2019 Lurey,Alfred S.   Further revision of proposed complaint.                            B190-Litigation: contested     8.10    $7,938.00 LT (segment 1)                  8.10     $7,938.00 The length of time billed for this activity is excessive, or has been
                                                                                                         matters and adversary                                                                               insufficiently explained, in relation to type of task performed. (segment
                                                                                                         proceedings                                                                                         1)




                                                                                                                                       Page 3
                                                                                                            Kilpatrick Townsend Stockton LLP




                           pe




                                                                                                                                                                                                                         ts
                                                                                                                                                                    ns




                                                                                                                                                                                                         ou n
                                              e




                                                                                                                                                                                      s




                                                                                                                                                                                          to cted




                                                                                                                                                                                                                       en
                         ee




                                                                                                                                                                    io




                                                                                                                                                                                                      Am ctio
                                            tiv




                                                                                                                                                                                    rn




                                                                                                                                                                                                           nt
                                                                                                                                           Un s/




                                                                                                                                                                  ct




                                                                                                                                                                                                                     m
                                                                                                              Co g
                       ek




                                                                                                                                                                                  ce




                                                                                                                                                                                          Ob s
                                          rra




                                                                                                                                              its
                                                                                                                 de
                                                                                                                    n




                                                                                                                                              ur




                                                                                                                                                                                            ur
pe


     te




                                                                                                                                                                je




                                                                                                                                                                                             je



                                                                                                                                                                                                        je




                                                                                                                                                                                                                     m
                                                                                                                                                                                   n
                      m




                                                                                                                lli




                                                                                                                                             e




                                                                                                                                                              Ob




                                                                                                                                                                                                      Ob
                                                                                                                                           Ho




                                                                                                                                                                                          Ho
                                         Na
     Da




                                                                                                                                                                                Co




                                                                                                                                                                                                                  Co
Ty




                                                                                                                                           Fe
                                                                                                            Bi
                      Ti
                           r
F         5/29/2019 Furuta,Kamiye        Review and analysis of Skadden, Trident, and PJT documents to       B190-Litigation: contested      8.00    $1,600.00 LT (segment 1)                  8.00     $1,600.00 The length of time billed for this activity is excessive, or has been
                                         address privilege assertions.                                       matters and adversary                                                                                insufficiently explained, in relation to type of task performed. (segment
                                                                                                             proceedings                                                                                          1)

F         3/25/2019 Finizio,Gianfranco   Review draft committee deck from AlixPartners (.4); email to      B200-Operations                   0.80     $540.00 MC                               0.10        $67.50 Total hours recorded (0.8) is more than sum of subpart hours (0.7)
                                         committee with materials for March 26 committee call (.1); revise
                                         agenda for March 26 call (.1); correspondence with K. McGlynn
                                         regarding talking points for March 26 committee call (.1)

F         5/29/2019 Posner,David         Review and analysis of case law with respect to attorney-client      B190-Litigation: contested     1.90    $2,080.50 MC                              0.10      $109.50 Total hours recorded (1.9) is more than sum of subpart hours (1.8)
                                         privilege and waiver of same (1.1); review and analysis of attorney- matters and adversary
                                         client privilege issue with K. Moynihan and B. Adams (.5); review proceedings
                                         terms of PJT retention in context of attoreny-client privilege (.1);
                                         correspondence with L. Smith regarding contesting assertion of
                                         attorney-client privilege (.1)

E         4/19/2019                      PACER charges for March 2019                                        Online research                 1.00      $14.80 EX                               1.00        $14.80 Unnecessary Pacer charges

E         4/19/2019 Adams,Blaine E.      PACER charges for March 2019                                        Online research                 1.00      $10.20 EX                               1.00        $10.20 Unnecessary Pacer charges

E         4/19/2019 Adams,Blaine E.      PACER charges for March 2019                                        Online research                 1.00      $25.30 EX                               1.00        $25.30 Unnecessary Pacer charges

E         4/19/2019 Green,Shavone        PACER charges for March 2019                                        Online research                 1.00      $10.60 EX                               1.00        $10.60 Unnecessary Pacer charges

E         4/19/2019 Green,Shavone        PACER charges for March 2019                                        Online research                 1.00      $11.80 EX                               1.00        $11.80 Unnecessary Pacer charges

E         4/19/2019 Green,Shavone        PACER charges for March 2019                                        Online research                 1.00      $14.10 EX                               1.00        $14.10 Unnecessary Pacer charges

E         4/19/2019 Lurey,Alfred S.      PACER charges for March 2019                                        Online research                 1.00      $11.70 EX                               1.00        $11.70 Unnecessary Pacer charges

E         5/30/2019 Adams,Blaine E.      PACER charges for April 2019                                        Online research                 1.00      $10.40 EX                               1.00        $10.40 Unnecessary Pacer charges

E         5/30/2019 Adams,Blaine E.      PACER charges for April 2019                                        Online research                 1.00      $18.50 EX                               1.00        $18.50 Unnecessary Pacer charges

E         5/30/2019 Pape,Julie           PACER charges for April 2019                                        Online research                 1.00      $13.00 EX                               1.00        $13.00 Unnecessary Pacer charges

F         3/19/2019 Posner,David         Committee meeting.                                                  B200-Operations                 0.80     $876.00 VA (segment 1)                   0.40      $438.00 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/2/2019 Posner,David         Committee meeting.                                                  B200-Operations                 0.70     $766.50 VA (segment 1)                   0.35      $383.25 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          4/9/2019 Posner,David         Committee meeting.                                                  B200-Operations                 0.70     $766.50 VA (segment 1)                   0.35      $383.25 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F         4/23/2019 Posner,David         Committee meeting.                                                  B200-Operations                 1.00    $1,095.00 VA (segment 1)                  0.50      $547.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)


F          5/3/2019 Posner,David         Committee meeting.                                                  B200-Operations                 0.60     $657.00 VA (segment 1)                   0.30      $328.50 Vague fee entry. Boilerplate/repeated fee description. (segment 1)




                                                                                                                                            Page 4
